--------------------------------------------------------------------------------

Exhibit 10.14



FOURTH AMENDED AND RESTATED


AGREEMENT OF LIMITED PARTNERSHIP


OF


ESSEX PORTFOLIO, L.P.


THE LIMITED PARTNERSHIP INTERESTS REFERRED TO HEREIN HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR, UNLESS IT HAS BEEN CONFIRMED
TO YOU IN WRITING, WITH ANY STATE REGULATORY AGENCY. THESE LIMITED PARTNERSHIP
INTERESTS MUST BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND, EXCEPT AS SPECIFICALLY PROVIDED IN THIS PARTNERSHIP
AGREEMENT, MAY NOT BE MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
OR OFFERED TO BE SO TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR
SUCH LIMITED PARTNERSHIP INTERESTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE REGULATIONS PROMULGATED PURSUANT THERETO AND ANY APPLICABLE STATE LAW
(UNLESS EXEMPT THEREFROM), AND WITHOUT COMPLIANCE WITH THE REQUIREMENTS SET
FORTH IN THIS PARTNERSHIP AGREEMENT.


NO STATE OR FEDERAL SECURITY COMMISSIONERS OR STATE OR FEDERAL REGULATORY
AGENCIES HAVE PASSED UPON THE VALUE OF THE SECURITIES, NOR HAVE THEY APPROVED OR
DISAPPROVED THE OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


* * * * * * * * * * * * *


TABLE OF CONTENTS



 
Page
   
ARTICLE I DEFINITIONS, ETC.
1
     
1.1
Definitions
1

1.2
Exhibit, Etc.
16
   
ARTICLE II ORGANIZATION
16
     
2.1
Continuation of the Partnership
16
2.2
Name
16
2.3
Character of the Business
16
2.4
Location of the Principal Place of Business
17
2.5
Agent for Service of Process
17
2.6
Certificates of Ownership
17
   
ARTICLE III TERM
17
     
3.1
Commencement
17
3.2
Termination
17
   
ARTICLE IV CONTRIBUTIONS TO CAPITAL
17
     
4.1
General Partner Capital Contribution
17
4.2
Limited Partner Capital Contributions
17
4.3
Issuances of Additional Partnership Interests
17



i

--------------------------------------------------------------------------------

4.4
Options
18
4.5
Contribution of Proceeds of Issuance of Shares of Common Stock and Preferred
Stock
18
4.6
Admission of Additional Limited Partners
19
4.7
No Third Party Beneficiary
20
4.8
No Interest; No Return
20
   
ARTICLE V [INTENTIONALLY OMITTED]
20
   
ARTICLE VI ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS
20
     
6.1
Allocations
20
6.2
Distributions
20
6.3
Withholding
21
6.4
Books of Account
21
6.5
Reports
21
6.6
Audits
21
6.7
Tax Elections and Returns
22
6.8
Tax Matters Partner; Partnership Representative
22
   
ARTICLE VII RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER
23
     
7.1
Expenditures by Partnership
23
7.2
Powers and Duties of General Partner
23
7.3
Major Decisions
25
7.4
Actions with Respect to Certain Documents
26
7.5
General Partner Participation
26
7.6
Proscriptions
26
7.7
Additional Limited Partners
26
7.8
Title Holder
26
7.9
Compensation of the General Partner
26
7.10
Waiver and Indemnification
27
7.11
Contracts With Controlled Entities
27
7.12
Operation in Accordance with REIT Requirements
27
   
ARTICLE VIII DISSOLUTION, LIQUIDATION AND WINDING-UP
27
     
8.1
Liquidating Events
27
8.2
Accounting
28
8.3
Distribution on Dissolution
28
8.4
Timing Requirements
28
8.5
Sale of Partnership Assets
28
8.6
Distributions in Kind
29

8.7
Documentation of Liquidation
29
8.8
Liability of the Liquidating Trustee
29
   
ARTICLE IX TRANSFER OF PARTNERSHIP INTERESTS
29
     
9.1
General Partner Transfer
29
9.2
Transfers by Limited Partners
29
9.3
Certain Transfers Prohibited
30
9.4
Additional Restrictions on Transfer
32
   
ARTICLE X RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
32
     
10.1
No Participation in Management
32
10.2
Bankruptcy of a Limited Partner and Certain Other Events
32
10.3
No Withdrawal
32
10.4
Duties and Conflicts
32
10.5
[Intentionally Omitted]
32



ii

--------------------------------------------------------------------------------

10.6
[Intentionally Omitted]
32
10.7
[Intentionally Omitted]
32
10.8
Conversion Upon Death
33
10.9
Rights of Series Z Incentive Units
33
10.10
Conversion and Redemption of Series Z-1 Incentive Units
33
   
ARTICLE XI GRANT OF RIGHTS TO LIMITED PARTNERS
36
     
11.1
Grant of Rights
36
11.2
Terms of Rights
37
   
ARTICLE XII ARBITRATION OF DISPUTES
37
     
12.1
Arbitration
37
12.2
Procedures
37
12.3
Binding Character
38
12.4
Exclusivity
38
12.5
No Alteration of Agreement
38
12.6
Acknowledgment
38
   
ARTICLE XIII GENERAL PROVISIONS
38
     
13.1
Notices
38
13.2
Successors
38
13.3
Effect and Interpretation
38
13.4
Counterparts
38
13.5
Partners Not Agents
39

13.6
Entire Understanding; Etc
39
13.7
Amendments
39
13.8
Severability
40
13.9
Trust Provision
40
13.10
Pronouns and Headings
40
13.11
Assurances
40
13.12
Tax Consequences
40
13.13
Securities Representations
41
13.14
Power of Attorney
41



EXHIBITS


EXHIBIT A
-
PARTNERSHIP UNITS
EXHIBIT B
-
INTENTIONALLY OMITTED
EXHIBIT C
-
INTENTIONALLY OMITTED
EXHIBIT D
-
INTENTIONALLY OMITTED
EXHIBIT E
-
ALLOCATIONS
EXHIBIT F
-
INTENTIONALLY OMITTED
EXHIBIT G
-
INTENTIONALLY OMITTED
EXHIBIT H
-
INTENTIONALLY OMITTED
EXHIBIT I
-
RIGHTS TERMS
EXHIBIT J
-
INTENTIONALLY OMITTED
EXHIBIT K
-
INTENTIONALLY OMITTED



iii

--------------------------------------------------------------------------------

EXHIBIT L
-
INTENTIONALLY OMITTED
EXHIBIT M
-
ADDRESSES OF PARTNERS
EXHIBIT N
-
INTENTIONALLY OMITTED
EXHIBIT O
-
INTENTIONALLY OMITTED
EXHIBIT P
-
INTENTIONALLY OMITTED
EXHIBIT Q
-
INTENTIONALLY OMITTED
EXHIBIT R
-
LIST OF SERIES Z-1 UNITHOLDERS
EXHIBIT S
-
SERIES Z-1 TARGET FFO AMOUNTS
EXHIBIT T
-
DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES, RESTRICTIONS, QUALIFICATIONS AND
LIMITATIONS OF THE LTIP UNITS
EXHIBIT U
-
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO COMMON UNITS
EXHIBIT V
-
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP UNITS INTO COMMON
UNITS



SCHEDULES


SCHEDULE 1
-
EXERCISE NOTICE
SCHEDULE 2
-
ELECTION NOTICE



iv

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED


AGREEMENT OF LIMITED PARTNERSHIP
OF
ESSEX PORTFOLIO, L.P.


THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, is made and
entered into as of the 20th day of December, 2018, by the undersigned parties.


W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Limited Partnership of ESX
Partners, L.P., entered into as of March 15, 1994, as amended by that certain
First Amendment to Agreement of Limited Partnership dated as of April 15, 1994
(such Agreement of Limited Partnership, as so amended, the “Original
Agreement”), the parties to the Original Agreement formed Essex Portfolio, L.P.,
a California limited partnership (the “Partnership”), originally known as ESX
Partners, L.P.;


WHEREAS, the Original Agreement was amended and restated as of September 30,
1997 (the “First Amended and Restated Agreement”) pursuant to the terms thereof,
which was subsequently amended by that certain First Amendment to the First
Amended and Restated Agreement dated February 6, 1998; that certain Second
Amendment to the First Amended and Restated Agreement dated April 20, 1998; that
certain Third Amendment to the First Amended and Restated Agreement dated
November 24, 1998; that certain Fourth Amendment to the First Amended and
Restated Agreement dated July 28, 1999; that certain Fifth Amendment to the
First Amended and Restated Agreement dated September 3, 1999; that certain Sixth
Amendment to the First Amended and Restated Agreement dated June 28, 2001; that
certain Seventh Amendment to the First Amended and Restated Agreement dated June
26, 2003; that certain Eighth Amendment to the First Amended and Restated
Agreement dated September 23, 2003; that certain Ninth Amendment to the First
Amended and Restated Agreement dated January 8, 2004; that certain Tenth
Amendment to the First Amended and Restated Agreement dated January 8, 2004;
that certain Eleventh Amendment to the First Amended and Restated Agreement
dated March 29, 2004; that certain Twelfth Amendment to the First Amended and
Restated Agreement dated July 26, 2006; that certain Thirteenth Amendment to the
First Amended and Restated Agreement dated October 26, 2006, that certain
Fourteenth Amendment to the First Amended and restated Agreement dated December
26, 2007, that certain Fifteenth First Amendment to the Amended and Restated
Agreement dated February 26, 2008, and that certain Sixteenth Amendment to the
First Amended and Restated Agreement dated April 7, 2009;


WHEREAS, the First Amended and Restated Agreement was amended and restated as of
May 27, 2009 (the “Second Amended and Restated Agreement”) pursuant to the terms
thereof, which was subsequently amended by that certain First Amendment to the
Second Amended and Restated Agreement dated December 23, 2009; that certain
Second Amendment to the Second Amended and Restated Agreement dated April 13,
2011; that certain Third Amendment to the Second Amended and Restated Agreement
dated December 4, 2012;


WHEREAS, the Second Amended and Restated Agreement was amended and restated as
of December 10, 2013 (the “Third Amended and Restated Agreement”) pursuant to
the terms thereof; and


WHEREAS, Essex Property Trust, Inc., a Maryland corporation, as the General
Partner of the Partnership, pursuant to the authority conferred on the General
Partner by Section 13.7(b)(vi) of the Third Amended and Restated Agreement,
hereby desires to amend, restate and supersede the Third Amended and Restated
Agreement in its entirety, in order to conform with the centralized partnership
audit rules enacted by the Bipartisan Budget Act of 2015 (Pub. L. No. 114-74, §
1101), as amended, that generally apply to audits of partnership taxable years
beginning on or after January 1, 2018, by amending and restating Sections 6.7
and 6.8 hereof and making other administrative changes.;


NOW, THEREFORE, pursuant to Section 13.7(b)(vi) of the Third Amended and
Restated Agreement, the General Partner hereby amends and restates the
Partnership Agreement in its entirety as follows:


1

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS, ETC.


1.1 Definitions. Except as otherwise herein expressly provided, the following
terms and phrases shall have the meanings set forth below:


“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership to
audit the books and records of the Partnership and to prepare statements and
reports in connection therewith.


“Acquisition Cost” shall mean (i) in the case of Contributed Property acquired
by the General Partner in exchange for shares of Common Stock, the Current Per
Share Market Price as of the closing date on which the General Partner acquired
such Contributed Property multiplied by the number of shares of Common Stock
issued in the acquisition, or (ii) in the case of Contributed Property acquired
by the General Partner for consideration other than Common Stock, the amount of
such consideration plus, in either case, any costs and expenses incurred by the
General Partner in connection with such acquisition or contribution; provided,
however, that in the event the Acquisition Cost of Contributed Property is
financed by any borrowings by the General Partner, the Partnership shall assume
any such obligations of the General Partner concurrently with the contribution
of such property to the Partnership or, if impossible, shall obligate itself to
the General Partner in an amount and on terms equal to such obligations, and the
Acquisition Cost shall be reduced by the amount of such obligations.


“Act” shall mean the California Uniform Limited Partnership Act of 2008,
California Corporations Code Sections 15900-15912.07, as the same may hereafter
be amended from time to time.


“Actual FFO” shall mean with respect to any fiscal period “funds from
operations” of the General Partner as determined with respect to such fiscal
period by the Board of Directors of the General Partner using a consistently
applied methodology that conforms with the standards for computation of “funds
from operations” established by the National Association of Real Estate
Investment Trusts, Inc. (or successor organizations) from time to time; it being
understood that, to the extent that the General Partner discloses “funds from
operations” for any fiscal period in any of its periodic reports publicly filed
with the SEC, Actual FFO for such fiscal period for the purposes of this
Agreement will conform to such publicly disclosed “funds from operations.”


“Actual FFO Per Share” shall mean with respect to any fiscal period the Actual
FFO for such period divided by the number of Common Equivalent Shares.


“Additional Limited Partner” shall have the meaning set forth in Section 4.3(a)
hereof.


“Additional Units” shall have the meaning set forth in Section 4.3(a) hereof.


“Adjusted Capital Account Deficit” shall mean, with respect to any Partner for
any Fiscal Year or other period, the deficit balance, if any, in such Partner’s
Capital Account as of the end of such Fiscal Year or other period, after
increasing such Capital Account by any amounts that such Partner is obligated to
restore pursuant to any provision of this Agreement, is treated as obligated to
restore pursuant to Regulation Section 1.704-1(b)(2)(ii)(c), or is deemed
obligated to restore pursuant to the penultimate sentences of Regulation Section
1.704-2(g)(1) and Regulation Section 1.704-2(i)(5), and reducing such Capital
Account by any amounts described in Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
(5) and (6).


“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership and EWIP or any other Investment
Entity, (ii) those administrative costs and expenses of the General Partner,
including salaries paid to officers of the General Partner, and accounting and
legal expenses undertaken by the General Partner on behalf or for the benefit of
the Partnership, and (iii) to the extent not included in clause (ii) above, REIT
Expenses, provided that Administrative Expenses shall not include Initial
Offering Expenses or costs and expenses incurred subsequent to the Completion of
the Offering relating to any offer or registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including underwriting discounts and selling commissions applicable to any such
offer of securities.


“Affiliate” shall mean, with respect to any Partner (or as to any other person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement), (i) any member of the Immediate Family of such Partner; (ii)
any trustee or beneficiary of a Partner; (iii) any legal representative,
successor, or assignee of any Person referred to in the preceding clauses (i)
and (ii); (iv) any trustee for the benefit of any Person referred to in the
preceding clauses (i) through (iii); or (v) any Entity which directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, any Person referred to in the preceding clauses (i)
through (iv).


2

--------------------------------------------------------------------------------

“Agreement” or the “Partnership Agreement” shall mean this Fourth Amended and
Restated Agreement of Limited Partnership, as originally executed and as
hereafter amended, modified, supplemented or restated from time to time, as the
context requires.


“Arbitration Rules” shall have the meaning set forth in Section 12.1 hereof.


“Articles Supplementary” shall mean any Articles Supplementary executed by the
General Partner, and filed with the Department, as the same may be amended,
modified, supplemented or replaced, and pursuant to which shares of Preferred
Stock were issued and/or in the future may be issued.


“Assignee” shall mean a Person to whom one or more Partnership Units have been
transferred, but who has not become a Substituted Limited Partner.


“Available Cash” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.” For purposes
hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period, (x) including (i) Net Sale
Proceeds and Net Financing Proceeds and (ii) any amounts held as reserves as of
the last day of such period which the General Partner reasonably deems to be in
excess of necessary reserves as determined below, and (y) excluding Capital
Contributions. The term “Expenditures” means the sum of (a) all cash expenses of
the Partnership for such period, (b) the amount of all payments of principal and
interest on account of any indebtedness of the Partnership including payments of
principal and interest on account of General Partner Loans, or amounts due on
such indebtedness during such period, and (c) such additional cash reserves as
of the last day of such period as the General Partner deems necessary for any
capital or operating expenditure permitted hereunder, but excluding all amounts
payable under the clauses (a), (b) and (c) above with the proceeds of Capital
Contributions.


“Bankruptcy” shall mean, with respect to any Partner, (i) the commencement by
such Partner of any proceeding seeking relief under any provision or chapter of
the federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization, (ii) an adjudication that such Partner
is insolvent or bankrupt; (iii) the entry of an order for relief under the
federal Bankruptcy Code with respect to such Partner, (iv) the filing of any
such petition or the commencement of any such case or proceeding against such
Partner, unless such petition and the case or proceeding initiated thereby are
dismissed within ninety (90) days from the date of such filing, (v) the filing
of an answer by such Partner admitting the allegations of any such petition,
(vi) the appointment of a trustee, receiver or custodian for all or
substantially all of the assets of such Partner unless such appointment is
vacated or dismissed within ninety (90) days from the date of such appointment
but not less than five (5) days before the proposed sale of any assets of such
Partner, (vii) the insolvency of such Partner or the execution by such Partner
of a general assignment for the benefit of creditors, (viii) the failure of such
Partner to pay its debts as they mature, (ix) the levy, attachment, execution or
other seizure of substantially all of the assets of such Partner where such
seizure is not discharged within thirty (30) days thereafter, or (x) the
admission by such Partner in writing of its inability to pay its debts as they
mature or that it is generally not paying its debts as they become due.


“Beneficially Own” shall have the meaning set forth in attached Exhibit I.


“Bipartisan Budget Act” shall have the meaning set forth in Section 6.8(a)
hereof.


“Book-Up Target” for an LTIP Unit means (i) initially, the Target Balance on the
date such LTIP Unit was granted and (ii) thereafter, the remaining amount, if
any, required to be allocated to such LTIP Unit for the Economic Capital Account
Balance of the holder of such LTIP Unit, to the extent attributable to such LTIP
Unit, to be equal to the Target Balance as determined from time to time.


“Capital Account” shall have the meaning set forth in subsection 2(c) of Exhibit
E.


“Capital Commitment” shall mean, with respect to Series Z-1 Incentive Units, a
commitment by a Series Z-1 Partner to pay to the Partnership the amount of $1.00
for each such Unit that is issued to the Series Z-1 Partner.


“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Partnership Interest held by
such Partner (net of liabilities secured by such property that the Partnership
is considered to assume or take subject to under Section 752 of the Code). Gross
Asset Value shall be calculated as provided herein.


3

--------------------------------------------------------------------------------

“Cash Amount” shall mean the amount of cash equal to the product of the Closing
Price (calculated, in the case of the exercise of Rights, on the date on which
the Exercise Notice is delivered to the General Partner) multiplied by the
Common Stock Amount.


“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the California Secretary of State, as
it may be amended from time to time in accordance with the terms of this
Agreement and the Act.


“Change in Control” shall mean the earliest to occur of any of the following
events:


(i) any “person,” as such term is used in the Exchange Act (other than any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of any of the General Partner or any of its
subsidiaries or affiliates), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Exchange Act) of such person,
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the General Partner
representing thirty percent (30%) or more of the combined voting power of the
General Partner’s then outstanding securities having the right to vote in an
election of the General Partner’s Board of Directors (for purposes of this
definition, “Voting Securities”) (other than as a result of an acquisition of
securities directly from the General Partner). Notwithstanding the foregoing, a
“Change in Control” shall not be deemed to have occurred for purposes of this
clause (i) solely as the result of an acquisition of securities by the General
Partner which, by reducing the number of shares of Voting Securities
outstanding, increases the proportionate number of shares of Voting Securities
beneficially owned by any person (as defined in the foregoing clause) to thirty
percent (30%) or more of the combined voting power of all then outstanding
Voting Securities; provided, however, that if such person shall thereafter
become the beneficial owner of any additional shares of Voting Securities (other
than pursuant to a stock split, stock dividend, or similar transaction or as a
result of an acquisition of securities directly from the General Partner) and
immediately thereafter beneficially owns thirty percent (30%) or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of this clause (i).


(ii) the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the General Partner or the occurrence of any
other event (including without limitation a tender or exchange offer), the
result of which is that the “beneficial owners” (as such term is defined in Rule
13d-3 of the Exchange Act) of the Voting Securities of the General Partner
before the merger, reorganization, consolidation or other transaction are not
the “beneficial owners”, directly or indirectly, of a majority of the voting
power of the surviving or resulting entity upon completion of such merger,
reorganization, consolidation or other transaction;


(iii) the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the Partnership, unless the General Partner
immediately prior to such merger, reorganization or consolidation remains the
sole general partner of the Partnership after such merger;


(iv) the moment immediately prior to the consummation of a change (whether by
removal, withdrawal, transfer or otherwise) in the general partner of the
Partnership;


(v) persons who, as of June 1, 2001, constitute the General Partner’s Board of
Directors (for purpose of this definition, the “Incumbent Directors”) cease for
any reason, including, without limitation, as a result of a tender or exchange
offer, proxy contest, merger or similar transaction, to constitute at least a
majority of the Board of Directors of the General Partner (rounded up to the
next whole number), provided that any person becoming a director of the General
Partner subsequent to such date shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
by a vote of a majority of the Incumbent Directors; provided, however, that any
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” other than the Board of Directors, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or


(vi) the moment immediately prior to the consummation of a sale of all or
substantially all of the assets of the General Partner and/or the Partnership.


4

--------------------------------------------------------------------------------

“Closing Price” on any date shall mean the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported in
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotations System or, if such system is no
longer in use, the principal other automated quotations system that may then be
in use or, if the Common Stock is not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Common Stock as such person is selected from
time to time by the Board of Directors of the General Partner. In the event that
the Common Stock Amount includes additional rights that a holder of shares of
Common Stock would be entitled to receive and if the value of such additional
rights is not included in the Closing Price, then the value of such additional
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers in its reasonable
judgment appropriate, and such amount shall be added to the Closing Price.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Common Equivalent Shares” shall mean the total number of shares of Common Stock
outstanding on a fully diluted basis, calculated in a manner consistent with the
manner used by the General Partner for reporting diluted earnings or loss per
share under generally accepted accounting principles, it being understood that,
to the extent that the General Partner discloses diluted earnings or loss per
share in any of its periodic reports publicly filed with the SEC, Common
Equivalent Shares for such period for the purposes of this Agreement shall be
calculated in a manner consistent with such public disclosure.


“Common Stock” shall mean the shares of the common stock, par value $.0001 per
share, of Essex Property Trust, Inc.


“Common Stock Amount” shall mean the number of shares of Common Stock equal to
the product of the number of Partnership Units offered for conversion by an
Exercising Partner, multiplied by the Conversion Factor; provided, however, that
in the event the General Partner issues to all holders of Common Stock rights,
options, warrants or convertible or exchangeable securities entitling the
shareholders to subscribe for or purchase additional Common Stock, or any other
securities or property of the General Partner, the value of which is not
included in the first sentence of the definition of Closing Price of the shares
of Common Stock (collectively, “additional rights”), then the Common Stock
Amount shall also include such additional rights that a holder of that number of
shares of Common Stock would be entitled to receive.


“Common Tenancies” shall mean, collectively, the Pathways Common Tenancy and the
Oak Pointe Common Tenancy.


“Common Unit” shall mean a Partnership Unit representing an interest in the
Partnership, other than a Series G Preferred Interest, Series H Preferred
Interest, Series Z-1 Incentive Unit, LTIP Unit or any other Preferred Interest
or Preferred Partnership Units.


“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the General Partner or, if no such committee exists, the full Board
of Directors of the General Partner.


“Completion of the Offering” shall mean the closing of the sale of Common Stock
in the Offering, which was completed on June 13, 1994.


“Consent of the Limited Partners” means the written consent of a
Majority-In-Interest of the Limited Partners, which consent shall be obtained
prior to the taking of any action for which it is required by this Agreement and
may be given or withheld by a Majority-In-Interest of the Limited Partners,
unless otherwise expressly provided herein, in their sole and absolute
discretion.


“Contributed Interests” shall mean, with respect to each Limited Partner, the
undivided ownership interests in the Existing Properties contributed to the
Partnership by such Limited Partner; the undivided ownership interests in the
assets of the Existing Partnerships that are tenants-in-common in the Common
Tenancies; and the partnership interests in the Washington Partnerships
contributed to the Partnership by such Limited Partner, all as set forth
opposite such Limited Partner’s name on Exhibit B attached to the Original
Agreement; provided that the term Contributed Interests shall not include the
Plumtree Property or the Wharfside Property.


5

--------------------------------------------------------------------------------

“Contributed Property” shall have the meaning set forth in the definition of
Gross Asset Value.


“Contribution Agreement” shall mean that certain Contribution Agreement entered
into as of March 15, 1994 between the Partnership and the original Partners in
the Partnership.


“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
Entity. In the case of a limited partnership, the sole general partner, all of
the general partners to the extent each has equal management control and
authority, or the managing general partner or managing general partners thereof
shall be deemed to have control of such partnership and, in the case of a trust,
any trustee thereof or any Person having the right to select any such trustee
shall be deemed to have control of such trust.


“Controlled Entity” shall mean, with respect to any Limited Partner or Person,
any Entity which directly or indirectly Controls, is Controlled by, or is under
common Control with, such Limited Partner or Person.


“Conversion Factor” shall mean 1.0, provided that in the event that the General
Partner (i) pays a dividend on its outstanding shares of Common Stock in shares
of Common Stock or makes a distribution to all holders of its outstanding Common
Stock in shares of Common Stock, (ii) subdivides its outstanding shares of
Common Stock, or (iii) combines its outstanding shares of Common Stock into a
smaller number of shares of Common Stock, the Conversion Factor shall be
adjusted by multiplying the Conversion Factor by a fraction, the numerator of
which shall be the number of shares of Common Stock issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination occurred as of such time), and the denominator of which shall be the
actual number of shares of Common Stock (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the record date for such event
in the case of a dividend or distribution or the effective date in the case of a
subdivision or combination. Notwithstanding the foregoing, the Conversion Factor
shall not be adjusted in connection with the events described above if, in
connection with such event, the Partnership makes a distribution per Common Unit
of an equivalent number of Common Units and/or shares of Common Stock or effects
an equivalent subdivision or combination of all outstanding Common Units, as
applicable.


“Current Per Share Market Price” on any date shall mean the average of the
Closing Price for the five (5) consecutive Trading Days ending on such date.


“Demand Notice” shall have the meaning set forth in Section 12.2 hereof.


“Department” shall mean the Maryland State Department of Assessments and
Taxation.


“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for Federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3) of the
Regulations.


“Designated Individual” shall have the meaning set forth in Section 6.8(b)
hereof.


“Economic Capital Account Balance” with respect to a Partner means an amount
equal to its Capital Account balance, plus the amount of its share of any
Partner Nonrecourse Debt Minimum Gain and/or Partnership Minimum Gain.


“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).


“EWIP” shall mean Essex Washington Interest Partners, a California general
partnership, the sole partners of which shall be the General Partner and the
Partnership.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


6

--------------------------------------------------------------------------------

“Exercise Notice” shall have the meaning set forth in affected Exhibit I.


“Exercising Partner” shall have the meaning set forth in attached Exhibit I.


“Existing Partnerships” shall mean those seventeen (17) partnerships listed on
Exhibit C attached to the Original Agreement.


“Existing Properties” shall mean those certain 12 multi-family residential
properties and 6 commercial properties owned entirely by the Existing
Partnerships immediately prior to the Completion of the Offering, the ground
lessee’s interest in that certain Property commonly known as 777 California
Avenue, Palo Alto, California, and an approximate 69.3% tenancy-in-common
interest in that certain property commonly known as the Pathways Apartments,
Long Beach, California.


“Fiscal Year” shall mean the fiscal year of the Partnership.


“General Partner” shall mean Essex Property Trust, Inc., a Maryland corporation,
its duly admitted successors and assigns and any other Person who is a general
partner of the Partnership at the time of reference thereto.


“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for Federal income tax purposes, except as follows:


1. the initial Gross Asset Value of (i) in the case of the assets contributed by
each Limited Partner to the Partnership as of the Completion of the Offering,
the value of such assets at the time of such contribution as was established
pursuant to the Original Agreement, and (ii) in the case of any other asset
thereafter contributed by a Partner (other than money) (“Contributed Property”),
the fair market value of such Contributed Property as reasonably determined by
the General Partner using such reasonable method of valuation as the General
Partner may adopt; provided, however, that the fair market value of any
Contributed Property contributed by the General Partner shall be the Acquisition
Cost of such Contributed Property;


2. if the General Partner reasonably determines that an adjustment is necessary
or appropriate to reflect or give effect to the intended relative economic
interests of the Partners, the Gross Asset Values of all Partnership assets
shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the General Partner, as of the following times:


a) a Capital Contribution (other than a de minimis Capital Contribution) to the
Partnership by the General Partner or a new or existing Limited Partner as
consideration for Partnership Units;


b) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for the redemption of
Partnership Units;


c) the award or issuance by the Partnership of Partnership Units pursuant to a
compensation program;


d) the liquidation of the Partnership within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations; and


e) any other time permitted under Section 1.704-1(b)(2)(iv)(f) of the
Regulations;


3. the Gross Asset Values of Partnership assets distributed to any Partner shall
be the gross fair market values of such assets (taking Section 7701(g) of the
Code into account) as reasonably determined by the General Partner as of the
date of distribution; and


4. the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (see attached Exhibit E);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph to the extent that the General Partner reasonably determines that
an adjustment pursuant to paragraph 2 above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph 4.


At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Operating Income, Net Operating Loss, Net Property Gain and Net Property
Loss.


7

--------------------------------------------------------------------------------

“Gross Offering Proceeds” shall mean the amount equal to the product of the
Initial Price of the Common Stock multiplied by the number of shares of Common
Stock outstanding as of the Completion of the Offering.


“Hart-Scott Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.


“Immediate Family” shall mean, with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants, nephews, nieces, brothers, sisters,
brothers-in-law, sisters-in-law and children-in-law.


“Initial Offering Expenses” shall mean (i) costs and expenses incurred prior to,
at or substantially concurrent with the Completion of the Offering relating to
the formation of the General Partner, including taxes, fees and assessments
associated therewith, and (ii) costs and expenses incurred prior to, at or
substantially concurrent with the Completion of the Offering relating to any
offer or registration of securities by the General Partner and all statements,
reports, fees and expenses incidental thereto, including underwriting discounts
and selling commissions applicable to any such offer of securities.


“Initial Price of the Common Stock” shall mean the initial public offering price
of the Common Stock.


“Investment Entities” shall have the meaning set forth in Section 7.5 hereof.


“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of others of any kind or nature,
actual or contingent, or other similar encumbrances of any nature whatsoever.


“Limited Partners” shall mean those Persons listed under the heading “Limited
Partners” on the signature page to the First Amended and Restated Agreement, the
Second Amended and Restated Agreement or the Third Amended and Restated
Agreement in their respective capacities as limited partners of the Partnership
and any Person who subsequently became a limited partner of the Partnership
pursuant to the provisions of the First Amended and Restated Agreement, the
Second Amended and Restated Agreement or the Third Amended and Restated
Agreement, in each case as amended, or of this Agreement, their permitted
successors or assigns as a limited partner hereof, or any Person who, at the
time of reference thereto, is a limited partner of the Partnership.


“Liquidating Event” shall have the meaning set forth in Section 8.1 hereof.


“Liquidating Trustee” shall mean such Person as is selected as the Liquidating
Trustee hereunder by the General Partner, which Person may include an Affiliate
of the General Partner, provided such Liquidating Trustee agrees in writing to
be bound by the terms of this Agreement. The Liquidating Trustee shall be
empowered to give and receive notices, reports and payments in connection with
the dissolution, liquidation and/or winding-up of the Partnership and shall hold
and exercise such other rights and powers as are necessary or required to permit
all parties to deal with the Liquidating Trustee in connection with the
dissolution, liquidation and/or winding-up of the Partnership.


“LTIP Unit” shall mean a Partnership Unit which is designated as an LTIP Unit
having the rights, powers, privileges, restrictions, qualifications and
limitations set forth in Exhibit T hereof and elsewhere in this Agreement in
respect of the LTIP Unit.


“LTIP Unit Sharing Percentage” means, with respect to an LTIP Unit, ten percent
(10%) or such other percentage designated as the LTIP Unit Sharing Percentage
for such LTIP Unit as set forth in the documentation pursuant to which such LTIP
Unit is granted. The LTIP Unit Sharing Percentage with respect to any LTIP Unit
may increase (up to one hundred percent (100%)) at times and upon such
conditions as may be set forth in the documentation pursuant to which such LTIP
Unit is granted.


“M&M” shall mean The Marcus & Millichap Company, a California corporation.


“M&M Option Agreement” shall mean that certain agreement entered into between
M&M, M&M REIBC and the General Partner pursuant to which M&M obtained at the
Completion of the Offering certain options to purchase Common Stock and M&M
REIBC provides certain transaction and trend information to the General Partner.


“M&M REIBC” shall mean Marcus & Millichap Real Estate Investment Brokerage
Company, a California corporation.


8

--------------------------------------------------------------------------------

“Major Decisions” shall have the meaning set forth in Section 7.3 hereof.


“Majority-In-Interest of the Limited Partners” shall mean Limited Partner(s) who
hold in the aggregate more than fifty percent (50%) of the Percentage Interests
then allocable to and held by the Limited Partners, as a class.


“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership (whether or not secured), after deduction of all
costs and expenses incurred by the Partnership in connection with such
borrowing, and after deduction of that portion of such proceeds used to repay
any other indebtedness of the Partnership, or any interest or premium thereon.


“Net Operating Income” shall mean, for any fiscal year or portion thereof, the
excess of the items of income and gain over the items of deduction and loss, in
each case as determined for purposes of maintaining Capital Accounts as set
forth in subsection 2(c) of Exhibit E, but excluding, in each case, items of
gain or loss realized in connection with the sale or disposition of real
property and other capital assets.


“Net Operating Loss” shall mean, for any fiscal year or portion thereof, the
excess of the items of deduction and loss over the items of income and gain, in
each case as determined for purposes of maintaining Capital Accounts as set
forth in subsection 2(c) of Exhibit E, but excluding, in each case, items of
gain or loss realized in connection with the sale or disposition of real
property and other capital assets.


“Net Property Gain” shall mean, for any fiscal year or portion thereof, the
excess of gains realized from the sale or disposition of real property and other
capital assets over the losses realized in connection with the sale or
disposition of real property and other capital assets, in each case as
determined for purposes of maintaining Capital Accounts as set forth in
subsection 2(c) of Exhibit E (and, for the avoidance of doubt, including any
upward and/or downward adjustments to Gross Asset Values in connection with a
“book-up” of Capital Accounts described in such subsection).


“Net Property Loss” shall mean, for any fiscal year or portion thereof, the
excess of losses realized from the sale or disposition of real property and
other capital assets over the gains realized in connection with the sale or
disposition of real property and other capital assets, in each case as
determined for purposes of maintaining Capital Accounts as set forth in
subsection 2(c) of Exhibit E (and, for the avoidance of doubt, including any
upward and/or downward adjustments to Gross Asset Values in connection with a
“book-up” of Capital Accounts described in such subsection).


“Net Sale Proceeds” means the cash proceeds received by the Partnership in
connection with a sale of any asset by or on behalf of the Partnership after
deduction of any costs or expenses incurred by the Partnership, or payable
specifically out of the proceeds of such sale (including, without limitation,
any repayment of any indebtedness required to be repaid as a result of such sale
or which the General Partner elects to repay out of the proceeds of such sale,
together with accrued interest and premium, if any, thereon and any sales
commissions or other costs and expenses due and payable to any Person in
connection with a sale, including to a Partner or its Affiliates).


“New Securities” shall have the meaning set forth in Section 4.3(c).


“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.


“Oak Pointe Common Tenancy” shall mean the owner of that certain improved real
property located in Pacifica, California, and commonly known as the Oak Pointe
Apartments.


“Offering” shall have the meaning set forth in the Registration Statement.


“Option” shall mean an option to purchase Common Stock granted under any Stock
Incentive Plan or under the M&M Option Agreement.


“Ownership Limit” shall have the meaning set forth in attached Exhibit I.


“Partner Nonrecourse Debt” shall have the meaning set forth in Section
1.704-2(b)(4) of the Regulations.


“Partner Nonrecourse Debt Minimum Gain” shall mean “partner nonrecourse debt
minimum gain” as determined in accordance with Regulation Section 1.704-2(i)(2).


“Partner Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.


9

--------------------------------------------------------------------------------

“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.


“Partnership” shall mean the limited partnership formed pursuant to the Original
Agreement and hereby constituted, as such limited partnership may from time to
time be constituted.


“Partnership Interest” shall mean the ownership interest of a Partner in the
Partnership from time to time, including each Partner’s Percentage Interest and
such Partner’s Capital Account. Wherever in this Agreement reference is made to
a particular Partner’s Partnership Interest, it shall be deemed to refer to such
Partner’s Percentage Interest and shall include the proportionate amount of such
Partner’s other interests in the Partnership which are attributable to or based
upon the Partner’s Partnership Interest. A Partnership Interest may be expressed
as a number of Partnership Units.


“Partnership Minimum Gain” shall have the meaning set forth in Section
1.704-2(b)(2) of the Regulations.


“Partnership Representative” shall have the meaning set forth in Section 6.8(b)
hereof.


“Partnership Unit” shall mean a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to the terms of this Agreement. The
allocation of Partnership Units to each Partner as of the date hereof is as set
forth on attached Exhibit A.


“Pathways Common Tenancy” shall mean the owner of that certain improved real
property located in Long Beach, California, and commonly known as Pathways
Apartments.


“Percentage Interest” shall mean:


(i) with respect to any holder of Common Units (in such capacity), the undivided
percentage ownership interest of such Partner in the Partnership, as determined
by dividing,


(A) the number of Common Units owned by such Partner by


(B) the sum of




(I)
the total number of Common Units then outstanding,





(II)
the product of (a) the total number of outstanding Series Z-1 Incentive Units,
multiplied by (b) the Series Z-1 Distribution Ratchet Percentage with respect to
each such Series Z-1 Incentive Unit, calculated on a unit-by-unit basis, and





(III)
the product of (a) the total number of outstanding LTIP Units, multiplied by (b)
the LTIP Unit Sharing Percentage with respect to each such LTIP Unit, calculated
on a unit-by-unit basis;



(ii) with respect to any holder of Series Z-1 Incentive Units (in such
capacity), the undivided percentage ownership interest of such Partner in the
Partnership, as determined by dividing,


(A) the product of (x) the total number of outstanding Series Z-1 Incentive
Units owned by such Partner, multiplied by (y) the Series Z-1 Distribution
Ratchet Percentage with respect to each such Series Z-1 Incentive Unit,
calculated on a unit-by-unit basis, by


(B) the sum of




(I)
the total number of Common Units then outstanding, and





(II)
the product of (a) the total number of outstanding Series Z-1 Incentive Units,
multiplied by (b) the Series Z-1 Distribution Ratchet Percentage with respect to
each such Series Z-1 Incentive Unit, calculated on a unit-by-unit basis, and



10

--------------------------------------------------------------------------------


(III)
the product of (a) the total number of outstanding LTIP Units, multiplied by (b)
the LTIP Unit Sharing Percentage with respect to each such LTIP Unit, calculated
on a unit-by-unit basis;



(iii) with respect to any holder of LTIP Units (in such capacity), the undivided
percentage ownership interest of such Partner in the Partnership, as determined
by dividing,


(A) the product of (x) the total number of outstanding LTIP Units owned by such
Partner, multiplied by (y) the LTIP Unit Sharing Percentage with respect to each
such LTIP Unit, calculated on a unit-by-unit basis by


(B) the sum of




(I)
the total number of Common Units then outstanding,





(II)
the product of (a) the total number of outstanding Series Z-1 Incentive Units,
multiplied by (b) the Series Z-1 Distribution Ratchet Percentage with respect to
each such Series Z-1 Incentive Unit, calculated on a unit-by-unit basis, and





(III)
the product of (a) the total number of outstanding LTIP Units, multiplied by (b)
the LTIP Unit Sharing Percentage with respect to each such LTIP Unit, calculated
on a unit-by-unit basis; and



If any Partner holds any combination of Common Units, Series Z-1 Incentive
Units, and/or LTIP Units, then such Partner’s Percentage Interest shall equal
the sum of the amounts calculated under clauses (i) through (iii) of this
definition of “Percentage Interest”.


“Person” shall mean any individual or Entity.


“Plumtree Property” shall mean that certain improved real property located in
Santa Clara, California, and commonly known as the Plumtree Apartments.


“Preferred Stock” shall mean any preferred stock of the General Partner as
described in the applicable Articles Supplementary.


“Preferred Units” shall mean any preferred Partnership Units of the Partnership
as described in this Agreement or in any amendment to this Agreement.


“Prior Agreements” shall mean, collectively, the Original Agreement, the First
Amended and Restated Agreement, the Second Amended and Restated Agreement, the
Third Amended and Restated Agreement and any amendments thereto.


“Property” or “Properties” shall mean any real property in which the
Partnership, directly or indirectly, acquires ownership of a fee or leasehold
interest.


“Property Manager” shall mean Essex Management Corporation, a California
corporation.


“Prospectus” shall have the meaning set forth in the Underwriting Agreement.


“Purchase Price” shall mean the consideration payable for the Offered Units (as
defined on Exhibit I attached hereto) pursuant to paragraph 6 of Exhibit I
attached hereto.


“Qualified Individual” shall have the meaning set forth in Section 12.2 hereof.


“Redemption Distribution” shall have the meaning set forth in Section 6.2(c)
hereof.


“Registration Statement” shall have the meaning set forth in the Underwriting
Agreement.


“Regulations” or “Treasury Regulations” shall mean the final, temporary or
proposed income tax regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).


11

--------------------------------------------------------------------------------

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.


“REIT Expenses” shall mean (i) costs and expenses incurred subsequent to the
Completion of the Offering relating to the formation and continuity of existence
of the General Partner and its subsidiaries (which subsidiaries shall, for
purposes of this definition, be included within the definition of General
Partner), including taxes, fees and assessments associated therewith, and any
and all costs, expenses or fees payable to any director or trustee of the
General Partner or such subsidiaries, (ii) costs and expenses associated with
the preparation and filing of any periodic reports by the General Partner under
federal, state or local laws or regulations, including filings with the SEC,
(iii) costs and expenses associated with compliance by the General Partner with
laws, rules and regulations promulgated by any regulatory body, including the
SEC, and (iv) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of the Partnership.


“REIT Requirements” shall have the meaning set forth in Section 6.2 hereof.


“Restricted Partner” has the meaning set forth in subparagraph 1(d)(iv) of
Exhibit E to the Agreement.


“Requesting Party” shall have the meaning set forth in Section 12.2 hereof.


“Responding Party” shall have the meaning set forth in Section 12.2 hereof.


“Rights” shall have the meaning set forth in Section 11.1 hereof.


“SDAT” shall mean the Department as defined herein.


“SEC” shall mean the United States Securities and Exchange Commission.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Series G Preferred Interest” shall mean the interest in the Partnership
received by the General Partner in connection with the issuance of shares of
Series G Preferred Stock, as and when issued, which Series G Preferred Interest
includes and shall include the right to receive preferential distributions and
certain other rights as set forth in this Agreement.


“Series G Preferred Stock” shall mean the preferred stock of the General Partner
described in Article THIRD of the Articles Supplementary, reclassifying
5,980,000 shares of Common Stock as 5,980,000 shares of 4.875% Series G
Cumulative Convertible Preferred Stock filed with the Department on or about
July 26, 2006.


“Series H Preferred Interest” shall mean the interest in the Partnership
received by the General Partner in connection with the issuance of shares of
Series H Preferred Stock, as and when issued, which Series H Preferred Interest
includes and shall include the right to receive preferential distributions and
certain other rights as set forth in this Agreement.


“Series H Preferred Stock” shall mean the preferred stock of the General Partner
described in Article SECOND of the Articles Supplementary, reclassifying
8,000,000 shares of Common Stock as 8,000,000 shares of 7.125% Series H
Cumulative Redeemable Preferred Stock filed with the Department on or about
April 11, 2011.


“Series Z-1 Change in Control” shall mean the earliest to occur of any of the
following:


(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of any of the
General Partner or any of its subsidiaries or affiliates), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the General Partner representing thirty percent (30%) or more of
the combined voting power of the General Partner’s then outstanding securities
having the right to vote in an election of the General Partner’s Board of
Directors (for purposes of this definition, “Voting Securities”) (other than as
a result of an acquisition of securities directly from the General Partner).
Notwithstanding the foregoing, a “Series Z-1 Change in Control” shall not be
deemed to have occurred for purposes of this clause (i) solely as the result of
an acquisition of securities by the General Partner which, by reducing the
number of shares of Voting Securities outstanding, increases the proportionate
number of shares of Voting Securities beneficially owned by any person (as
defined in the foregoing clause) to thirty percent (30%) or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if such person shall thereafter become the beneficial owner of any additional
shares of Voting Securities (other than pursuant to a stock split, stock
dividend, or similar transaction or as a result of an acquisition of securities
directly from the General Partner) and immediately thereafter beneficially owns
thirty percent (30%) or more of the combined voting power of all then
outstanding Voting Securities, then a “Series Z-1 Change in Control” shall be
deemed to have occurred for purposes of this clause (i).


12

--------------------------------------------------------------------------------

(ii) the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the General Partner or the occurrence of any
other event (including without limitation a tender or exchange offer), the
result of which is that the “beneficial owners” (as such term is defined in Rule
13d-3 of the Exchange Act) of the Voting Securities of the General Partner
before the merger, reorganization, consolidation or other transaction are not
the “beneficial owners”, directly or indirectly, of a majority of the voting
power of the surviving or resulting entity upon completion of such merger,
reorganization, consolidation or other transaction;


(iii) the moment immediately prior to the consummation of a merger,
reorganization or consolidation of the Partnership, unless the General Partner
immediately prior to such merger, reorganization or consolidation remains the
sole general partner of the Partnership after such merger;


(iv) the moment immediately prior to the consummation of a change (whether by
removal, withdrawal, transfer or otherwise) in the General Partner of the
Partnership;


(v) persons who, as of the date of issuance of the first Series Z-1 Incentive
Unit, constitute the General Partner’s Board of Directors (for purposes of this
definition, the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender or exchange offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of Directors
of the General Partner (rounded up to the next whole number), provided that any
person becoming a director of the General Partner subsequent to such date shall
be considered an Incumbent Director if such person’s election was approved by,
or such person was nominated for election by, a vote of a majority of the
Incumbent Directors; provided, however, that any person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board of Directors or other actual or
threatened solicitation of proxies or consents by, or on behalf of, a “person”
other than the Board of Directors, including by reason of agreement intended to
avoid or settle any such actual or threatened contest or solicitation, shall not
be considered an Incumbent Director; or


(vi) the moment immediately prior to the consummation of a sale of all or
substantially all of the assets of the General Partner and/or the Partnership.


“Series Z-1 Clawback Amount” shall mean, at any time with respect to each Series
Z-1 Incentive Unit, an amount equal to the positive difference, if any, between
(i) the then unpaid Capital Commitment with respect to such Series Z-1 Incentive
Unit, and (ii) the sum of any distributions deemed to offset the Series Z-1
Clawback Amount in accordance with Section 6.2(e) below. The unpaid Capital
Commitment of a Series Z-1 Partner with respect to a Series Z-1 Incentive Unit
shall never be greater than the Series Z-1 Clawback Amount with respect to such
Series Z-1 Incentive Unit, as adjusted from time to time.


“Series Z-1 Conversion Ratchet Percentage” with respect to any Series Z-1
Incentive Unit (i) shall equal 0% on the date of authorization of issuance, or
upon issuance, of such Series Z-1 Incentive Unit, (ii) shall increase by twenty
(20) percentage points on January 1 of the first calendar year after the date of
authorization of issuance, or upon issuance, of such Series Z-1 Incentive Unit,
on which (x) the holder of such Series Z-1 Incentive Unit is an employee of the
General Partner and/or the Partnership and/or any subsidiary or affiliate
thereof as of such January 1, (y) the Actual FFO Per Share of the General
Partner for the calendar year preceding such January 1 is greater than or equal
to the Series Z-1 Target FFO for such year, and (z) the Series Z-1 Conversion
Ratchet Percentage prior to such increase is less than 100%, and (iii) shall
increase ten (10) percentage points on January 1 of every calendar year
thereafter on which the conditions in clauses (x), (y) and (z) of the
immediately preceding clause (ii) are met; provided, however, that (a) the
Compensation Committee may authorize the issuance of, or issue, Series Z-1
Incentive Units with a different schedule of percentage increase in the
Conversion Ratchet Percentage than set forth in clauses (i), (ii) and (iii)
above and such schedule shall be set forth in a subscription agreement executed
at the time of issuance of the Series Z-1 Incentive Unit; and provided, further
that such schedule is no less favorable to the Series Z-1 Partners than the
schedule set forth in clauses (i), (ii) and (iii) above; and (b) if the
Compensation Committee determines that Actual FFO Per Share is no longer an
appropriate corporate performance parameter for establishing management
objectives or that the applicable target levels are no longer feasible in light
of factors or circumstances outside of the Partnership’s or the General
Partner’s control (such as general economic conditions, legal/regulatory
changes, war or similar events), it may, in its reasonable good faith discretion
without any consent or other action on the part of the Series Z-1 Partners or
any other Partners of the Partnership, revise and amend the requirement in (y)
above (and any definitions involved therein) to reflect one or more different or
additional parameters, objectives or performance measures, so long as the
Compensation Committee, in its reasonable good faith discretion, determines that
the revised or amended clause (y) is, considered as a whole, comparable or more
effective as a means for analyzing the performance of the Partnership and
incentivizing the Series Z-1 Partners (it being understood that such amended or
restated clause (y) shall not be more difficult to achieve than the present
requirements of clause (y)). In connection with the designation by the
Compensation Committee of a specific date as the Series Z-1 Trigger Event,
pursuant to the last sentence of the definition of Series Z-1 Trigger Event, for
a particular Series Z-1 Incentive Unit or Units held by a Series Z-1 Partner,
the Committee may, with respect to such unit or units and other Series Z-1
Incentive Units held by the same Series Z-1 Partner, (i) change the terms of
such incentive units, including without limitation changing the existing Series
Z-1 Conversion Ratchet Percentage and the schedule of future percentage
increases in the Series Z-1 Conversion Ratchet Percentage, (ii) require that any
or all Common Units issued upon the conversion of such incentive units be
exchanged only into shares of Common Stock, subject to the Ownership Limit, and
(iii) provide that any or all shares of Common Stock issued upon the exchange of
Common Units, which Common Units were issued upon the conversion of such
incentive units, be subject to sale restrictions, provided that in the case of
each of the foregoing clauses (i), (ii) and (iii), that such Series Z-1 Partner
consents to such provisions.


13

--------------------------------------------------------------------------------

“Series Z-1 Distribution Ratchet Percentage” with respect to any Series Z-1
Incentive Unit (i) shall equal 10% on the date of authorization of issuance, or
upon issuance, of such Series Z-1 Incentive Unit, (ii) shall increase, on
January 1 of the first calendar year after the date of issuance of such Series
Z-1 Incentive Unit, to (a) twenty-five percent (25%) if the Series Z-1
Conversion Ratchet Percentage with respect to such Series Z-1 Incentive Units
also increases to twenty percent (20%), or (b) fifteen percent (15%) if the
Series Z-1 Conversion Ratchet Percentage with respect to such Series Z-1
Incentive Units remains at 0%, (iii) shall increase, to the extent it has not
already done so, to twenty-five percent (25%) at such time as such Series Z-1
Conversion Ratchet Percentage is equal to 20%, and (iv) after such time as the
Conversion Ratchet Percentage with respect to such Series Z-1 Incentive Units is
equal to or greater than 30%, the Series Z-1 Distribution Ratchet Percentage
shall be equal to the Series Z-1 Conversion Ratchet Percentage with respect to
such Series Z-1 Incentive Units; provided, however that the Compensation
Committee may authorize the issuance of, or issue, Series Z-1 Incentive Units
with a different schedule of percentage increase in the Distribution Ratchet
Percentage than set forth in clauses (i), (ii) and (iii) above and such schedule
shall be set forth in a subscription agreement executed at the time of issuance
of the Series Z-1 Incentive Unit; and provided, further that such schedule is no
less favorable to the Series Z-1 Partners than the schedule set forth in clauses
(i), (ii)and (iii) above.


“Series Z-1 Forfeited Capital Account” shall mean that portion of the Capital
Account attributable to a Series Z-1 Incentive Unit equal to the product of (a)
the excess of (i) the Adjusted Capital Account Balance (as defined in Section
10.10(a)) allocable to such Series Z-1 Incentive Unit over (ii) the sum of (A)
the capital contribution made with respect to such Series Z-1 Incentive Unit and
(B) the excess of the sum of the net allocations of operating income made with
respect to such Series Z-1 Incentive Unit for all fiscal years (taking into
account allocations of Net Operating Loss made with respect to such Series Z-1
Incentive Unit for all fiscal years) over the distributions of operating cash
flow made to such Series Z-1 Incentive Unit (except to the extent such
allocations have reduced the Series Z-1 Clawback Amount) multiplied by (b) 100%
minus the Series Z-1 Conversion Ratchet Percentage applicable to such Series Z-1
Incentive Unit.


“Series Z-1 Incentive Unit” shall mean a Series Z-1 Incentive Unit of limited
partnership interest in the Partnership with the rights set forth in this
Agreement.


“Series Z-1 Partner” means an individual who was or is duly issued Series Z-1
Incentive Units and continues to hold such units, and his or her transferee,
provided that such transferee qualifies as a Series Z-1 Partner pursuant to the
provisions of Section 9.2(a). A Series Z-1 Partner shall also be deemed to be an
Additional Limited Partner.


“Series Z-1 Target FFO” shall be determined by the Compensation Committee at the
time each Series Z-1 Incentive Unit is issued; the Compensation Committee shall
set forth in Exhibit S hereto the Series Z-1 Target FFO amount for the fiscal
year in which such Series Z-1 Incentive Unit is issued and also the amounts of
the Series Z-1 Target FFO or a formula for such amounts for each fiscal year
thereafter through the term of such Series Z-1 Incentive Unit; provided,
however, that if the Compensation Committee determines that the Series Z-1
Target FFO amounts and/or formulae set forth in Exhibit S are no longer an
appropriate corporate performance parameter for establishing management
objectives or that the applicable target levels are no longer feasible in light
of factors or circumstances outside of the Partnership’s or the General
Partner’s control (such as general economic conditions, legal/regulatory
changes, war or similar events), it may, in its reasonable good faith discretion
without any consent or other action on the part of the Series Z-1 Partners or
any other Partners of the Partnership, revise and amend the Series Z-1 Target
FFO amounts and/or formulae set forth in Exhibit S (and any definitions involved
therein) to reflect one or more different or additional parameters, objectives
or performance measures, so long as the Compensation Committee, in its
reasonable good faith discretion, determines that the revised or amended
definition is, considered as a whole, comparable as a means for analyzing the
performance of the Partnership and incentivizing the Series Z-1 Partners (it
being understood that such amended or restated definition shall not be more
difficult to achieve than the present requirements of this definition).


14

--------------------------------------------------------------------------------

“Series Z-1 Trigger Event” shall mean the earliest to occur of any of the
following events:


(i) such time as a plan of dissolution or liquidation (but not including a
deemed liquidation for tax purposes in connection with one or more transfers of
interest in the Partnership) of the General Partner and/or the Partnership is
duly adopted by appropriate corporate or partnership action;


(ii) with respect to any and all Series Z-1 Incentive Units issued in a specific
calendar year, the date on which the Series Z-1 Conversion Ratchet Percentage
applicable to all the Series Z-1 Incentive Units issued in that same calendar
year and held by then current employees of the General Partner and/or the
Partnership (i.e., other than holders of Series Z-1 Incentive Units whose
employment with the General Partner and/or the Partnership has terminated)
reaches 100%;


(iii) the earliest date on which the employment of all holders of Series Z-1
Incentive Units has been terminated; and


(iv) fifteen (15) years after the date of issuance of the first Series Z-1
Incentive Unit, provided that, with respect to any Series Z-1 Incentive Units
issued after December 31, 2009, such date shall be fifteen (15) years after the
date of issuance of such Series Z-1 Incentive Unit.


In addition, with respect to any Series Z-1 Incentive Unit or Units, the
Compensation Committee may at any time (including at the time of issuance of
such unit or units or later) designate a specific date as the Series Z-1 Trigger
Event for such unit or units and the Committee may elect, in its sole
discretion, to have such date be subject to the consent of the holder of such
unit or units, and such date shall be deemed to be the Series Z-1 Trigger Event
for such unit or units for all purposes under this Agreement, provided that (x)
if the Committee has elected to have such date be subject to the consent of the
holder, the holder has consented to such date, or (y) if the Committee has not
elected to have such date be subject to the consent of the holder, such date is
earlier than the date of the Series Z-1 Trigger Event otherwise established
pursuant to the earlier of items (i) through (iv) above.


“Stock Incentive Plans” shall have the meaning set forth in the Prospectus,
along with any other employee or non-employee stock incentive, phantom unit or
option plans adopted by the General Partner, and any amendments or amendment and
restatements thereof.


“Substituted Limited Partner” shall mean a Person to whom one or more
Partnership Units have been transferred, who is admitted as Limited Partner to
the Partnership pursuant to Section 9.2 hereof.


“Target Balance” shall have the meaning set forth in subsection 1(e)(i) of
Exhibit E.


“Third Arbitrator” shall have the meaning set forth in Section 12.2 hereof.


“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
the transaction of business or, if the Common Stock is not listed or admitted to
trading on any national securities exchange, shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law or executive order to close.


“Transaction Expense” shall have the meaning set forth in attached Exhibit I.


“Transfer” as a noun, shall mean any sale, assignment, conveyance, pledge,
hypothecation, gift, encumbrance or other transfer (including any transfer by
operation of law or by merger or consolidation), and, as a verb, shall mean to
sell, assign (including by operation of law or by merger or consolidation),
convey, pledge, hypothecate, give, encumber or otherwise transfer.


“Treasury Regulations” or “Regulations” shall mean the final, temporary or
proposed income tax regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).


15

--------------------------------------------------------------------------------

“Underwriting Agreement” shall mean that certain Purchase Agreement dated June
6, 1994, among the General Partner, the Partnership and the representatives of
the several underwriters named in Schedule I thereto.


“Washington Partnership Interests” shall mean a one percent (1%) limited
partnership interest in each of the Washington Partnerships contributed to EWIP
by the Partnership.


“Washington Partnerships” shall mean those two (2) Existing Partnerships listed
on Exhibit G attached to the Original Agreement.


“Weighted Number of Series Z-1 Incentive Units” as determined from time to time
shall mean the total number of outstanding Series Z-1 Incentive Units,
multiplied by the Series Z-1 Conversion Ratchet Percentage with respect to each
such Series Z-1 Incentive Unit, calculated on a unit-by-unit basis.


“Wharfside Property” shall mean that certain improved real property located in
Seattle, Washington, and commonly known as Wharfside Pointe Apartments.


1.2 Exhibit, Etc.. References to “Exhibit” or to a “Schedule” are, unless
otherwise specified, to one of the Exhibits or Schedules attached to this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement. Each Exhibit
and Schedule attached hereto and referred to herein is hereby incorporated
herein by reference.


ARTICLE II
ORGANIZATION


2.1 Continuation of the Partnership. The parties hereto do hereby continue the
Partnership, subject to the terms and conditions hereinafter set forth. The
Partners agree that the rights and liabilities of the Partners shall be as
provided in the Act except as otherwise herein expressly provided. The General
Partner executed the Certificate and filed it with the Office of the Secretary
of State of the State of California in connection with the formation of the
Partnership. A certified copy of the amendment to the Certificate shall be filed
for record in each county in which the Partnership shall own real property or an
interest therein, and the General Partner shall cause such other notice,
instrument, document or certificate as may be required by applicable law, and
which may be necessary to enable the Partnership to conduct its business and to
own the Properties under the Partnership name, to be filed or recorded in all
appropriate public offices. The General Partner shall execute and file with the
Office of the Secretary of State of the State of California any amendments to
the Certificate required by law. A certified copy of each such amendment shall
be filed by the General Partner for record in each county in which a copy of the
Certificate has been filed for record.


2.2 Name. The business of the Partnership shall be conducted under the name of
Essex Portfolio, L.P. or such other name as the General Partner may select, and
all transactions of the Partnership, to the extent permitted by applicable law,
shall be carried on and completed in such name.


2.3 Character of the Business. The purpose of the Partnership shall be to
acquire, hold, own, develop, redevelop, construct, finance, improve, maintain,
operate, manage, sell, provide seller financing, lease, transfer, encumber,
convey, exchange, lend money, and otherwise dispose of or deal with Properties
and ownership interests therein; to acquire, hold, own, develop, redevelop,
construct, finance, improve, maintain, operate, manage, sell, provide seller
financing, lease, transfer, encumber, convey, exchange, lend money, and
otherwise dispose of or deal with real and personal property of all kinds,
whether owned by the Partnership or otherwise; to be a partner in and to
exercise all of the powers of a partner in other partnerships; subject to
compliance with the REIT Requirements, to be a member in and to exercise all of
the powers of a member in a limited liability company; to be a shareholder in a
corporation, including, without limitation, the Property Manager (provided that
the Partnership shall not have more than a ten percent (10%) voting interest in
the Property Manager or any other corporation structured similarly thereto); and
to undertake such other activities as may be necessary, advisable, desirable or
convenient to the business of the Partnership, and to engage in such other
ancillary activities as shall be necessary or desirable to effectuate the
foregoing purposes. The Partnership shall have all powers necessary or desirable
to accomplish the purposes enumerated. In connection with the foregoing, but
subject to all of the terms, covenants, conditions and limitations contained in
this Agreement and any other agreement entered into by the Partnership, the
Partnership shall have full power and authority, directly or through its
interests in EWIP, any of the other Investment Entities, the Washington
Partnerships, the Property Manager or the Pathways Common Tenancy, to enter
into, perform and carry out contracts of any kind, to borrow money and to issue
evidences of indebtedness, whether or not secured by mortgage, trust deed,
pledge or other lien, and, directly or indirectly, to acquire and construct
additional Properties necessary or useful in connection with its business, and
to lend money secured by additional Properties and other real and personal
property.


16

--------------------------------------------------------------------------------

2.4 Location of the Principal Place of Business. The location of the principal
place of business of the Partnership shall be at 1100 Park Place, Suite 200, San
Mateo, California 94403, or such other location as shall be selected from time
to time by the General Partner in its sole discretion.


2.5 Agent for Service of Process. The Partnership hereby appoints Daniel J.
Rosenberg, whose address is 1100 Park Place, Suite 200, San Mateo, California
94403, as its agent for service of process. Such agent may be changed from time
to time by the General Partner in its sole discretion by filing an amendment to
the Certificate.


2.6 Certificates of Ownership. Each Partner’s Partnership Units may, in the sole
and absolute discretion of the General Partner, either be evidenced by one or
more registered certificates of ownership or be uncertificated; provided that
certificates of ownership previously issued with respect to a Partner’s
Partnership Units will continue to evidence such Partnership Units unless and
until such certificates are submitted to the Partnership upon transfer,
conversion or otherwise. Any such certificates shall contain a legend evidencing
the restrictions on transfer of the Partnership Units, which legend shall be
substantially similar to the legend contained on the cover page of this
Agreement.


ARTICLE III
TERM


3.1 Commencement. The Partnership commenced business as a limited partnership
upon the filing of the Certificate of Limited Partnership with the Secretary of
State of the State of California, on March 15, 1994.


3.2 Termination. The term of the Partnership shall be perpetual, unless it is
dissolved and wound up sooner pursuant to the provisions of Article VIII hereof
or otherwise as provided by law.


ARTICLE IV
CONTRIBUTIONS TO CAPITAL


4.1 General Partner Capital Contribution. Concurrent with the Completion of the
Offering, the General Partner contributed to the Partnership as its initial
contribution to the capital of the Partnership an amount equal to the difference
between the Gross Offering Proceeds and the Initial Offering Expenses.
Subsequent to the Completion of the Offering, as of the date hereof, the General
Partner has contributed as additional Capital Contributions (a) an amount equal
to the net proceeds from the issuances of shares of Preferred Stock, and (b) the
net proceeds from public, underwritten offerings of Common Stock completed
subsequent to the Offering.


4.2 Limited Partner Capital Contributions. Prior to or concurrent with the
Completion of the Offering, certain Limited Partners contributed, or caused to
be contributed, as its initial Capital Contribution to the capital of the
Partnership, all of such Limited Partner’s right, title and interest in the
Purchase Contracts, the Contributed Interests and the Plumtree Property.


4.3 Issuances of Additional Partnership Interests.


(a) Without the consent of any Limited Partner, but subject to the terms of
Section 9.4 below, the General Partner may from time to time, upon its
determination that the issuance of additional Partnership Units (“Additional
Units”) is in the best interests of the Partnership, cause the Partnership to
issue to the Partners (including the General Partner) or other Persons
Additional Units or other Partnership Interests in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties as
the General Partner shall determine, including, without limitation, rights,
powers and duties senior to the Limited Partner’s Partnership Interests, and, if
necessary, admit any such other Person as an additional Limited Partner
(“Additional Limited Partner”) (in accordance with Section 4.6 hereof). Without
limiting the provisions of this Article IV, the General Partner is expressly
authorized to cause the Partnership to issue Additional Units for less than fair
market value or in exchange for past or future services, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the Partnership.


(b) The General Partner may not cause the Partnership to issue Additional Units
or other Partnership Interests to itself unless either:


17

--------------------------------------------------------------------------------

(i) (A) the Additional Units or additional Partnership Interests are issued in
connection with an issuance of shares of the capital stock of the General
Partner (including shares of Common Stock issued by the General Partner to the
Partnership to satisfy the Partnership’s redemption obligations under Article XI
hereof), which shares have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the Additional Units or additional Partnership
Interests issued to the General Partner in accordance with Section 4.3(a)
hereof, and (B) except for shares of Common Stock issued by the General Partner
to the Partnership to satisfy the Partnership’s redemption obligation under
Article XI hereof, the General Partner shall make a Capital Contribution to the
Partnership in an amount equal to the net proceeds raised in connection with the
issuance of such shares of the General Partner; or


(ii) the Additional Units or additional Partnership Interests are issued to all
Partners pro rata in accordance with their respective Percentage Interests.


(c) After the date hereof, the General Partner shall not issue any additional
shares of Common Stock or Preferred Stock (other than shares of Common Stock or
Preferred Stock issued pursuant to Article XI hereof or any exchange right or
redemption right applicable to any Preferred Interest), rights, options,
warrants or convertible or exchangeable securities containing the right to
subscribe for or purchase shares of Common Stock or Preferred Stock
(collectively, “New Securities”) other than to all holders of the shares of
Common Stock (or, to the extent such New Securities relate to Preferred Stock,
to all holders of the shares of Preferred Stock) unless (i) the General Partner
shall cause the Partnership to issue to the General Partner Partnership Interest
or rights, options warrants or other rights, all such that the economic
interests are substantially similar to those of the New Securities, and (ii) the
General Partner contributes the proceeds, if any (subject to actual or deemed
reimbursement of any expenses, including underwriting discount commission or
fees by the Partnership to the General Partner pursuant to Section 7.1 hereof)
from the issuance of such New Securities and from the exercise of rights
contained in such New Securities to the Partnership. Without limiting the
foregoing, the General Partner is expressly authorized to issue New Securities
for less than fair market value or in exchange for past or future services (so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the Partnership) and to cause the Partnership to issue to the
General Partner corresponding Partnership Interests.


(d) Notwithstanding anything contained herein to the contrary, the liability of
the Limited Partners shall be limited to the aggregate amount of any capital
contributions made by the Limited Partners pursuant to this Agreement. Except to
the extent that additional capital contributions are unanimously approved by the
Partners, the Limited Partners shall have no personal liability to contribute or
lend money to, or in respect of, the liabilities or the obligations of the
Partnership.


4.4 Options. If at any time or from time to time Options granted in connection
with either any Stock Incentive Plan or the M&M Option Agreement are exercised
in accordance with the terms of such Stock Incentive Plans or the M&M Option
Agreement or Common Stock is issued pursuant to any stock purchase plan,
dividend reinvestment plan or open enrollment plan adopted by the General
Partner (as the case may be):


(a) the General Partner shall contribute to the capital of the Partnership an
amount equal to the exercise price paid to the General Partner by such
exercising party in connection with the exercise of the Option or the purchase
price of the Common Stock issued pursuant to such stock purchase plan or
dividend reinvestment plan;


(b) the General Partner shall be issued Additional Units equal to the number of
shares of Common Stock delivered by the General Partner to such exercising party
or purchaser;


(c) the General Partner shall be deemed to have made an additional Capital
Contribution, in an amount equal to the Current Per Share Market Price (as of
the Trading Date immediately preceding the date on which the exercise price or
the purchase price (as the case may be) is contributed to the capital of the
Partnership) multiplied by the number of shares of Common Stock delivered by the
General Partner to such exercising party or purchaser; and.


(d) the Percentage Interests of the Partners shall be adjusted to reflect the
issuance of such Additional Units.


4.5 Contribution of Proceeds of Issuance of Shares of Common Stock and Preferred
Stock. In connection with the issuance of shares of Common Stock or Preferred
Stock pursuant to Section 4.3 hereof, the General Partner shall make a Capital
Contribution to the Partnership of the proceeds raised in connection with such
issuance, provided that if the proceeds actually received by the General Partner
are less than the gross proceeds of such issuance as a result of any
underwriter’s discount, commission or fee or other expenses paid or incurred in
connection with such issuance, then the General Partner shall be deemed to have
made a Capital Contribution to the Partnership in the amount of the gross
proceeds of such issuance and the Partnership shall be deemed simultaneously to
have reimbursed the General Partner pursuant to Section 7.1 hereof for the
amount of such underwriter’s discount, commission or fee or other expenses. A
redemption of a Partnership Unit, whether by the Partnership or the General
Partner, shall not constitute an issuance of shares of Common Stock or Preferred
Stock for purposes of this Section 4.5.


18

--------------------------------------------------------------------------------

4.6 Admission of Additional Limited Partners.


(a) After the date hereof, a Person issued Partnership Units in accordance with
this Agreement shall be admitted to the Partnership as an Additional Limited
Partner only upon furnishing to the General Partner (i) a written agreement in
form satisfactory to the General Partner accepting all of the terms and
conditions of this Agreement and (ii) such other documents or instruments as may
be required in the discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner.


(b) No Person shall be admitted as an Additional Limited Partner without the
consent of the General Partner, which consent may be given or withheld in the
General Partner’s sole and absolute discretion for any or no reason. The
admission of any Person as an Additional Limited Partner shall become effective
on the date upon which the name of such Person is recorded on the books and
records of the Partnership, following the consent of the General Partner to such
admission.


(c) If an Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Fiscal Year, then Net Operating Income, Net
Operating Loss, Net Property Gain, Net Property Loss, each item thereof and all
other items allocable among Partners and Assignees for such Fiscal Year shall be
allocated among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Fiscal Year
in accordance with Section 706(d) of the Code, using any permissible method
selected by the General Partner. Solely for purposes of making such allocations,
each of such items for the calendar month in which an admission of any
Additional Limited Partner occurs shall be allocated among all Partners and
Assignees including such Additional Limited Partner.


(d) The General Partner shall be authorized on behalf of each of the Partners to
amend this Agreement to reflect the admission of any Additional Limited Partner
or any increase in the Percentage Interests of any Partner and the corresponding
reduction of the Percentage Interests of the other Partners in accordance with
the provisions of this Agreement.


(e) [Intentionally Omitted]


(f) Effective immediately prior to the initial issuance of the Series Z-1
Incentive Units and the admission of the initial Series Z-1 Partners as
Additional Limited Partners, the capital accounts of the Partnership were
adjusted to reflect each Partner’s share of the net fair market value of the
Partnership’s assets (a “book-up”) by adjusting the Gross Asset Values of all
Partnership assets to their respective gross fair market values and allocating
the amount of such adjustment as Net Property Gain or Net Property Loss pursuant
to Exhibit E hereof. Each person who is issued a Series Z-1 Incentive Unit shall
(a) make a Capital Commitment to the Partnership in the amount of $1.00 per Unit
and (b) be admitted as an Additional Limited Partner in accordance with Sections
4.3 and 4.6 of this Agreement, holding that number of Series Z-1 Incentive Units
as is set forth next to his or her name on Exhibit R. It is the intention of the
Partnership that only directors, officers or other employees of the General
Partner shall be issued Series Z-1 Incentive Units and only such persons may
become Series Z-1 Partners. At the Partnership’s election, taking into account
the provisions of Section 402 of the Sarbanes-Oxley Act of 2002, the Partnership
may allow a Series Z-1 Partner to have a positive Series Z-1 Clawback Amount;
provided, however, that prior to a Series Z-1 Partner becoming a director or
executive officer of the General Partner, within the meaning of Section 402 of
the Sarbanes-Oxley Act of 2002, as amended, such Series Z-1 Partner shall pay to
the Partnership the aggregate Capital Commitment for the Series Z-1 Incentive
Units that have been issued to such Series Z-1 Partner. If the Partnership does
not elect to allow a Series Z-1 Partner to have such a positive Series Z-1
Clawback Amount, then upon the issuance of any Series Z-1 Incentive Units to
such Series Z-1 Partner, the Capital Commitment calculated on a unit-by-unit
basis for such Series Z-1 Incentive Units shall be immediately due and payable
to the Partnership. Each person who is issued a Series Z-1 Incentive Unit shall
become a party to this Agreement as a Limited Partner and shall be bound by all
the terms, conditions and other provisions of this Agreement. Pursuant to
Section 4.6(b) of this Agreement, the General Partner hereby consents to the
admission of each Person who is issued a Series Z-1 Incentive Unit as an
Additional Limited Partner of the Partnership. The admission of a Series Z-1
Partner shall become effective as of the date such Series Z-1 Partner has
executed a counterpart signature page to the relevant amendment to the First
Amended and Restated Agreement, the Second Amended and Restated Agreement or the
Third Amended and Restated Agreement (and such other written agreements as the
General Partner may require), which shall also be the date on which the name of
a Series Z-1 Partner is recorded on the books and records of the Partnership.
The admission of a Series Z-1 Partner shall not require the consent or approval
of any other Limited Partner.


19

--------------------------------------------------------------------------------

4.7 No Third Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or to pursue any other right or remedy
hereunder or at law or in equity, it being understood and agreed that the
provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the Partners and their respective successors and assigns.
None of the rights or obligations of the Partners herein set forth to make
Capital Contributions to the Partnership shall be deemed an asset of the
Partnership for any purpose by any creditor or other third party, nor may such
rights or obligations be sold, transferred or assigned by the Partnership or
pledged or encumbered by the Partnership to secure any debt or other obligation
of the Partnership or of any of the Partners.


4.8 No Interest; No Return. No Partner shall be entitled to interest on its
Capital Contribution or on such Partner’s Capital Account. Except as provided
herein or by law, no Partner shall have any right to demand or receive the
return of its Capital Contribution from the Partnership.


ARTICLE V
[INTENTIONALLY OMITTED]


ARTICLE VI
ALLOCATIONS AND OTHER TAX AND ACCOUNTING MATTERS


6.1 Allocations. Net Operating Income, Net Operating Loss, Net Property Gain,
Net Property Loss and/or other Partnership items shall be allocated pursuant to
the provisions of attached Exhibit E.


6.2 Distributions. The General Partner shall cause the Partnership to distribute
all or a portion of Available Cash to the Partners from time to time as
determined by the General Partner, but in any event not less frequently than
quarterly in such amounts as the General Partner shall determine; provided,
however, that notwithstanding the foregoing, the General Partner shall use its
best efforts to cause the Partnership to distribute sufficient amounts to enable
the General Partner to pay shareholder dividends that will (1) satisfy the
requirements for qualifying as a REIT under the Code and Regulations (“REIT
Requirements”), and (2) avoid any federal income or excise tax liability of the
General Partner; and provided further, that all such distributions shall be made
in accordance with the provisions of this Section 6.2.


(a) Distributions shall be made in accordance with the following order of
priority:


(i) First, on a pro rata basis, (based upon the same ratio that accrued
distributions per share of Series G Preferred Stock and Series H Preferred Stock
(which shall not include any accumulation in respect of unpaid distributions for
prior distribution periods if such stock does not have cumulative distribution
rights) bear to each other) to the General Partner, on account of the Series G
Preferred Interest and Series H Preferred Interest until the total amount of
distributions made pursuant to this Section 6.2(a)(i) equals the total amount of
accrued but unpaid distributions (if any) payable with respect to the Series G
Preferred Stock and Series H Preferred Stock as of the date of such
distribution.


(ii) Next, to the Partners, pro rata in accordance with the Partners’ then
Percentage Interests.


Neither the Partnership nor the Limited Partners shall have any obligation to
see that any funds distributed to the General Partner pursuant to subparagraph
(a)(i) of this Section 6.2 are in turn used by the General Partner to pay
dividends on the Series G Preferred Stock or the Series H Preferred Stock (or
any other Preferred Stock) or that funds distributed to the General Partner
pursuant to subparagraph (a)(ii) of this Section 6.2 are in turn used by the
General Partner to pay dividends on the Common Stock or for any other purpose.


(b) Upon the receipt by the General Partner of each Exercise Notice pursuant to
which one or more Limited Partners exercise Rights in accordance with the
provisions of Article XI hereof, the General Partner shall, unless the General
Partner is required or elects only to issue Common Stock to such exercising
Limited Partners, cause the Partnership to distribute to the Partners all or a
portion of Available Cash, which distribution shall be made prior to the closing
of the purchase and sale of the Offered Units specified in such Exercise Notice,
and which distribution shall be made in accordance with subparagraph (a) of this
Section 6.2. Notwithstanding the foregoing, the General Partner shall have the
right in its sole discretion to delay the actual distribution of Available Cash
to the Partners required by this Section 6.2(b) until the next scheduled
distribution of Available Cash.


(c) Notwithstanding the foregoing, the General Partner may, in its sole
discretion, at any time when any Preferred Stock (including any Series G
Preferred Stock, Series H Preferred Stock or any other Preferred Stock) is
outstanding, make a special distribution to itself, alone, on account of the
Preferred Interest relating to such Preferred Stock, for the sole purpose of,
and in an amount no greater than such amount as will be used by the General
Partner for, redemption of all or any part of such outstanding Preferred Stock
(any such distribution shall be referred to as a “Redemption Distribution”).
There shall be no adjustments of the Percentage Interests of the Partners on
account of any Redemption Distribution.


20

--------------------------------------------------------------------------------

(d) [Intentionally Omitted]


(e) Notwithstanding the foregoing, at any time that the Series Z-1 Clawback
Amount with respect to a Series Z-1 Incentive Unit is greater than zero, then,
to the extent of such Series Z-1 Clawback Amount, the distributions otherwise
provided for by this Section with respect to such Series Z-1 Incentive Unit
shall not be paid in cash and shall instead be deemed to offset the applicable
Series Z-1 Partners’ unpaid Capital Commitment and thereby reduce the then
existing Series Z-1 Clawback Amount with respect to such Series Z-1 Incentive
Unit in an amount equal to the distributions that would have otherwise been paid
with respect to such Series Z-1 Incentive Unit.


(f) Distributions made pursuant to this Section 6.2 shall be adjusted as
necessary to ensure that the amount apportioned to each LTIP Unit does not
exceed the amount attributable to items of Partnership income or gain realized
after the date such LTIP Unit was issued by the Partnership. The intent of this
Section 6.2(f) is to ensure that any LTIP Units qualify as “profits interests”
under Revenue Procedure 93-27, 1993-2 C.B. 343 (June 9, 1993) and Revenue
Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001), and Section 6.2 shall be
interpreted and applied consistently therewith. The General Partner at its
discretion may amend this Section 6.2(f) to ensure that any LTIP Units will
qualify as “profits interests” under Revenue Procedure 93-27, 1993-2 C.B. 343
(June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001)
(and any other similar rulings or regulations that may be in effect at such
time).


(g) [Intentionally Omitted]


(h) Notwithstanding anything to the contrary in this Agreement, a holder of
Series Z-1 Incentive Units may convert all or a portion of his or her Vested
Series Z-1 Incentive Units into Common Units, only to the extent of the balance
in such holder’s Capital Account that is attributable to such Units, after
giving effect to any adjustments to or “book ups” of such Capital Account
pursuant to subsection 2(c) of Exhibit E of this Agreement.


6.3 Withholding. The General Partner may withhold taxes from any allocation or
distribution to any Partner to the extent required by the Code or any other
applicable law. For purposes of this Agreement, any taxes so withheld by the
Partnership shall be deemed to be a distribution or payment to such Partner,
reduce the amount otherwise distributable or allocable to such Partner pursuant
to this Agreement and reduce the Capital Account of such Partner.


6.4 Books of Account. At all times during the continuance of the Partnership,
the General Partner shall maintain or cause to be maintained full, true,
complete and correct books of account in accordance with generally accepted
accounting principles wherein shall be entered particulars of all monies, goods
or effects belonging to or owing to or by the Partnership, or paid, received,
sold or purchased in the course of the Partnership’s business, and all of such
other transactions, matters and things relating to the business of the
Partnership as are usually entered in books of account kept by persons engaged
in a business of a like kind and character. In addition, the Partnership shall
keep all records as required to be kept pursuant to the Act. The books and
records of account shall be kept at the principal office of the Partnership, and
each Partner shall at all reasonable times have access to such books and records
and the right to inspect the same.


6.5 Reports. No later than the date on which the General Partner mails its
annual report to its stockholders, the General Partner shall cause to be mailed
to each Limited Partner, as of the close of the Fiscal Year, an annual report
containing financial statements of the Partnership, or of the General Partner if
such statements are prepared solely on a consolidated basis with the General
Partner, for such Fiscal Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by the Accountants. The
General Partner shall cause to be mailed to each Limited Partner such other
information as may be required by applicable law or regulation, or as the
General Partner determines to be appropriate. Notwithstanding the foregoing, the
General Partner shall have satisfied its obligations under this Section by (i)
to the extent the General Partner or the Partnership is subject to periodic
reporting requirements under the Exchange Act, filing the quarterly and annual
reports required thereunder within the time periods provided for the filing of
such reports, including any permitted extensions, or (ii) posting or making
available the reports required by this Section on the website maintained from
time to time by the Partnership or the General Partner, provided that such
reports are able to be printed or downloaded from such website.


6.6 Audits. Not less frequently than annually, the books and records of the
Partnership shall be audited by the Accountants.


21

--------------------------------------------------------------------------------

6.7 Tax Elections and Returns. Except as otherwise required by applicable law,
all elections required or permitted to be made by the Partnership under any
applicable tax law shall be made by the General Partner in its sole discretion;
provided, however, the General Partner shall, if requested by a transferee, file
an election on behalf of the Partnership pursuant to Section 754 of the Code to
adjust the basis of the Partnership property in the case of a transfer of a
Partnership Interest, including transfers made in connection with the exercise
of Rights, made in accordance with the provisions of this Agreement. The General
Partner shall arrange for the preparation and timely filing of all returns of
Partnership income, gains, deductions, losses and other items required of the
Partnership for federal and state income tax purposes and shall use reasonable
efforts to furnish for each Fiscal Year, at least 45 days prior to the deadline
(after giving effect to all applicable extensions) for filing federal income tax
returns for the Partnership for such fiscal year, the tax information reasonably
required by the Limited Partners for federal and state income tax reporting
purposes.


6.8 Tax Matters Partner; Partnership Representative.


(a)          For taxable years of the Partnership beginning before January 1,
2018, the General Partner has been designated to be the tax matters partner (the
“Tax Matters Partner”) within the meaning of Section 6231(a)(7) of the Code for
the Partnership; provided, however, (i) in exercising its authority as Tax
Matters Partner it shall be limited by the provisions of this Agreement
affecting tax aspects of the Partnership; (ii) the General Partner shall consult
in good faith with the Limited Partners regarding the filing of a Code Section
6227(a) administrative adjustment request with respect to the Partnership or a
Property before filing such request, it being understood, however, that the
provisions hereof shall not be construed to limit the ability of any Partner,
including the General Partner, to file an administrative adjustment request on
its own behalf pursuant to Section 6227(a) of the Code; (iii) the General
Partner shall consult in good faith with the Limited Partners regarding the
filing of a petition for judicial review of an administrative adjustment request
under Section 6228 of the Code, or a petition for judicial review of a final
partnership administrative judgment under Section 6226 of the Code relating to
the Partnership before filing such petition; (iv) the General Partner shall give
prompt notice to the Limited Partners of the receipt of any written notice that
the Internal Revenue Service or any state or local taxing authority intends to
examine Partnership income tax returns for any year, receipt of written notice
of the beginning of an administrative proceeding at the Partnership level
relating to the Partnership under Section 6223 of the Code, receipt of written
notice of the final Partnership administrative adjustment relating to the
Partnership pursuant to Section 6223 of the Code, and receipt of any request
from the Internal Revenue Service for waiver of any applicable statute of
limitations with respect to the filing of any tax return by the Partnership; and
(v) the General Partner shall promptly notify the Limited Partners if the
General Partner does not intend to file for judicial review with respect to the
Partnership. All references to Code Sections in this Section 6.8(a) are to such
Code Sections as in effect prior to the repeal or amendment of such Sections by
the Bipartisan Budget Act of 2015 (P.L. 114-74) (the “Bipartisan Budget Act”).


(b)          For each taxable year of the Partnership beginning on or after
January 1, 2018, the General Partner shall designate itself or another Person to
be the partnership representative of the Partnership (the “Partnership
Representative”) within the meaning of Section 6223 of the Code in accordance
with Regulations Section 301.6223-1 and any other applicable Internal Revenue
Service guidance. If the Person designated by the General Partner to serve as
the Partnership Representative is not an individual, the General Partner shall
also appoint an individual (the “Designated Individual”) through whom the
Partnership Representative acts in accordance with Regulations Section
301.6223-1 and any other applicable Internal Revenue Service guidance. The
General Partner shall also designate a new Partnership Representative if the
Partnership Representative resigns or is deemed ineligible or appoint a new
Designated Individual if the Designated Individual resigns or is deemed
ineligible. The General Partner is authorized to revoke and replace from time to
time the Partnership Representative or the Designated Individual in accordance
with Regulations Section 301.6223-1 and any other applicable Internal Revenue
Service guidance. The General Partner shall make all designations and
appointments under similar or analogous state, local or non-U.S. laws. The
Partnership Representative shall have the right and obligation to take all
actions authorized and required, respectively, by the Code and Regulations for
the Partnership Representative. The taking of any action and the incurring of
any expense by the Partnership Representative in connection with any applicable
proceeding, except to the extent required by law, is a matter in the sole and
absolute discretion of the Partnership Representative, and the provisions
relating to indemnification of the General Partner set forth in Section 7.10
hereof shall be fully applicable to the Partnership Representative and the
Designated Individual, if any, acting as such.


22

--------------------------------------------------------------------------------

(c)          Each Partner agrees that such Partner shall not treat any
Partnership-related item inconsistently on such Partner’s federal, state, local
or non-U.S. tax return with the treatment of the item on the Partnership’s
return. Any deficiency for taxes imposed on any Partner with respect to such
Partner’s interest in the Partnership (including penalties, additions to tax or
interest imposed with respect to such taxes and any tax deficiency imposed
pursuant to Section 6226 of the Code) will be paid by such Partner. If the
Partnership is required to pay (and actually pays) an imputed underpayment
(including penalties, additions to tax or interest imposed with respect to such
taxes, pursuant to Section 6225 of the Code) with respect to a reviewed year, or
bears the economic burden of imputed underpayments made by entities in which it
is a partner, such amounts paid will be recoverable from the reviewed-year
Partners. To the extent that the Partnership or the Partnership Representative,
as applicable, does not make an election under Sections 6221(b) (if available)
or 6226 of the Code, the Partnership shall use commercially reasonable efforts
to (i) make any modifications available under Section 6225(c) of the Code, and
(ii) if requested by a Partner, provide to such Partner information allowing
such Partner to file an amended federal income tax return, as described in
Section 6225(c)(2) of the Code, to the extent such amended return and payment of
any related federal income taxes would reduce any taxes payable by Partnership.
Each Limited Partner shall, including any time after such Limited Partner
withdraws from or otherwise ceases to be a Limited Partner, take all actions
requested by the General Partner, including timely provision of requested
information and consents in connection with implementing any elections or
decisions made by the Partnership or the Partnership Representative (or Person
acting in a similar capacity under similar or analogous state, local or non-U.S.
laws) related to any tax audit or examination of the Partnership (including to
implement any modifications to any imputed underpayment or similar amount under
Section 6225(c) of the Code, any elections under Sections 6221 or 6226 of the
Code and any administrative adjustment request under Section 6227 of the Code).


(d)          Notwithstanding anything to the contrary in this Agreement, any
information, representations, certificates, forms, or documentation provided
pursuant to this Section 6.8 may be disclosed to any applicable taxing
authority. Each Partner agrees to be bound by the provisions of this Section 6.8
at all times, including any time after such Partner ceases to be a Partner
solely with respect to matters directly related to such Partner’s interest in
the Partnership, and the provisions of Section 6.8 shall survive the winding up,
liquidation and dissolution of the Partnership. For the avoidance of doubt, all
references to Code Sections in Sections 6.8(b) and 6.8(c) are to such Code
Sections as amended by the Bipartisan Budget Act (and any applicable subsequent
amendments thereto).


ARTICLE VII
RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER


7.1 Expenditures by Partnership. The General Partner is hereby authorized to pay
compensation for accounting, administrative, legal, technical, management and
other services rendered to the Partnership. All of the aforesaid expenditures
shall be made on behalf of the Partnership, and the General Partner shall be
entitled to reimbursement by the Partnership for any expenditures incurred by it
on behalf of the Partnership which shall be made other than out of the funds of
the Partnership. The Partnership shall also assume, and pay when due, all
Administrative Expenses.


7.2 Powers and Duties of General Partner. The General Partner shall be
responsible for the management of the Partnership’s business and affairs. Except
as otherwise herein expressly provided, and subject to the limitations contained
in Section 7.3 hereof with respect to Major Decisions and the limitations set
forth in Section 9.1 hereof, the General Partner has and shall have full and
complete power, authority and discretion to take such action for and on behalf
of the Partnership and in its name as the General Partner shall, in its sole and
absolute discretion, deem necessary or appropriate to carry out the purposes for
which the Partnership was organized. Except as otherwise expressly provided
herein, and subject to Section 7.3 hereof, the General Partner shall have the
right, power and authority:


(a) To manage, control, invest, reinvest, acquire by purchase, lease, exchange
or otherwise, sell, contract to purchase or sell, grant, obtain, or exercise
options to purchase, options to sell or conversion rights, assign, transfer,
convey, deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wheresoever situated, in furtherance
of the purposes of the Partnership;


(b) To acquire, directly or indirectly, interests in real estate or entities
owning real estate of any kind and of any type, and any and all kinds of
interests therein (whether through direct ownership, partnerships, security
interests or any other type of interests), and to determine the manner in which
title thereto is to be held; to manage, insure against loss, protect and
subdivide any of the real estate, interests therein or parts thereof; to
improve, develop or redevelop any such real estate; to participate in the
ownership and development of any property; to dedicate for public use, to vacate
any subdivisions or parts thereof, to re-subdivide, to contract to sell or
exchange, to grant options to purchase, lease or exchange, to sell or exchange
on any terms; to convey, to mortgage or receive mortgages, pledge or otherwise
encumber said property, or any part thereof; to lease said property or any part
thereof from time to time, upon any terms and for any period of time, and to
renew or extend leases, to amend, change or modify the terms and provisions or
any leases and to grant options to lease and options to renew leases and options
to purchase; to partition or to exchange said real property, or any part
thereof, for other real or personal property; to grant easements or charges of
any kind; to release, convey or assign any right, title or interest in or about
or easement appurtenant to said property or any part thereof; to construct and
reconstruct, remodel, alter, repair, add to or take from buildings on any real
property in which the Partnership owns an interest; to insure any Person having
an interest in or responsibility for the care, management or repair of such
property; to direct the trustee of any land trust to mortgage, lease, convey or
contract to convey the real estate held in such land trust or to execute and
deliver deeds, mortgages, notes, and any and all documents pertaining to the
property subject to such land trust or in any matter regarding such trust; to
execute assignments of all or any part of the beneficial interest in any land
trust in which the Partnership owns a beneficial interest;


23

--------------------------------------------------------------------------------

(c) To employ, engage or contract with or dismiss from employment or engagement
Persons to the extent deemed necessary by the General Partner for the operation
and management of the Partnership business, including but not limited to,
contractors, subcontractors, engineers, architects, surveyors, mechanics,
consultants, accountants, attorneys, insurance brokers, real estate brokers and
others;


(d) To negotiate and enter into contracts on behalf of the Partnership that the
General Partner considers useful or necessary to the conduct of the
Partnership’s operations or implementation of the General Partner’s powers under
this Agreement;


(e) To enter into, make, amend, perform and carry out or cancel and rescind,
contracts and other obligations, including, without limitation, guarantees and
indemnity agreements, for any purpose pertaining to the business of the
Partnership, the Washington Partnerships, EWIP, any other Investment Entities
and the Property Manager as well as any other Entity in which the Partnership or
any of the other foregoing Entities has an equity interest; and to loan money
to, borrow money from and engage in transactions with Affiliates of the
Partnership or any other Person;


(f) To borrow money, procure loans and advances from any Person for Partnership
purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature with or without security; and to repay, discharge,
settle, adjust, compromise, or liquidate any such loan, advance, credit,
obligation or liability;


(g) To pledge, hypothecate, mortgage, assign, deposit, deliver, enter into sale
and leaseback arrangements or otherwise give as security or as additional or
substitute security, or for sale or other disposition any and all Partnership
property, tangible or intangible, including, but not limited to, real estate and
beneficial interests in land trusts, and to make substitutions thereof, and to
receive any proceeds thereof upon the release or surrender thereof; to sign,
execute and deliver any and all assignments, deeds and other contracts and
instruments in writing; to authorize, give, make, procure, accept and receive
moneys, payments, property, notices, demands, vouchers, receipts, releases,
compromises and adjustments; to waive notices, demands, protests and authorize
and execute waivers of every kind and nature; to enter into, make, execute,
deliver and receive written agreements, undertakings and instruments of every
kind and nature; to give oral instructions and make oral agreements; and
generally to do any and all other acts and things incidental to any of the
foregoing or with reference to any dealings or transactions which the General
Partner may deem necessary, proper or advisable to effect or accomplish any of
the foregoing;


(h) To acquire and enter into any contract of insurance which the General
Partner deems necessary or appropriate for the protection of the Partnership,
for the conservation of the Partnership’s assets or for any purpose convenient
or beneficial to the Partnership;


(i) To conduct any and all banking transactions on behalf of the Partnership; to
adjust and settle checking, savings, and other accounts with such institutions
as the General Partner shall deem appropriate; to draw, sign, execute, accept,
endorse, guarantee, deliver, receive and pay any checks, drafts, bills of
exchange, acceptances, notes, obligations, undertakings and other instruments
for or relating to the payment of money in, into, or from any account in the
Partnership’s name; to execute, procure, consent to and authorize extensions and
renewals of any of the foregoing; to make deposits into and withdrawals from the
Partnership’s bank accounts and to negotiate or discount commercial paper,
acceptances, negotiable instruments, bills of exchange and dollar drafts;


(j) To demand, sue for, receive, and otherwise take steps to collect or recover
all debts, rents, proceeds, interest, dividends, goods, chattels, income from
property, damages and all other property, to which the Partnership may be
entitled or which are or may become due the Partnership from any Person; to
commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;


(k) To make arrangements for financing, including the taking of all action
deemed necessary or appropriate by the General Partner to cause any approved
loans to be closed;


24

--------------------------------------------------------------------------------

(l) To take all reasonable measures necessary to insure compliance by the
Partnership with applicable arrangements, and other contractual obligations and
arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
be submitted to lenders and using all due diligence to insure that the
Partnership is in compliance with its contractual obligations;


(m) To maintain the Partnership’s books and records;


(n) To prepare and deliver, or cause to be prepared and delivered, all financial
and other reports with respect to the operations of the Partnership, and
preparation and filing of all Federal and state tax returns and reports;


(o) Subject to compliance with the REIT Requirements, to prepare and deliver all
financial, regulatory, tax and other filings or reports to governmental or other
agencies having jurisdiction over the Partnership; and


(p) To act in any state or nation in which the Partnership may lawfully act, for
itself or as principal, agent or representative for any Person with respect to
any business of the partnership;


(q) To become a partner or member in, and perform the obligations of a partner
or member of, any general or limited partnership or limited liability company;


(r) To apply for, register, obtain, purchase or otherwise acquire trademarks,
trade names, labels and designs relating to or useful in connection with any
business of the Partnership, and to use, exercise, develop and license the use
of any of the foregoing;


(s) To do all acts which are necessary, customary or appropriate for the
protection and preservation of the Partnership’s assets, including the
establishment of reserves; and


(t) To do all other actions of a partner in a partnership without limited
partners, recognizing that the Limited Partners shall have only the right and
authority to participate in the affairs of the Partnership to the extent
specifically set forth in this Agreement.


Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to require the General
Partner, in its capacity as such, to expend its individual funds for payment to
third parties on behalf of the Partnership or to undertake any individual
liability or obligation on behalf of the Partnership. Each of the Limited
Partners agrees that the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provisions of this Agreement (except as provided in
Section 7.3), the Act or any applicable law, rule or regulation. The execution,
delivery or performance by the General Partner or the Partnership of any
agreement authorized or permitted under this Agreement shall not in itself
constitute a breach by the General Partner of any duty that the General Partner
may owe the Partnership or the Limited Partners or any other Persons under this
Agreement or of any duty stated or implied by law or equity.


7.3 Major Decisions. The General Partner shall not, without the prior Consent of
the Limited Partners, on behalf of the Partnership, undertake any of the
following actions (the “Major Decisions”):


(a) Terminate this Agreement or, except as expressly provided otherwise herein,
amend or modify this Agreement.


(b) Make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership.


(c) Take title to any personal or real property, other than in the name of the
Partnership or pursuant to Section 7.8 hereof.


(d) Institute any proceeding for Bankruptcy on behalf of the Partnership.


(e) Dissolve the Partnership, except as otherwise set forth in this Partnership
Agreement.


25

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the action described in Section 7.3(a) shall not
be a Major Decision if the Limited Partners collectively own less than five
percent (5%) of the Partnership Units at the time that such action is undertaken
and the actions described in Sections 7.3(b), (d) and (e) shall not be Major
Decisions if the Limited Partners collectively own less than five percent (5%)
of the Partnership Units at the time that such action is undertaken.


7.4 Actions with Respect to Certain Documents. Notwithstanding the provisions of
Section 7.3 hereof to the contrary, whenever the consent, agreement,
authorization or approval of the Partnership is required under any agreement to
which the Limited Partners and/or their Controlled Entities are parties in
interest other than in their capacities as Limited Partners of the Partnership,
the Consent of the Limited Partners shall not be required.


7.5 General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development and ownership of Properties, shall be conducted through
the Partnership (except that the General Partner shall be permitted to possess
an ownership interest in EWIP or some other Entity (collectively, the
“Investment Entities”) so long as the Partnership’s interest in any property,
partnership, limited liability company or other Entity in which the Investment
Entity has an ownership interest is at least 99 times the Investment Entity’s
interest). Without the Consent of the Limited Partners, the General Partner
shall not, directly or indirectly, participate in or otherwise acquire any
interest in any real or personal property unless the Partnership participates
in, or otherwise acquires an interest in, such real or personal property at
least to the extent of 99 times such proposed participation by the Investment
Entity, provided that the Consent of the Limited Partners shall not be required
if the Limited Partners collectively own less than five percent (5%) of the
Partnership Units at the time that the General Partner undertakes such action.
The General Partner agrees that all borrowings for the purpose of making
distributions to its stockholders will be incurred by the Partnership and the
proceeds of such indebtedness will be included as Net Financing Proceeds
hereunder (provided that the foregoing shall not prohibit the General Partner
from guaranteeing or co-signing an obligation of any of the foregoing Entities).


7.6 Proscriptions. The General Partner shall not have the authority to:


(a) Do any act in contravention of this Agreement or which would make it
impossible to carry on the ordinary business of the Partnership;


(b) Possess any Partnership property or assign rights in specific Partnership
property for other than Partnership purposes; or


(c) Do any act in contravention of applicable law.


Nothing herein contained shall impose any obligation on any Person or firm doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or other instrument on behalf of the Partnership, and any such
third Person shall be fully protected in relying upon such authority.


7.7 Additional Limited Partners. Additional Limited Partners may be admitted to
the Partnership only as provided in this Agreement.


7.8 Title Holder. To the extent allowable under applicable law, title to all or
any part of the properties of the Partnership may be held in the name of the
Partnership or any other Person, the beneficial interest in which shall at all
times be vested in the Partnership. Any such title holder shall perform any and
all of its respective functions to the extent and upon such terms and conditions
as may be determined from time to time by the General Partner, consistent with
the business purpose of the Partnership.


7.9 Compensation of the General Partner. The General Partner shall not be
entitled to any compensation for services rendered to the Partnership solely in
its capacity as General Partner, except with respect to reimbursement for those
costs and expenses constituting Administrative Expenses.


26

--------------------------------------------------------------------------------

7.10 Waiver and Indemnification.


(a) Neither the General Partner nor any Person acting on its behalf, pursuant
hereto, shall be liable, responsible or accountable in damages or otherwise to
the Partnership or to any Partner for any acts or omissions performed or omitted
to be performed by them within the scope of the authority conferred upon the
General Partner by this Agreement and the Act, provided that the General
Partner’s or such other Person’s conduct or omission to act was taken in good
faith and in the belief that such conduct or omission was in the best interests
of the Partnership and, provided further, that the General Partner or such other
Person shall not be guilty of fraud, misconduct, bad faith, or gross negligence.
The Partnership shall, and hereby does, indemnify and hold harmless the General
Partner and its Affiliates and any individual or Entity acting on their behalf
from any loss, damage, claim or liability, including, but not limited to,
reasonable attorneys’ fees and expenses, incurred by them by reason of any acts
or omissions performed or omitted to be performed by them in connection with the
business and affairs of the Partnership as described herein, subject to the
standards set forth above; provided, however, no Partner shall have any personal
liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership.


(b) Any Person entitled to indemnification under this Agreement shall be
entitled to receive, upon application therefor, the costs reasonably incurred
defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Partnership, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not to
be entitled to such indemnification. All rights of the indemnitee hereunder
shall survive the dissolution of the Partnership; provided, however, that a
claim for indemnification under this Agreement must be made by or on behalf of
the Person seeking indemnification prior to the time the Partnership is
liquidated hereunder. The indemnification rights contained in this Agreement
shall be cumulative of, and in addition to, any and all rights, remedies and
recourse to which the person seeking indemnification shall be entitled, whether
at law or in equity. Indemnification pursuant to this Agreement shall be made
solely and entirely from the assets of the Partnership, and no Partner shall be
liable therefor.


7.11 Contracts With Controlled Entities. The General Partner may contract with
any Controlled Entities for the provision of property management, asset
management, brokerage or similar services or any other services customarily
rendered by the Controlled Entities; provided that all such contracts or
agreements shall be for compensation and on terms and conditions substantially
similar to other such contracts or agreements available from similarly qualified
third parties.


7.12 Operation in Accordance with REIT Requirements. The General Partner is a
REIT and is subject to the provisions of Section 856 through and including 860
of the Code. The Partners have agreed that it is their intent that the
Partnership be operated in a manner that will enable the General Partner to (a)
satisfy the REIT Requirements and (b) avoid the imposition of any federal income
or excise tax liability. The General Partner shall use its best efforts to cause
the Partnership to avoid taking any action that would result in the General
Partner ceasing to satisfy the REIT Requirements or would result in the
imposition of any federal income or excise tax liability on the General Partner.
Notwithstanding any other provisions of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the General Partner to continue to qualify
as a REIT, or (ii) to prevent the General Partner from incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.


ARTICLE VIII
DISSOLUTION, LIQUIDATION AND WINDING-UP


8.1 Liquidating Events. The Partnership shall dissolve, and its affairs shall be
wound up, upon the first to occur of any of the following (each, a “Liquidating
Event”):


(a) The dissolution, termination, retirement or Bankruptcy of the General
Partner unless the Partnership is continued as provided in Section 9.1 hereof;


(b) The election to dissolve the Partnership made in writing by the General
Partner with the Consent of the Limited Partners, provided that the Consent of
the Limited Partners shall not be required if the Limited Partners collectively
own less than five percent (5%) of the Partnership Units at the time of such
election;


(c) The sale or other disposition of all or substantially all the assets of the
Partnership unless the General Partner, with the Consent of the Limited
Partners, elects to continue the Partnership business for the purpose of the
receipt and the collection of indebtedness or the collection of any other
consideration to be received in exchange for the assets of the Partnership
(which activities shall be deemed to be part of the winding up of the affairs of
the Partnership), provided that the Consent of the Limited Partners shall not be
required if the Limited Partners collectively own less than five percent (5%) of
the Partnership Units at the time of such sale or disposition;


(d) Dissolution required by operation of law; or


(e) The expiration of its term as provided in Section 3.2.


27

--------------------------------------------------------------------------------

8.2 Accounting. In the event of a Liquidating Event, a proper accounting (which
shall be certified) shall be made of the Capital Account of each Partner and of
the Net Profits or Net Losses of the Partnership from the date of the last
previous accounting to the date of dissolution. Financial statements presenting
such accounting shall include a report of a certified public accountant selected
by the Liquidating Trustee.


8.3 Distribution on Dissolution. In the event of a Liquidating Event, the assets
of the Partnership shall be liquidated for distribution in the following rank
and order:


(a) First, to the payment and discharge or all of the Partnership’s debt and
liabilities to creditors of the Partnership (other than Partners) in the order
of priority as provided by law;


(b) Second, to the establishment of reserves as provided by the General Partner
to provide for contingent liabilities, if any;


(c) Third, to the payment of debts of the Partnership to Partners, if any, in
the order of priority provided by law;


(d) The balance, if any, to the Partners in accordance with the positive
balances in their Capital Accounts after giving effect to all contributions,
distributions and allocations for all periods, including the period in which
such distribution occurs (other than those adjustments made pursuant to this
Section 8.3(d) and Section 8.4 hereof).


Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to paragraph (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.


8.4 Timing Requirements. In the event that the Partnership is “liquidated”
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations and a
Liquidating Event has occurred, any and all distributions to the Partners
pursuant to Section 8.3(d) hereof shall be made no later than the later to occur
of (i) the last day of the taxable year of the Partnership in which such
liquidation occurs or (ii) ninety (90) days after the date of such liquidation.
If the Partnership is liquidated within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations and no Liquidating Event has occurred
and is continuing, the Partnership property shall not be liquidated, the
Partnership’s debts and liabilities shall not be paid or discharged (except to
the extent due and payable in the ordinary course) and the Partnership’s affairs
shall not be wound up. Instead, solely for federal income tax purposes, the
Partnership shall be deemed to have contributed the Partnership property in-kind
to a “new partnership,” which shall be deemed to have taken the Partnership
property subject to all debts and liabilities of the Partnership. Immediately
thereafter, the Partnership shall be deemed to have been liquidated,
distributing new partnership interests to the Partners, all in accordance with
their respective Capital Accounts. The new partnership shall operate in
accordance with this Agreement.


8.5 Sale of Partnership Assets. In the event of the liquidation of the
Partnership in accordance with the terms of this Agreement, the Liquidating
Trustee may, with the Consent of the Limited Partners, sell Partnership property
if the Liquidating Trustee has in good faith solicited bids from unrelated third
parties and obtained independent appraisals before making any such sale;
provided, however, all sales, leases, encumbrances or transfers of Partnership
assets shall be made by the Liquidating Trustee with the prior Consent of the
Limited Partners and solely on an “arm’s-length” basis, at the best price and on
the best terms and conditions as the General Partner in good faith believes are
reasonably available at the time and under the circumstances and on a
non-recourse basis to the Limited Partners. Notwithstanding the foregoing, the
Consent of the Limited Partners shall not be required under the preceding
sentence if the Limited Partners collectively own less than five percent (5%) of
the Partnership Units at the time that the Liquidating Trustee undertakes such
action. The liquidation of the Partnership shall not be deemed finally completed
until the Partnership shall have received cash payments in full with respect to
obligations such as notes, installment sale contracts or other similar
receivables received by the Partnership in connection with the sale of
Partnership assets and all obligations of the Partnership have been satisfied or
assumed by the General Partner. The Liquidating Trustee shall continue to act to
enforce all of the rights of the Partnership pursuant to any such obligations
until paid in full. Notwithstanding the foregoing, the Liquidating Trustee shall
not distribute to the holders of Series G Preferred Interest and Series H
Preferred Interest assets other than cash.


28

--------------------------------------------------------------------------------

8.6 Distributions in Kind. Notwithstanding the provisions of Section 8.3 hereof
which require liquidation of the assets of the Partnership, but subject to the
order of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidating Trustee determines that an immediate sale of part or
all of the Partnership’s assets would be impractical or would cause undue loss
to the Partners, the Liquidating Trustee may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Partners as creditors) and/or distribute to the Partners in lieu of cash as
tenants in common and in accordance with the provisions of Section 8.3 hereof,
undivided interests in such Partnership assets as the Liquidating Trustee deems
not suitable for liquidation. Any such distributions in kind shall be made only
if, in the good-faith judgment of the Liquidating Trustee, such distributions in
kind are in the best interest of the Partners and shall be subject to such
conditions relating to the disposition and management of such properties as the
Liquidating Trustee deems reasonable and equitable and to any agreements
governing the operation of such properties at such time. The Liquidating Trustee
shall determine the fair market value of any property distributed in kind using
such reasonable method of valuation as it may adopt.


8.7 Documentation of Liquidation. Upon the completion of the dissolution and
liquidation of the Partnership, the Partnership shall terminate and the
Liquidating Trustee shall have the authority to execute and record any and all
documents or instruments required to effect the dissolution, liquidation and
termination of the Partnership.


8.8 Liability of the Liquidating Trustee. The Liquidating Trustee shall be
indemnified and held harmless by the Partnership from and against any and all
claims, demands, liabilities, costs, damages and causes of action of any nature
whatsoever arising out of or incidental to the Liquidating Trustee’s taking of
any action authorized under or within the scope of this Agreement; provided,
however, that the Liquidating Trustee shall not be entitled to indemnification,
and shall not be held harmless, where the claim, demand, liability, cost, damage
or cause of action at issue arose out of:


(a) A matter entirely unrelated to the Liquidating Trustee’s action or conduct
pursuant to the provisions of this Agreement; or


(b) The proven misconduct or gross negligence of the Liquidating Trustee.


ARTICLE IX
TRANSFER OF PARTNERSHIP INTERESTS


9.1 General Partner Transfer. The General Partner shall not withdraw from the
Partnership and shall not Transfer all or any portion of its interest in the
Partnership without the Consent of the Limited Partners, provided that the
Consent of the Limited Partners shall not be required if the Limited Partners
collectively own less than five percent (5%) of the Partnership Units at the
time of such Transfer. Upon any Transfer of all of the General Partner’s
Partnership Interest in accordance with the provisions of this Section 9.1, the
transferee General Partner shall become vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired. It is a condition to any Transfer otherwise permitted hereunder that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor General Partner under this Agreement with respect
to such transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation or other Entity by operation of law) shall relieve the transferor
General Partner of its obligations under this Agreement without the Consent of
the Limited Partners, provided that the Consent of the Limited Partners shall
not be required if the Limited Partners collectively own less than five percent
(5%) of the Partnership Units at the time of such Transfer. In the event the
General Partner withdraws from the Partnership, in violation of this Agreement
or otherwise, or dissolves, terminates or upon the Bankruptcy of the General
Partner, a Majority-In-Interest of the Limited Partners may elect to continue
the Partnership business by selecting a substitute general partner.


9.2 Transfers by Limited Partners.


(a) Each Limited Partner shall, subject to the provisions of Section 9.2(b) and
Section 9.3 hereof, have the right to Transfer (or convert to Common Stock and
thereafter sell such Common Stock) to any Person all or any portion of its
Partnership Interest, whether or not in connection with the exercise of such
Limited Partner’s Rights. In addition, the Partners hereby acknowledge and agree
that the Series Z-1 Incentive Units shall not be Transferred, other than (i) by
operation of law to the estate of a Series Z-1 Partner, (ii) by assignment to a
trust of which the Series Z-1 Partner is sole trustee or co-trustee with that
Partner’s spouse and which trust is for the benefit of the Series Z-1 Partner
and/or such Partner’s spouse, children, and other descendants, or residual heirs
if any of the foregoing are deceased, or (iii) to the Partnership or the General
Partner, subject in the case of clauses (i), (ii) and (iii) to the applicable
provisions of Section 9.2(b) and Section 9.3. With respect to transfers pursuant
to the foregoing clauses (i) and (ii), if the transferee shall qualify as a
Substituted Limited Partner pursuant to the provisions of Section 9.2(b), then
such transferee shall be deemed to be a Series Z-1 Partner.


29

--------------------------------------------------------------------------------

(b) (i) It is a condition to any Transfer (other than pursuant to Section
9.2(b)(ii) below) permitted under this Section 9.2 that the transferee assumes
by operation of law or express agreement all of the obligations of the
transferor Limited Partner under this Agreement with respect to such transferred
Partnership Interest, and no such Transfer (other than pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation or other Entity by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its sole and
absolute discretion. Upon such Transfer, the transferee shall be deemed to be an
Assignee with respect to such Partnership Interest, but shall not become or be
admitted to the Partnership as a Substituted Limited Partner without the consent
of the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion for any or no reason. An Assignee shall
be entitled as a result of such Transfer only to receive the economic benefits
of the Partnership Interest to which the transferor Limited Partner would
otherwise be entitled, along with such transferor Limited Partner’s rights with
respect to the Rights (although any transferee of any transferred Partnership
Interest shall be subject to any and all ownership limitations contained in the
corporate charter of the General Partner as the same may be amended from time to
time which may limit or restrict such transferee’s ability to exercise the
Rights), and such Assignee shall have no right (a) to participate in the
management of the Partnership or to vote on any matter requiring the consent or
approval of the Limited Partners, (b) to demand or receive any account of the
Partnership’s business, or (c) to inspect the Partnership’s books and records,
unless and until such Assignee is admitted to the Partnership as a Substituted
Limited Partner. A transferee of a Partnership Interest may become a Substituted
Limited Partner only upon the satisfaction of the following conditions: (A)
filing with the Partnership of a duly executed and acknowledged written
instrument of assignment in a form approved by the General Partner specifying
the Partnership Interest being assigned and setting forth the intention of the
transferor Limited Partner that such transferee succeeds to the assignor’s
interest as a Limited Partner; (B) execution and acknowledgment by the
transferor Limited Partner and such transferee of any other instruments required
in the discretion of the General Partner, including the acceptance and adoption
by such transferee of the provisions of this Agreement; (C) obtaining the
written consent of the General Partner as provided above; and (D) payment of a
transfer fee to the Partnership, sufficient to cover the reasonable expenses of
the substitution, if any. Any transferee, whether or not admitted as a
Substituted Limited Partner, shall take subject to the obligations of the
transferor Limited Partner hereunder.


(ii) Notwithstanding any provision of this Agreement to the contrary (including,
without limitation, Section 4.6 hereof), each Limited Partner shall have the
right, without the consent of the General Partner, to pledge or otherwise
encumber all or any portion of its Partnership Units, subject to any applicable
securities laws, to any recognized financial institution with assets in excess
of $100,000,000. Any such financial institution (or any other purchaser at a
foreclosure sale) shall upon foreclosure of any such pledged or encumbered
Partnership Units be (A) recognized as an Assignee under this Agreement, (B)
deemed to be a Substituted Limited Partner under this Agreement, and (C) deemed
to be and have all of the rights, if any, of the pledging Limited Partner for
all purposes of any registration rights agreement relating to the pledged or
encumbered Partnership Units. The General Partner shall execute such documents
in connection with any such pledges as such financial institution may reasonably
require acknowledging the rights of such financial institution hereunder and the
obligations of the Partnership and the General Partner hereunder.


9.3 Certain Transfers Prohibited.


(a) Notwithstanding any other provision of this Agreement, no Transfer of a
Limited Partner’s Partnership Interest (including any Transfer of an interest in
Partnership gains, losses or distributions) shall be permitted if such Transfer
would result in (i) such interests being traded on an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code; or (ii) the Partnership being unable to
qualify for at least one of the “safe harbors” set forth in Treasury Regulations
Section 1.7704-1(e), (f), (g), (h) or (j) (or such other guidance subsequently
published by the IRS setting forth safe harbors under which interests will not
be treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “Safe
Harbors”).


30

--------------------------------------------------------------------------------

(b) By means of example, the Safe Harbors described in the foregoing include,
but are not limited to, the following: (i) “private transfers” including
transfers which constitute “block transfers” consisting of a Transfer by a
partner and any related persons (within the meaning of Section 267(b) or Section
707(b)(1) of the Code) in one or more transactions during any thirty (30)
calendar-day period of Partnership Interests representing in the aggregate more
than two percent (2%) of the total interests in the Partnership’s capital or
profits (determined without regard to Partnership Interests held by the General
Partner and any other person related to the General Partner within the meaning
of Section 267(b) or Section 707(b)(1) of the Code); (ii) any Transfer that,
when aggregated with all other Transfers of Partnership Interests (other than
Transfers described in Treasury Regulations Section 1.7704-1(e), (f) or (g),
inclusive of, but not limited to, those Transfers described by items (i) and
(iii) of this Section 9.3(b)) within the same taxable year of the Partnership,
would constitute a transfer of a percentage of the total interests in the
Partnership’s capital or profits (determined without regard to Partnership
Interests held by the General Partner and any other person related to the
General Partner within the meaning of Section 267(b) or Section 707(b)(1) of the
Code) of two percent (2%) or less; (iii) certain Transfers made pursuant to a
redemption or repurchase agreement, where (A) such redemption or repurchase is
made pursuant to a redemption or repurchase agreement that requires that the
redemption or repurchase does not occur until at least sixty (60) calendar days
after a partner notifies the Partnership in writing of the partner’s intention
to exercise the redemption or repurchase right; (B) either (i) such redemption
or repurchase is made pursuant to a redemption or repurchase agreement that
requires that the redemption or repurchase price not be established until at
least sixty (60) calendar days after receipt of such notification by the
partnership or the partner; or (ii) the redemption or repurchase price is
established not more than four times during the partnership’s taxable year; and
(C) the sum of the percentage interests in Partnership capital or profits
(determined without regard to Partnership Interests held by the General Partner
and any other person related to the General Partner within the meaning of
Section 267(b) or Section 707(b)(1) of the Code) transferred during the taxable
year of the Partnership does not exceed ten percent (10%) of the total interests
in Partnership capital or profits (determined without regard to Partnership
Interests held by the General Partner and any other person related to the
General Partner within the meaning of Section 267(b) or Section 707(b)(1) of the
Code); and (iv) the “Private Placement Safe Harbor,” which requires (A) the
Partnership to have not more than 100 partners at any time during its taxable
year and (B) all Partnership Interests to have been issued in a transaction (or
transactions) that was not required to be registered under the Securities Act of
1933.


(c) The General Partner is authorized to take all steps reasonably necessary or
appropriate to prevent any trading of interests or any recognition by the
Partnership of Transfers made on such markets and, except as otherwise provided
herein, to insure that at least one of the Safe Harbors is met; provided,
however, that the foregoing shall not authorize the General Partner to limit or
restrict in any manner the right of any holder of a Partnership Interest to
exercise its rights in accordance with the terms of Article XI (other than a
Partnership Unit (excluding Common Units issued upon conversion of Partnership
Units outstanding on December 10, 2013) initially issued on or after December
10, 2013) and Exhibit I unless, and only to the extent that, outside tax counsel
provides to the General Partner an opinion to the effect that, in the absence of
such limitation or restriction, there is a significant risk that the Partnership
will be treated as a “publicly traded partnership” and, by reason thereof,
taxable as a corporation.


The General Partner may establish such policies and procedures as it may deem
necessary or desirable in its sole discretion to administer the limitations set
forth above. Solely for purposes of this Section, the term “Transfer” shall not
include (except as provided in the following clause) the mere pledge,
hypothecation or grant of a security interest in a Partnership Interest, but
shall include any transfer of a Partnership Interest within the meaning of
Treasury Regulations Section 1.7704-1(a)(3) (other than transfers that have not
been recognized by the Partnership).


(d) For the avoidance of doubt, the Partnership will rely on the Private
Placement Safe Harbor described in Section 9.3(b)(iv) and set forth in Treasury
Regulations Section 1.7704-1(h) until the Partnership can no longer avail itself
of the Private Placement Safe Harbor as currently in force or as amended by the
IRS. The Partnership will not rely on any of the other Safe Harbors until and
unless it can no longer rely on the Private Placement Safe Harbor. If and when
the Private Placement Safe Harbor becomes inapplicable, the Partnership intends
to rely on the other Safe Harbors, including but not limited to those Safe
Harbors provided in Section 9.3(b)(i) through (iii), in order to avoid being
treated as a “publicly traded partnership,” and no Transfer of a Limited
Partner’s Partnership Interest shall be permitted if such Transfer does not
qualify for one of these Safe Harbors.


(e) The restrictions set forth in this Section 9.3 shall continue in effect
until such time as the Partnership is no longer potentially subject to
classification as a publicly traded partnership, as defined in Section 7704 of
the Code, or in the absence of applicable regulations, as determined by the
General Partner in its discretion. The restrictions set forth in this Section
9.3, together with the Additional Restrictions on Transfer set forth in Section
9.4, are intended to limit transfers of interests in the Partnership in such a
manner as to permit the Partnership to qualify for the Safe Harbors from
treatment as a publicly traded partnership set forth in Treasury Regulations
Sections 1.7704-1. The General Partner may modify the restrictions set forth in
this Section 9.3, and the provisions of Section 9.4, from time to time in its
discretion to ensure that the Partnership complies and continues to comply with
such requirements.


31

--------------------------------------------------------------------------------

9.4 Additional Restrictions on Transfer. In addition to any other restrictions
on Transfer herein contained, in no event may any Transfer of a Partnership
Interest by any Partner be made and in no event shall Additional Units be issued
(i) to any Person that lacks the legal right, power or capacity to own a
Partnership Interest; (ii) in violation of any provision of any mortgage or
trust deed (or the note or bond secured thereby) constituting a Lien against a
Property or any part thereof, or other instrument, document or agreement to
which the Partnership, EWIP or any other Investment Entity, the Property
Manager, the Pathways Common Tenancy, or any Washington Partnership is a party
or otherwise bound; (iii) in violation of applicable law, including, without
limitation, any applicable state securities “Blue Sky” law (including investment
suitability standards); (iv) of any component portion of a Partnership Interest,
such as the Capital Account, or rights to Available Cash, separate and apart
from all other components of a Partnership Interest; (v) in the event such
transfer would cause the General Partner to cease to comply with the REIT
Requirements or result in a violation of Section 7.12 hereof; (vi) if such
transfer would cause a termination of the Partnership for Federal income tax
purposes; (vii) if such transfer would, in the opinion of counsel to the
Partnership, cause the Partnership to cease to be classified as a partnership
for Federal income tax purposes; (viii) if such transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title 1 of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (ix) if
such transfer would, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.3-101; (x)
if such transfer may not be effected without registration of such Partnership
Interest under the Securities Act; (xi) if such transfer would violate any
provision of the General Partner’s Articles of Incorporation, as such may be
amended from time to time; or (xii) to a lender to the Partnership or any Person
who is related (within the meaning of Section 1.7542-4(b) of the Regulations) to
any lender to the Partnership whose loan constitutes a “nonrecourse liability”
(within the meaning of Section 1.752-1(a)(2) of the Regulations) without the
consent of the General Partner, in its sole and absolute discretion, unless the
Partnership’s basis for tax purposes would not be reduced as a result of such
Transfer.


ARTICLE X
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS


10.1 No Participation in Management. Except as expressly permitted hereunder,
the Limited Partners shall not take part in the management of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership and shall have no rights,
powers or authority, except as specifically provided herein.


10.2 Bankruptcy of a Limited Partner and Certain Other Events. The Bankruptcy,
death (subject to Section 10.8 below), incompetency, legal incapacity,
withdrawal or retirement of any Limited Partner shall not cause a dissolution of
the Partnership, but the rights of such Limited Partner to share in the Net
Profits or Losses of the Partnership and to receive distributions of Partnership
funds shall, on the happening of such event, devolve on its successors or
assigns, subject to the terms and conditions of this Agreement, and the
Partnership shall continue as a limited partnership. However, in no event shall
such assignee(s) become a Substituted Limited Partner, except in accordance with
Article IX hereof.


10.3 No Withdrawal. Notwithstanding anything to the contrary provided in Section
10.2 above, no Limited Partner may withdraw or retire from the Partnership
without the prior written consent of the General Partner, other than as
expressly provided in this Agreement.


10.4 Duties and Conflicts. The General Partner recognizes that the Limited
Partners and their Affiliates have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Partnership, and that such persons are entitled to carry on
such other business interests, activities and investments. The Limited Partners
and their Affiliates may engage in or possess an interest in any other business
or venture of any kind, independently or with others, on their own behalf or on
behalf of other entities with which they are affiliated or associated, and such
persons may engage in any activities, whether or not competitive with the
Partnership, without any obligation to offer any interest in such activities to
the Partnership or to any Partner. Neither the Partnership nor any Partner shall
have any right, by virtue of this Agreement, in or to such activities, or the
income or profits derived therefrom, and the pursuit of such activities, even if
competitive with the business of the Partnership, shall not be deemed wrongful
or improper.


10.5 [Intentionally Omitted].


10.6 [Intentionally Omitted].


10.7 [Intentionally Omitted].


32

--------------------------------------------------------------------------------

10.8 Conversion Upon Death. So long as Code Section 1014 or a successor
provision remains in effect and provides for the “step-up” in basis of an asset
upon death, as determined by the Partnership’s counsel, upon the death of a
Limited Partner, all of such Limited Partner’s Partnership Units shall, without
the taking of any action by the General Partner or any heir, representative,
administrator or executor of or for such Limited Partner, automatically convert
as of the date of such death into shares of Common Stock in the amount of the
Common Stock Amount; provided that the General Partner, in its sole and absolute
discretion, shall have the option, instead of issuing the Common Stock Amount to
the estate of the decedent Limited Partner, of paying to such estate the Cash
Amount or any combination of cash and Common Stock equal to the Cash Amount;
provided, however, that, notwithstanding the foregoing, the provisions of this
Section shall not apply to any Series Z-1 Incentive Units or LTIP Units held by
such Limited Partner. In determining the Cash Amount, the Closing Price shall be
calculated as of the date of death. Any “cash” owed may be paid in the form of
cash, cashier’s or certified check or by wire transfer of immediately available
funds. The General Partner shall notify the executor, administrator, legal
representative or personal representative of the decedent Limited Partner’s
estate of the General Partner’s election to issue the Common Stock Amount, to
pay the Cash Amount or to deliver a combination thereof within a reasonable
period of time after the General Partner becomes aware of such death. In the
event that any Liens exist or arise with respect to the decedent Limited
Partner’s Partnership Units, the Common Stock Amount or the Cash Amount, as the
case may be, shall be reduced by an amount necessary to discharge such Liens, as
determined by the General Partner in good faith, and the General Partner is
expressly authorized to apply such portion of the consideration as may be
necessary to satisfy any indebtedness in full and to discharge such Lien in
full. In the event any state or local property transfer tax is payable as a
result of the transfer of the decedent Limited Partner’s Partnership Units to
the General Partner (or its designee), the decedent Limited Partner’s estate
shall assume and pay such transfer tax. If the General Partner elects to pay a
portion of the consideration owing in cash because the issuance of the Common
Stock Amount would cause the Person legally entitled to receive such Common
Stock, together with such Person’s Affiliates, to Beneficially Own in the
aggregate shares of Common Stock in excess of the Ownership Limit, and, if as a
result thereof the General Partner elects to raise such cash through a public
offering of its securities, borrowings or otherwise, the Cash Amount shall be
reduced by the Transaction Expenses allocable to the amounts required to pay the
Cash Amount hereunder; provided, however, notwithstanding the foregoing, the
Cash Amount shall not be reduced hereunder by an amount exceeding 5% of the Cash
Amount computed without regard to the adjustment for Transaction Expenses.


10.9 Rights of Series Z Incentive Units. Any Common Units received upon the
conversion or redemption of Series Z Incentive Units in the Partnership, which
were issued under the Prior Agreements, may thereafter be converted into Common
Stock pursuant to Section 10.8 and the holder of such Common Units shall have
the Rights provided in Article XI; provided, however, that, notwithstanding
anything to the contrary contained in Section 10.8, Article XI or Exhibit I, (i)
the General Partner may, in its sole discretion, choose to assign its obligation
pursuant to Section 10.8, Article XI or Exhibit I, as the case may be, to the
Partnership, in which case the Partnership will deliver shares of Common Stock
that it holds on such date in exchange for the Common Units to be converted or
redeemed, in lieu of the General Partner issuing new shares of Common Stock to
the holder of such Common Units and (ii) neither the General Partner nor the
Partnership shall pay cash (in whole or in part) with respect to the conversion
of Common Units received upon conversion or redemption of Series Z Incentive
Units.


10.10 Conversion and Redemption of Series Z-1 Incentive Units.


(a) Upon the occurrence of any Series Z-1 Trigger Event with respect to the
Series Z-1 Incentive Units, the Series Z-1 Forfeited Capital Account with
respect to such Series Z-1 Incentive Units shall be forfeited and each such
Series Z-1 Incentive Unit shall, without the taking of any action by the General
Partner or any Series Z-1 Partners, automatically convert into that number of
Common Units calculated by dividing (i) the remainder resulting from (x) the
portion of the adjusted Capital Account balance properly allocable to each such
Series Z-1 Incentive Unit at the time of conversion, as determined by the
General Partner, taking into account all allocations made pursuant to Exhibit E
hereof through and including the date of the conversion (as so adjusted, for
purposes of this Section, the “Adjusted Capital Account Balance”), minus (y) the
Series Z-1 Forfeited Capital Account as of the time of conversion minus (z) the
Series Z-1 Clawback Amount, if any, with respect to such Series Z-1 Incentive
Unit, by (ii) the adjusted Capital Account balance properly allocable to one
Common Unit determined immediately prior to such conversion, after taking into
account any adjustments made pursuant to Exhibit E hereof through and including
the date of conversion.


(b) In the event of a Series Z-1 Change in Control, (1) the Partnership shall
give each Series Z-1 Partner notice as required by Section 10.10(d) and
otherwise comply with the procedures set forth in such Section and (2) upon or
at any time (except as expressly provided in clause (ii) below) following the
occurrence of such Series Z-1 Change in Control, each Series Z-1 Partner shall
have the right to elect, in accordance with the procedures set forth in Section
10.10(d), to forfeit the Series Z-1 Forfeited Capital Account with respect to
all of the Series Z-1 Incentive Units held by such Series Z-1 Partner and
convert each such Series Z-1 Incentive Unit into either:


(i) that number of Common Units calculated by dividing (I) the remainder
resulting from (x) the Adjusted Capital Account balance properly allocable to
each such Series Z-1 Incentive Unit at the time of an election pursuant to this
Section 10.10(b), as determined by the General Partner after taking into account
all allocations required to be made pursuant to Exhibit E hereof, minus (y) the
Series Z-1 Forfeited Capital Account as of the time of conversion, minus (z) the
Series Z-1 Clawback Amount, if any, with respect to such Series Z-1 Incentive
Unit, by (II) the adjusted Capital Account balance properly allocable to one
Common Unit determined immediately prior to such conversion, after taking into
account any adjustments made pursuant to Exhibit E hereof through and including
the date of conversion; provided, however, that, if applicable, references to
“Common Units” in this clause shall be deemed to refer to the class or series of
equity interests in the Substitute Umbrella Partnership (as defined in Section
10.10(c)) most comparable to the Common Units, after taking into account all
relevant rights, benefits, terms and conditions and economic factors and all
references to capital account balances and numbers of Common Units shall be
equitably adjusted, as nearly as may be practicable, to give effect to the
rights and obligations of the Series Z-1 Incentive Units or, if applicable, the
Substitute Z-1 Incentive Units; or


33

--------------------------------------------------------------------------------

(ii) that amount and type of cash, securities or other property as such holder
would have received in connection with such Series Z-1 Change in Control if he,
she or it had elected to convert such Series Z-1 Incentive Units into Common
Units in accordance with the immediately preceding clause (i) prior to the
consummation of the Series Z-1 Change in Control and received (or had the right
to elect to receive) such consideration in connection with the Series Z-1 Change
in Control as the Holder of the number of Common Units into which such Series
Z-1 Incentive Units would have converted as of the date of occurrence of such
Change of Control without any increase in the Series Z-1 Conversion Ratchet
Percentage that may have occurred after such date; provided, however, that any
election pursuant to this clause (ii) must be made within the twelve (12) month
period immediately following the occurrence of such Series Z-1 Change in
Control. For the avoidance of doubt, it is the intent of the parties hereto that
a holder’s right to make the election provided in this clause (ii) shall
continue notwithstanding that, within such twelve (12) month period, another
Series Z-1 Change in Control occurs, such holder’s employment is terminated as
referred to in clause (e) below, or such holder dies as referred to in clause
(f) below; provided, further, that if a Series Z-1 Trigger Event occurs, such
holder’s right to make the election provided in this clause (ii) shall continue
only until the moment immediately prior to the occurrence of such Series Z-1
Trigger Event.


For the avoidance of doubt, the Series Z-1 Incentive Units of any Series Z-1
Partner who has not made the election contemplated by this Section 10.10(b)
shall remain outstanding until such election is made or another clause of this
Section 10.10 becomes applicable, and thereafter shall continue to be entitled
to all the rights and benefits of the Series Z-1 Incentive Units, including
without limitation the right to make an election pursuant to this Section
10.10(b) with respect to any subsequent Series Z-1 Change in Control and the
potential for continued increase in the Series Z-1 Conversion Ratchet
Percentage.


(c) Notwithstanding anything in this Agreement to the contrary, in connection
with any Series Z-1 Change in Control following which the Partnership will not
continue to exist as a separate legal entity or following which the Partnership,
despite continuing in legal existence, will no longer conduct its business in a
fashion substantially similar to the fashion in which it conducted its business
immediately prior to such Series Z-1 Change of Control (e.g., owning similar
properties and operating in a comparable fashion), the General Partner shall use
commercially reasonable efforts (after taking into account the fiduciary duties
owed by the General Partner to the other Partners in the Partnership in
connection with negotiating the Series Z-1 Change in Control transaction as a
whole) to cause the resulting or surviving entity and/or the entity primarily
succeeding to the business of the Partnership, as the case may be, to be a
partnership, limited liability company or other pass-through entity organized
under the laws of any state of the United States or the District of Columbia
(for purposes of this Section, a “Substitute Umbrella Partnership”), and, in the
event the Series Z-1 Change in Control does result in a Substitute Umbrella
Partnership, shall use commercially reasonable efforts to (1) cause the
Substitute Umbrella Partnership to issue in connection with such Series Z-1
Change in Control in substitution for any Series Z-1 Incentive Units remaining
outstanding as of the effective time thereof other interests in the Substitute
Umbrella Partnership having substantially the same terms and rights as the
Series Z-1 Incentive Units, including with respect to distributions,
conversions, ratcheting, voting rights and rights upon liquidation, dissolution
or winding-up (for purposes of this Section, the “Substitute Z-1 Incentive
Units”), (2) make equitable and appropriate provisions for adjustments to the
terms of the Substitute Z-1 Incentive Units such that the rights and obligations
of the Series Z-1 Partners after such Series Z-1 Change in Control as holders of
Substitute Z-1 Incentive Units of the Substitute Umbrella Partnership shall be
equivalent, as nearly as may be practicable, to their rights and obligations as
holders of Series Z-1 Incentive Units of the Partnership, and (3) secure a
commitment of the general partner or other controlling person of the Substitute
Umbrella Partnership to undertake to perform the obligations and covenants of
the General Partner with respect to the Series Z-1 Partners. Anything in the
foregoing to the contrary notwithstanding, the Compensation Committee may
provide, with respect to all or less than all of the outstanding Series Z-1
Incentive Units, that in connection with one or more of the events that
constitute a Series Z-1 Change in Control or similar event following which the
Partnership will not continue to exist as a separate legal entity or following
which the Partnership, despite continuing in legal existence, will no longer
conduct its business in a fashion substantially similar to the fashion in which
it conducted its business immediately prior to such Series Z-1 Change of Control
or similar event (e.g., owning similar properties and operating in a comparable
fashion) (a “Series Z-1 Incentive Units Substitution Event”), the Series Z-1
Conversion Ratchet Percentage for such Series Z-1 Incentive Units outstanding
immediately prior to the Series Z-1 Change in Control or similar event shall be
equal to 100% in the event that (i) the Series Z-1 Change in Control or similar
event does not result in a Substitute Umbrella Partnership or (ii) the
Substitute Umbrella Partnership does not issue interests in the Substitute
Umbrella Partnership to holders of Series Z-1 Incentive Units in connection with
a Series Z-1 Incentive Units Substitution Event in accordance with the foregoing
sentence. The Compensation Committee may also provide that the Series Z-1
Conversion Ratchet Percentage (or the equivalent conversion percentage provision
applicable to interests that are issued in the Substitute Umbrella Partnership
in connection with a Series Z-1 Incentive Units Substitution Event) shall be
equal to 100% upon the involuntary termination (as determined by the
Compensation Committee) within a specified period following a Z-1 Series Change
in Control or similar event of (i) a holder of interests in the Substitute
Umbrella Partnership issued in connection with a Series Z-1 Incentive Units
Substitution Event or (ii) a holder of Series Z-1 Incentive Units (where no
Series Z-1 Incentive Units Substitution Event occurs)


34

--------------------------------------------------------------------------------

(d) As promptly as possible prior to the consummation of a Series Z-1 Change of
Control (but in any event not later than ten (10) days following consummation of
such Series Z-1 Change in Control), the Partnership shall deliver a written
notice of such Series Z-1 Change of Control to each Series Z-1 Partner at their
addresses as shown on the records of the Partnership, containing all
instructions and materials necessary to enable such Series Z-1 Partners to make
an election pursuant to Section 10.10(b) hereof and describing the circumstances
and relevant facts regarding such Series Z-1 Change of Control, including,
without limitation, the expected date of consummation. Failure to give or
receive such notice or any defect therein shall not affect the legality or
validity of any proceedings in connection with such Series Z-1 Change of Control
or otherwise as contemplated by this Agreement. Each Series Z-1 Partner may
exercise his or her right to convert in accordance with Section 10.10(b) by
delivering written notice of such intent (and specifying whether he or she is
electing to convert pursuant to Section 10.10(b)(i) or Section 10.10(b)(ii)) to
the Partnership, Attn: Chief Financial Officer, with a copy to Baker & McKenzie
LLP, Attn: Stephen J. Schrader, Esq. (such notice, for purposes of this Section,
an “Election Notice”). On or before the later of (i) the effective date of such
Series Z-1 Change in Control and (ii) the tenth (10th) business day following
the date of such Election Notice, the Partnership shall issue the consideration
required by Section 10.10(b) to the Series Z-1 Partner making the election in
exchange for his or her Series Z-1 Incentive Units (or, if applicable,
Substitute Z-1 Incentive Units).


(e) Effective as of such time as (other than by reason of death, as provided in
Section 10.10(f)) a holder of Series Z-1 Incentive Units is no longer an
employee of the Partnership, the General Partner or any of their subsidiaries or
affiliates, the Series Z-1 Forfeited Capital Account with respect to such
holder’s Series Z-1 Incentive Units shall be forfeited and the Partnership shall
have the right, for 90 days following the date of termination of such holder’s
employment, to redeem each Series Z-1 Incentive Unit held by such holder in
exchange for, at the Partnership’s option, either (1) a number of shares of
Common Stock then owned by the Partnership calculated by dividing (i) the
remainder resulting from (x) the Adjusted Capital Account Balance properly
allocable to each such Series Z-1 Incentive Unit as determined by the General
Partner after taking into account all allocations required to be made pursuant
to Exhibit E hereto and, in the event the provisions of Section 2(g) thereof are
inapplicable, in a manner consistent with the provisions of Treasury Regulation
Section 1.704-1(b)(2) (iv)(f) minus (y) the Series Z-1 Forfeited Capital Account
as of the time of redemption minus (z) the Series Z-1 Clawback Amount, if any,
with respect to such Series Z-1 Incentive Unit, by (ii) the Closing Price of
Common Stock determined as of such date; or (2) a number of Common Units
calculated by dividing (i) the remainder resulting from (x) the Adjusted Capital
Account Balance which would be allocable to each such Series Z-1 Incentive Unit
as determined by the General Partner after taking into account all allocations
required to be made pursuant to Exhibit E hereof and assuming that the Capital
Accounts of the Partners were adjusted at such time as provided in Section 2(g)
of Exhibit E hereto minus (y) the Series Z-1 Forfeited Capital Account minus (z)
the Series Z-1 Clawback Amount, if any, with respect to such Series Z-1
Incentive Unit, by (ii) the adjusted Capital Account balance properly allocable
to one Common Unit determined immediately prior to such redemption, after taking
into account any adjustments made pursuant to Exhibit E hereof and assuming that
the Capital Accounts of the Partners were adjusted at such time as provided in
Section 2(g) of Exhibit E hereto through and including the date of redemption.
The Partnership may exercise its rights under this Section 10.10(e) by providing
written notice to the terminated Series Z-1 Partner within 90 days of such
termination and consummating the redemption promptly thereafter.


(f) Upon the death of a holder of Series Z-1 Incentive Units, the Series Z-1
Forfeited Capital Account with respect to such Series Z-1 Incentive Units, shall
be forfeited and each such Series Z-1 Incentive Unit held by such holder shall
be redeemed by the Partnership for, at its option, either (1) a number of shares
of Common Stock then owned by the Partnership calculated by dividing (i) the
remainder resulting from (x) the Adjusted Capital Account Balance properly
allocable to each such Series Z-1 Incentive Unit as determined by the General
Partner after taking into account all allocations required to be made by Exhibit
E hereto and in the event that the provisions of Section 2(g) of Exhibit E are
inapplicable, in a manner consistent with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(f) minus (y) the Series Z-1 Forfeited Capital Account
as of the time of redemption minus (z) the Series Z-1 Clawback Amount, if any,
with respect to such Series Z-1 Incentive Unit, by (ii) the Closing Price of
Common Stock determined immediately prior to such redemption; or (2) a number of
Common Units calculated by dividing (i) the remainder resulting from (x) the
Adjusted Capital Account Balance which would be allocable to each such Series
Z-1 Incentive Unit as determined by the General Partner after taking into
account all allocations required to be made by Exhibit E hereto and in the event
that the provisions of Section 2(g) are inapplicable, in a manner consistent
with the provisions of Treasury Regulation Section 1.704-1 (b)(2)(iv)(f) minus
(y) the Series Z-1 Forfeited Capital Account as of the time of redemption minus
(z) the Series Z-1 Clawback Amount, if any, with respect to such Series Z-1
Incentive Unit, by (ii) the average adjusted Capital Account balance properly
allocable to one Common Unit determined immediately prior to such redemption, as
determined by the General Partner after taking into account all allocations
required to be made by Exhibit E hereto and in the event that the provisions of
Section 2(g) are inapplicable in a manner consistent with the provisions of
Treasury Regulation Section 1.704-1(b)(2)(iv)(f). The Partnership shall effect
the redemption required by this Section 10.10(f) within 60 days following its
receipt of written notification of the death of a Series Z-1 Partner.


35

--------------------------------------------------------------------------------

(g) In lieu of delivering a fractional share of Common Stock pursuant to this
Section 10.10, the Partnership may deliver cash equal to the Closing Price
attributable to such fractional share. In lieu of issuing a fractional Common
Unit pursuant to this Section 10.10, the Partnership may deliver cash equal to
the product of (i) the Closing Price multiplied by the Series Z-1 Conversion
Ratchet Percentage, and (ii) such fractional Common Unit. For the avoidance of
doubt, as to any fractional Common Unit or fraction of a share of Common Stock
which would otherwise be delivered, the Partnership shall pay a cash adjustment
in respect of such final fraction (which for each holder of Series Z-1 Incentive
Units shall be deemed to be a fraction of the last fractional Common Unit or
fraction of a share of Common Stock after taking into account all Series Z-1
Incentive Units held by such holder, not on a unit-by-unit basis) in the amount
provided for in this clause (g).


(h) The holder of any Common Units received upon a conversion or redemption of
Series Z-1 Incentive Units pursuant to this Section 10.10 shall have an
aggregate Capital Account balance with respect to such Common Units equal to the
remainder resulting from (x) the Adjusted Capital Account Balance of such
holder’s Series Z-1 Incentive Units (determined pursuant to the applicable
sub-section of this Section 10.10) immediately prior to conversion or redemption
minus (y) the Series Z-1 Forfeited Capital Account minus (z) the Series Z-1
Clawback Amount, if any, with respect to such Series Z-1 Incentive Unit, and
such holder of Common Units shall have all of the rights of holders of Common
Units as set forth in this Agreement. Immediately upon conversion or redemption
of any Series Z-1 Incentive Units pursuant to this Section 10.10, the aggregate
Series Z-1 Forfeited Capital Accounts with respect to all Series Z-1 Incentive
Units being converted or redeemed shall be reallocated among the Capital
Accounts of the holders of Common Units immediately subsequent to such
conversion or redemption on a pro rata basis, in proportion to the Capital
Account balances of all such units immediately subsequent to such conversion or
redemption. Any Common Units received upon the conversion or redemption of
Series Z-1 Incentive Units pursuant to this Section 10.10 may thereafter be
converted into Common Stock pursuant to Section 10.8 and the holder of such
Common Units shall have the Rights provided in Article XI; provided, however,
that, notwithstanding anything to the contrary contained in Section 10.8,
Article XI or Exhibit I, (i) the General Partner may, in its sole discretion,
choose to assign its obligation pursuant to Section 10.8, Article XI or Exhibit
I, as the case may be, to the Partnership, in which case the Partnership will
deliver shares of Common Stock that it holds on such date in exchange for the
Common Units to be converted or redeemed, in lieu of the General Partner issuing
new shares of Common Stock to the holder of such Common Units and (ii) neither
the General Partner nor the Partnership shall pay cash (in whole or in part)
with respect to the conversion of Common Units received upon conversion or
redemption of Series Z-1 Incentive Units.


(i) The Series Z-1 Incentive Units shall rank (i) junior to any and all
presently outstanding or subsequently issued Preferred Interests and preferred
Partnership Units of the Partnership, unless the terms of such Preferred
Interests and/or preferred Partnership Units expressly provide that they shall
rank junior to or pari passu with the Series Z Incentive Units, Series Z-1
Incentive Units or Common Units, and (ii) pari passu with the Common Units and
with any other class or series of presently existing or subsequently issued
Partnership Units of the Partnership, the terms of which do not expressly
provide that such Partnership Units shall rank senior to the Series Z-1
Incentive Units or the Common Units with respect to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up.


ARTICLE XI
GRANT OF RIGHTS TO LIMITED PARTNERS


11.1 Grant of Rights. The General Partner does hereby grant to the Limited
Partners who were Limited Partners at the time of the enactment of the First
Amended and Restated Agreement and to those Additional Limited Partners who
acquired Additional Units with Rights and such Limited Partners and such
Additional Limited Partners do hereby accept the right, but not the obligations
(hereinafter such right sometimes referred to as the “Rights”), to convert a
portion of their Partnership Units into shares of Common Stock and to sell the
remainder (or any part thereof) of their Partnership Units to the General
Partner (or its designee), at any time (whether in one or more instances) on the
terms and subject to the conditions and restrictions contained in attached
Exhibit I. The Rights granted hereunder may be exercised by any one or more of
the Limited Partners or Additional Limited Partners, on the terms and subject to
the conditions and restrictions contained in attached Exhibit I, upon delivery
to the General Partner of an Exercise Notice substantially in the form of
attached Schedule 1, which notice shall specify the Partnership Units to be sold
by such Limited Partner. Once delivered, the Exercise Notice shall be
irrevocable, subject to payment by the General Partner of the Purchase Price in
respect of such Partnership Units in accordance with the terms hereof.
Notwithstanding anything contained herein to the contrary, an Additional Limited
Partner that acquires Additional Units pursuant to Sections 4.3 and 4.6 hereof
shall not acquire any interest in, and may not exercise or otherwise participate
in, any Rights pursuant to this Article XI and attached Exhibit I, unless the
General Partner approves in writing prior to the admission of such Additional
Limited Partner the acquisition of Rights by such Additional Limited Partner.


36

--------------------------------------------------------------------------------

11.2 Terms of Rights The terms and provisions applicable to the Rights shall be
as set forth in attached Exhibit I.


ARTICLE XII
ARBITRATION OF DISPUTES


12.1 Arbitration. Notwithstanding anything to the contrary contained in this
Agreement, all claims, disputes and controversies between the parties hereto
(including, without limitation, any claims, disputes and controversies between
the Partnership and any one or more of the Partners and any claims, disputes and
controversies between any one or more Partners) arising out of or in connection
with this Agreement or the Partnership created hereby, relating to the validity,
construction, performance, breach, enforcement or termination thereof, or
otherwise, shall be resolved by binding arbitration in San Francisco,
California, in accordance with California Civil Procedure Code Sections 1280 et
seq. (other than Section 1283.05), this Article XII and, to the extent not
inconsistent with this Article XII (other than the reference in this Article to
Sections of the California Civil Procedure Code), the Expedited Procedures and
Commercial Arbitration Rules of the American Arbitration Association (the
“Arbitration Rules”).


12.2 Procedures. Any arbitration called for by this Article XII shall be
conducted in accordance with the following procedures:


(a) The Partnership or any Partner (the “Requesting Party”) may demand
arbitration pursuant to Section 12.1 hereof at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.


(b) Within fifteen (15) days after the giving of a Demand Notice, the Requesting
Party, on the one hand, and each of the other Partners and/or the Partnership
against whom the claim has been made or with respect to which a dispute has
arisen (collectively, the “Responding Party”), on the other hand, shall select
and designate in writing to the other party one reputable, disinterested
individual (a “Qualified Individual”) willing to act as an arbitrator of the
claim, dispute or controversy in question. Each of the Requesting Party and the
Responding Party shall use its best efforts to select a present or former
partner of a “Big 6” accounting firm (or a “Big 8” predecessor thereof) having
no affiliation with any of the parties as its respective Qualified Individual.
Within fifteen (15) days after the foregoing selections have been made, the
arbitrators so selected shall jointly select a present or former partner of a
“Big 6” accounting firm (or a “Big 8” predecessor thereof) having no affiliation
with any of the parties as the third Qualified Individual willing to act as an
arbitrator of the claim, dispute or controversy in question (the “Third
Arbitrator”). In the event that the two arbitrators initially selected are
unable to agree on the Third Arbitrator within the second fifteen (15) day
period referred to above, then, on the application of either party, the American
Arbitration Association shall promptly select and appoint a present or former
partner of a “Big 6” accounting firm (or a “Big 8” predecessor thereof) having
no affiliation with any of the parties as the Qualified Individual to act as the
Third Arbitrator in accordance with the terms of the Arbitration Rules. The
three arbitrators selected pursuant to this subsection (b) shall constitute the
arbitration panel for the arbitration in question.


(c) The presentations of the parties hereto in the arbitration proceeding shall
be commenced and completed within sixty (60) days after the selection of the
arbitration panel pursuant to subsection (b) above, and the arbitration panel
shall render its decision in writing within thirty (30) days after the
completion of such presentations. Any decision concurred in by any two (2) of
the arbitrators shall constitute the decision of the arbitration panel, and
unanimity shall not be required. If a decision concurred in by at least two (2)
of the arbitrators is not rendered within such thirty (30) day period, then each
of the parties shall select a new Qualified Individual willing to act as an
arbitrator and a new arbitration proceeding shall commence in accordance with
this Article XII.


(d) The arbitration panel shall have the discretion to include in its decision a
direction that all or part of the attorneys’ fees and costs of any party or
parties and/or the costs of such arbitration be paid by any other party or
parties. On the application of a party before or after the initial decision of
the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.


(e) The Third Arbitrator shall have the right in its discretion to authorize the
obtaining of discovery, including the taking of depositions of witnesses for the
purpose of discovery.


37

--------------------------------------------------------------------------------

(f) At the request of any party, the arbitrators shall make and provide to the
parties written findings of fact and conclusions of law.


12.3 Binding Character. Any decision rendered by the arbitration panel pursuant
to this Article XII shall be final and binding on the parties hereto, and
judgment thereon may be entered by any state or federal court of competent
jurisdiction.


12.4 Exclusivity. Arbitration shall be the exclusive method available for
resolution of claims, disputes and controversies described in Section 12.1
hereof, and the Partnership and its Partners stipulate that the provisions
hereof shall be a complete defense to any suit, action, or proceeding in any
court or before any administrative or arbitration tribunal with respect to any
such claim, controversy or dispute. The provisions of this Article XII shall
survive the dissolution of the Partnership.


12.5 No Alteration of Agreement. Nothing contained herein shall be deemed to
give the arbitrators any authority, power or right to alter, change, amend,
modify, add to, or subtract from any of the provisions of this Partnership
Agreement.


12.6 Acknowledgment. PURSUANT TO SECTION 12.6 OF THE ORIGINAL AGREEMENT, THE
FIRST AMENDED AND RESTATED AGREEMENT, AS AMENDED, THE SECOND AMENDED AND
RESTATED AGREEMENT, AS AMENDED, AND THE THIRD AMENDED AND RESTATED AGREEMENT,
EACH OF THE PARTNERS AGREED TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND ACKNOWLEDGED THAT SUCH PARTNER WAS
GIVING UP ANY RIGHTS THAT SUCH PARTNER MIGHT POSSESS TO HAVE THE DISPUTE
LITIGATED IN A COURT OR JURY TRIAL EXCEPT AS SPECIFICALLY INCLUDED IN SUCH
“ARBITRATION OF DISPUTES” PROVISION. EACH PARTNER, BY HAVING EXECUTED EITHER THE
ORIGINAL AGREEMENT OR THE AMENDED OR RESTATED AGREEMENT, AS AMENDED, OR ANY
AMENDMENT TO EITHER OF SUCH AGREEMENTS, OR BY EXECUTING THIS AGREEMENT OR ANY
AMENDMENT HERETO OR BY BECOMING AN ADDITIONAL LIMITED PARTNER, ACKNOWLEDGED OR
ACKNOWLEDGES, AS THE CASE MAY BE, GIVING UP SUCH PARTNER’S JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THIS
“ARBITRATION OF DISPUTES” PROVISION. IF ANY PARTNER REFUSES TO SUBMIT TO
ARBITRATION AFTER HAVING AGREED TO THIS PROVISION, SUCH PARTNER MAY BE COMPELLED
TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. EACH
PARTNER, BY HAVING EXECUTED EITHER THE ORIGINAL AGREEMENT OR THE AMENDED OR
RESTATED AGREEMENT, AS AMENDED, OR ANY AMENDMENT TO EITHER OF SUCH AGREEMENTS,
OR BY EXECUTING THIS AGREEMENT OR ANY AMENDMENT HERETO, ACKNOWLEDGED OR
ACKNOWLEDGES, AS THE CASE MAY BE, THAT ITS AGREEMENT TO THIS ARBITRATION
PROVISION WAS OR IS VOLUNTARY.


ARTICLE XIII
GENERAL PROVISIONS


13.1 Notices. All notices, offers or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and may be personally
served, telecopied or sent by United States mail and shall be deemed to have
been given when delivered in person, upon receipt of telecopy or three business
days after deposit in United States mail, registered or certified, postage
prepaid, and properly addressed, by or to the appropriate party. For purposes of
this Section 13.1, the addresses of the Partners shall be as set forth in
Exhibit M attached hereto, as such Exhibit may be modified from time to time.
The address of any Limited Partner may be changed by a notice in writing given
to the General Partner in accordance with the provisions hereof, and the address
of the General Partner may be changed by a notice in writing given to each of
the Limited Partners in accordance with the provisions hereof.


13.2 Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of all Partners, and their legal
representatives, heirs, successors and permitted assigns, except as expressly
herein otherwise provided.


13.3 Effect and Interpretation. This Agreement shall be governed by and
construed in conformity with the laws of the State of California.


13.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.


38

--------------------------------------------------------------------------------

13.5 Partners Not Agents. Except as specifically provided herein, nothing
contained herein shall be construed to constitute any Partner the agent of
another Partner, or in any manner to limit the Partners in the carrying on of
their own respective businesses or activities.


13.6 Entire Understanding; Etc. This Agreement constitutes the entire agreement
and understanding among the Partners and supersedes any prior understandings
and/or written or oral agreements among them respecting the subject matter
within.


13.7 Amendments.


(a) This Agreement may not be amended, and no provision benefiting the General
Partner may be waived, except by a written instrument signed by the General
Partner and, if the Limited Partners collectively own five percent (5%) or more
of the Partnership Units, a Majority-In-Interest of the Limited Partners,
provided that no amendment of this Agreement may be made without the consent of
all of the affected Limited Partners if such amendment (i) provides for any
Limited Partner to receive any distribution other than pari passu with all other
Limited Partners, based on their respective Percentage Interests, (ii) decreases
any Limited Partner’s Percentage Interest but does not decrease all Limited
Partners’ respective Percentage Interest on a proportionate bases, (iii)
converts any Limited Partner’s interest in the Partnership into a general
partnership interest, (iv) modifies the limited liability of any Limited Partner
in a manner adverse to such Limited Partner, or (v) alters or modifies the
Rights set forth in Article XI in a manner adverse to such Partner.


(b) Notwithstanding anything to the contrary provided in Section 13.7(a) above,
the General Partner shall have the power, without the consent of any Limited
Partner, to amend this Agreement as may be required to facilitate or implement
any of the following:


(i) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;


(ii) to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement;


(iii) to set forth the rights, powers and duties of the holders of any
additional Partnership Units issued pursuant to Section 4.3(a) hereof;


(iv) to reflect any change that does not adversely affect the Limited Partners
in any material respect, to cure any ambiguity, to correct or supplement any
defective provision in this Agreement, or to make other changes with respect to
matters arising under this Agreement that will not be inconsistent with any
other provision of this Agreement;


(v) to reflect in Section 6.2 and Exhibit E attached hereto the relative
distribution and allocation preferences and priorities among two (2) or more
classes of Preferred Stock, if applicable;


(vi) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulations of a federal or state agency or
contained in federal or state law; and


(vii) to reflect such changes as are reasonably necessary for the General
Partner to maintain its status as a REIT, including changes which may be
necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS.


The General Partner shall provide notice to the Limited Partners when any action
under this Section 13.7(b) is taken, provided that, with respect to any
amendment to this Agreement, notice of such amendment shall be deemed to have
been given when such amendment is publicly filed with the SEC.


39

--------------------------------------------------------------------------------

(c) So long as any Series Z-I Incentive Unit remains outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least
two-thirds (2/3) of the Weighted Number of Series Z-1 Incentive Units amend,
alter or repeal any provisions of this Agreement, including, without limitation,
as a result of, or in connection with, a merger, consolidation or otherwise, in
a manner that would materially and adversely affect the powers, special rights,
preferences, privileges or voting power of the Series Z-1 Incentive Units or the
holders thereof; provided, however, that the following shall be deemed not to
materially and adversely affect such powers, special rights, preferences,
privileges or voting power of the Series Z-1 Incentive Units: (a) any revision
or amendment of the definition of “Series Z-1 Conversion Ratchet Percentage” or
“Series Z-1 Target FFO” in accordance with the proviso contained in each such
definition; (b) any increase in the amount of Partnership Interests, or the
creation or issuance of any other class or series of Partnership Interests, or
obligation or security convertible into, or evidencing the right to purchase,
any such Partnership Interests, ranking senior to, junior to or on a parity with
the Series Z-1 Incentive Units with respect to payment of distributions or the
distribution of assets upon liquidation, dissolution or winding up; or (c) any
amendment, alteration or repeal of any provision(s) of this Agreement that also
materially and adversely affects the Common Units or the holders thereof in a
comparable and proportionate fashion; provided, further, that with respect to
the occurrence of a merger, consolidation or comparable transaction, so long as
(1) the Partnership is the surviving entity and the Series Z-1 Incentive Units
remain outstanding with the terms thereof unchanged, or (2) the resulting,
surviving or transferee entity is a partnership, limited liability company or
other pass-through entity organized under the laws of any state and substitutes
the Series Z-1 Incentive Units for other interests in such entity having
substantially the same terms and rights as the Series Z-1 Incentive Units,
including with respect to distributions, conversions, voting rights and rights
upon liquidation, dissolution or winding-up, then the occurrence of any such
event shall not be deemed to materially and adversely affect such rights,
privileges or voting powers of the holders of the Series Z-1 Incentive Units.
Notwithstanding anything in this Section 13.7(c) to the contrary, the holders of
Series Z-1 Incentive Units shall have no right to vote or consent with respect
to any transaction that constitutes a Series Z-1 Trigger Event or that
constitutes a Series Z-1 Change in Control so long as the provisions of Section
10.10(b) of this Agreement remain in effect. For avoidance of doubt, holders of
the Series Z-1 Incentive Units will not have any voting rights or rights to
consent to any matters except as set forth in this Section 13.17(c).


13.8 Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid by a court
of competent jurisdiction, the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those to which it is
held invalid by such court, shall not be affected thereby.


13.9 Trust Provision. This Agreement, to the extent executed by the trustee of a
trust, is executed by such trustee solely as trustee and not in a separate
capacity. Nothing herein contained shall create any liability on, or require the
performance of any covenant by, any such trustee individually, nor shall
anything contained herein subject the individual personal property of any
trustee to any liability.


13.10 Pronouns and Headings. As used herein, all pronouns shall include the
masculine, feminine and neuter, and all defined terms shall include the singular
and plural thereof whatever the context and facts require such construction. The
headings, titles and subtitles herein are inserted for convenience of reference
only and are to be ignored in any construction of the provisions hereof. Any
references in this Agreement to “including” shall be deemed to mean “including
without limitation”.


13.11 Assurances. Each of the Partners shall hereafter execute and deliver such
further instruments and do such further acts and things as may be required or
useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.


13.12 Tax Consequences. Each Partner acknowledged in the Original Agreement, the
First Amended and Restated Agreement, as amended, the Second Amended and
Restated Agreement, as amended, or the Third Amended and Restated Agreement, or
in an amendment to any of such agreements, that he or she has relied fully upon
the advice of its own legal counsel and/or accountant in determining the tax
consequences of the Original Agreement, the First Amended and Restated
Agreement, as amended, the Second Amended and Restated Agreement, as amended, or
the Third Amended and Restated Agreement, as the case may be, and the
transactions contemplated thereby and not upon any representations or advice by
the General Partner or by any other Partner. Each Additional Limited Partner
shall be deemed to have acknowledged that it has relied fully upon the advice of
its own legal counsel and/or accountant in determining the tax consequences of
this Agreement and the transactions contemplated thereby and not upon any
representations or advice by the General Partner or by any other Partner.


40

--------------------------------------------------------------------------------

13.13 Securities Representations. Each Limited Partner hereby represents and
warrants to the Partnership and the General Partner that such Limited Partner
(i) has acquired its Partnership Interest for itself for investment purposes
only, and not with a view to any resale or distribution of such Partnership
Interest, (ii) has been advised and understands that such Partnership Interest
has not been and will not be registered under the Securities Act or any
applicable state securities laws and, therefore, cannot be resold unless such
Partnership Interest is registered under the Securities Act and all applicable
state securities laws, or unless exemptions from registration are available, and
(iii) has, either alone or with its “purchaser representatives” as that term is
defined in Rule 501(h) under the Securities Act, such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of its investment in the Partnership. Each Limited Partner further
acknowledges that the Partnership and the General Partner have made available to
such Limited Partner, at a reasonable time prior to its acquisition of its
Partnership Interest, the opportunity to ask questions and receive answers
concerning the terms and conditions of such acquisition and to obtain any
additional information which the Partnership and/or the General Partner
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information furnished by the Partnership
and the General Partner in connection with such acquisition. Each Limited
Partner admitted to the Partnership after the date hereof, shall, by its
agreeing to be bound by the terms hereof, be deemed to have represented and
warranted to the Partnership and the General Partner that such Limited Partner
(i) acquired its Partnership Units for itself for investment purposes only, and
not with a view to any resale or distribution of such Partnership Units, (ii)
has been advised and understands that such Partnership Units have not been and
will not be registered under the Securities Act or any applicable state
securities laws and, therefore, cannot be resold unless such Partnership Units
are registered under the Securities Act and all applicable state securities
laws, or unless exemptions from registration are available, and (iii) has,
either alone or with its “purchaser representatives” as that term is defined in
Rule 501(h) under the Securities Act, such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
its investment in the Partnership, and that the Partnership and the General
Partner made available to such Limited Partner, at a reasonable time prior to
its acquisition of its Partnership Interest, the opportunity to ask questions
and receive answers concerning the terms and conditions of such acquisition and
to obtain any additional information which the Partnership and/or the General
Partner possessed or could acquire without unreasonable effort or expense that
is necessary to verify the accuracy of the information furnished by the
Partnership and the General Partner in connection with such acquisition.


13.14 Power of Attorney. Each Limited Partner and each Assignee hereby
irrevocably constitutes and appoints the General Partner, any Liquidating
Trustee, and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:


(1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments, supplements or restatements thereof) that the General Partner or the
Liquidating Trustee deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of California and in all other
jurisdictions in which the Partnership may conduct business or own property; (b)
all instruments that the General Partner deems appropriate or necessary to
reflect any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or the Liquidating Trustee deems appropriate
or necessary to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement, including, without limitation, a
certificate of cancellation; (d) all conveyances and other instruments or
documents that the General Partner or the Liquidating Trustee deems appropriate
or necessary to reflect the distribution or exchange of assets of the
Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the dissolution, liquidation or winding up of the Partnership or the
admission, withdrawal, removal or substitution of any Partner or any of the
other events described in, Article VIII, Article IX or Section 13.7 hereof or
the Capital Contribution of any Partner; and (f) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges relating to Partnership Interests; and


(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action that is
made or given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, in the sole and absolute discretion of
the General Partner, to effectuate the terms or intent of this Agreement.


Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with this Article XIII hereof or as
may be otherwise expressly provided for in this Agreement.


The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner to act as contemplated by this Agreement in any filing or other action
by it on behalf of the Partnership, and it shall survive and not be affected by
the subsequent Incapacity of any Limited Partner or Assignee and the Transfer of
all or any portion of such Limited Partner’s or Assignee’s Partnership Units or
Partnership Interest and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner, acting in good faith pursuant to such power of attorney; and
each such Limited Partner or Assignee hereby waives any and all defenses that
may be available to contest, negate or disaffirm the action of the General
Partner, taken in good faith under such power of attorney. Each Limited Partner
or Assignee shall execute and deliver to the General Partner or the Liquidating
Trustee, within fifteen (15) days after receipt of the General Partner’s or the
Liquidating Trustee’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidating
Trustee, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.


41

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is hereby entered into among the undersigned
Partners as of the date first written above.


GENERAL PARTNER:
ESSEX PROPERTY TRUST, INC.,
   
a Maryland corporation
         
By:
/s/ Daniel J. Rosenberg
     
Senior Vice President, General Counsel & Secretary
 



42

--------------------------------------------------------------------------------

EXHIBIT A
PARTNERSHIP UNITS


* *  * * * *


A-1

--------------------------------------------------------------------------------

EXHIBIT B


Intentionally Omitted


B-1

--------------------------------------------------------------------------------

EXHIBIT C


Intentionally Omitted


C-1

--------------------------------------------------------------------------------

EXHIBIT D


Intentionally Omitted


D-1

--------------------------------------------------------------------------------

EXHIBIT E
ALLOCATIONS


1. Allocations of Net Operating Income, Net Operating Loss, Net Property Gain,
Net Property Loss and Components and Items Thereof.


(a) Net Operating Income. Except as otherwise provided herein, Net Operating
Income for any fiscal year or other applicable period shall be allocated in the
following order and priority:


(i) First, to the Partners, until the cumulative Net Operating Income allocated
pursuant to this subparagraph 1(a)(i) for the current and all prior periods
equals the cumulative Net Operating Loss allocated pursuant to subparagraphs
1(b)(iii) and (iv) hereof for all prior periods, among the Partners in the same
ratio and reverse order that such Net Operating Loss was allocated (and, in the
event of a shift of a Partner’s interest in the Partnership, to the Partners in
a manner that most equitably reflects the successors in interest to such
Partners);


(ii) Second, to the General Partner, until the cumulative Net Operating Income
allocated pursuant to this subparagraph 1(a)(ii) for the current and all prior
periods equals the cumulative Net Operating Loss allocated pursuant to
subparagraph 1(b)(ii) hereof for all prior periods;


(iii) Third, to the General Partner until the sum of the cumulative amount of


(x) Net Operating Income allocated pursuant to this subparagraph 1(a)(iii) (and
any Net Operating Income allocated with respect to the Series G Preferred
Interest and the Series H Preferred Interest under any provisions of the Prior
Agreements, as determined by the General Partner), plus


(y) Net Property Gain allocated pursuant to subparagraph 1(c)(iii) (and any Net
Property Gain allocated with respect to the Series G Preferred Interest and the
Series H Preferred Interest under any provisions of the Prior Agreements, as
determined by the General Partner),


in each case for all fiscal years, equals the total amount of dividends paid on
the Series G Preferred Stock and the Series H Preferred Stock, as of or prior to
the date of such allocation plus the total amount of accrued but unpaid
dividends on the Series G Preferred Stock and the Series H Preferred Stock as of
such date;


(iv) Thereafter, the balance of the Net Operating Income, if any, shall be
allocated to the Partners in accordance with their respective Percentage
Interests.


(b) Net Operating Loss. Except as otherwise provided herein, Net Operating Loss
for any fiscal year or other applicable period shall be allocated in the
following order and priority:


(i) First, to the Partners in accordance with their respective Percentage
Interests until the Capital Account balances of the Limited Partners are reduced
to zero (for purposes of this calculation, each Partner’s Capital Account
balance shall be credited with the amount such Partner is obligated to restore
pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the Regulations,
or is deemed to be obligated to restore with respect to any deficit balance
pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations);


(ii) Second, to the General Partner until its Capital Account balance has been
reduced to zero (for purposes of this calculation, such Partner’s share of
Partnership Minimum Gain shall be added back to its Capital Account);


(iii) Thereafter, to the Partners in accordance with their then Percentage
Interests;


(iv) Notwithstanding anything to the contrary above, to the extent any Net
Operating Loss allocated to a Partner would cause such Partner (hereinafter, a
“Restricted Partner”) to have an Adjusted Capital Account Deficit as of the end
of the fiscal year to which such Net Operating Loss relates, such Net Operating
Loss shall not be allocated to such Restricted Partner and instead shall be
allocated to the other Partner(s), pro rata in accordance with their relative
Percentage Interests.


(c) Net Property Gain. Except as otherwise provided herein, after the allocation
of Net Operating Income or Net Operating Loss has been made pursuant to
paragraphs 1(a) and (b) above, Net Property Gain, if any, shall be allocated in
the following order and priority:


E-1

--------------------------------------------------------------------------------

(i) First, to the Partners, until the cumulative Net Property Gain allocated
pursuant to this subparagraph 1(c)(i) for the current and all prior periods
equals the cumulative Net Property Loss allocated pursuant to subparagraph
1(d)(iii) and (iv) hereof for all prior periods, among the Partners in the same
ratio and reverse order that such Net Property Loss was allocated to the
Partners pursuant to subparagraph 1(d)(iii) and (iv) hereof (and, in the event
of a shift of a Partner’s interest in the Partnership, to the Partners in a
manner that most equitably reflects the successors in interest to the Partners).


(ii) Second, to the General Partner, until the cumulative Net Property Gain
allocated pursuant to this subparagraph 1(c)(ii) for the current and all prior
periods equals the cumulative Net Property Loss allocated pursuant to
subparagraph 1(d)(ii) hereof for all prior periods;


(iii) Third, to the General Partner until the sum of the cumulative amount of


(x) Net Operating Income allocated to the General Partner under subparagraph
1(a)(iii) (and any Net Operating Income allocated with respect to the Series G
Preferred Interest and the Series H Preferred Interest under any provisions of
the Prior Agreements, as determined by the General Partner), for the current and
all prior periods, plus


(y) Net Property Gain allocated pursuant to this subparagraph 1(c)(iii) (and any
Net Property Gain allocated with respect to the Series G Preferred Interest and
the Series H Preferred Interest under any provisions of the Prior Agreements, as
determined by the General Partner),


in each case for all fiscal years, equals the total amount of dividends paid on
the Series G Preferred Stock and the Series H Preferred Stock as of or prior to
the date of such allocation plus the total amount of accrued but unpaid
dividends on the Series G Preferred Stock and the Series H Preferred Stock as of
such date;


(iv) Thereafter, the balance of the Net Property Gain, if any, shall be
allocated to the Partners in accordance with their respective Percentage
Interests.


(d) Net Property Loss. Except as otherwise provided herein, after the allocation
of Net Operating Income or Net Operating Loss has been made pursuant to
paragraphs 1(a) and (b) above, Net Property Loss of the Partnership for each
fiscal year or other applicable period shall be allocated as follows:


(i) First, to the Partners in accordance with their respective Percentage
Interests until the Capital Account balances of the Limited Partners are reduced
to zero (for purposes of this calculation, each Partner’s Capital Account
balance shall be credited with the amount such Partner is obligated to restore
pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the Regulations,
or is deemed to be obligated to restore with respect to any deficit balance
pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations);


(ii) Second, to the General Partner until its Capital Account balance has been
reduced to zero (for purposes of this calculation, such Partner’s share of
Partnership Minimum Gain shall be added back to its Capital Account);


(iii) Thereafter, to the Partners in accordance with their then Percentage
Interests;


(iv) Notwithstanding anything to the contrary hereunder, to the extent any Net
Property Loss allocated to a Partner under subparagraph 1(d) would cause such
Partner (hereinafter, a “Restricted Partner”) to have an Adjusted Capital
Account Deficit as of the end of the fiscal year to which such Net Property Loss
relates, such Net Property Loss shall not be allocated to such Restricted
Partner and instead shall be allocated to the other Partner(s), pro rata, in
accordance with their relative Percentage Interests.


(e) Special Allocation to Holders of Series Z-1 Incentive Units and LTIP Units.


(i) After giving effect to the special allocations set forth in subsections 2(a)
and the allocations of Net Property Gain set forth in subsections
1(c)(i)-1(c)(iii), but notwithstanding any other provision of this Exhibit E, in
the year in which the Partnership sells or otherwise disposes of all or
substantially all of its assets in a single transaction or a series of related
transactions (or in connection with any “book-up” of Capital Accounts described
in subsection 2(c)), Net Property Gain shall first be allocated to the holders
of the Series Z-1 Incentive Units and LTIP Units until the Economic Capital
Account balance attributable to each such Series Z-1 Incentive Unit and LTIP
Unit is equal to (A) the aggregate Economic Capital Account balance attributable
to the Common Units outstanding divided by (B) the number of such Common Units
outstanding (such result, the “Target Balance”). Any such allocations shall be
made among the holders of Series Z-1 Incentive Units and LTIP Units in
proportion to the aggregate amounts required to be allocated to each such holder
under this subsection 1(e)(i). The allocations pursuant to this subparagraph
1(e) shall be made after the allocation of Net Operating Income or Net Operating
Loss for the applicable period in which such sale, other disposition or
“book-up” of Capital Accounts occurs. For purposes of this subsection 1(e) “all
or substantially all” means assets representing not less than 95% of the
aggregate fair market value of the Partnership’s assets.


E-2

--------------------------------------------------------------------------------

(ii) Net Property Gain allocated to a holder of Series Z-1 Incentive Units or
LTIP Units under this subsection 1(e) will be attributed to specific Series Z-1
Incentive Units or LTIP Units of such holder for purposes of determining (i)
allocations under this subsection 1(e), (ii) the effect of the forfeiture or
conversion of specific Series Z-1 Incentive Units or LTIP Units on such holder’s
Capital Account and (iii) the ability of such holder of Series Z-1 Incentive
Units or LTIP Units to convert specific Series Z-1 Incentive Units or LTIP Units
into Common Units. Such Net Property Gain allocated to a holder will generally
be attributed in the following order: (i) first, to Vested Series Z-1 Incentive
Units and Vested LTIP Units held for more than two years, (ii) second, to Vested
Series Z-1 Incentive Units and Vested LTIP Units held for two years or less,
(iii) third, to Unvested Series Z-1 Incentive Units and Unvested LTIP Units that
have remaining vesting conditions that only require continued employment or
service to the General Partner, the Partnership or an Affiliate of either for a
certain period of time (with such Net Property Gain being attributed in order of
vesting from soonest vesting to latest vesting), and (iv) fourth, to other
Unvested Series Z-1 Incentive Units and Unvested LTIP Units (with such Net
Property Gains being attributed in order of issuance from earliest issued to
latest issued). Within each category, Net Property Gain will be allocated
seriatim (i.e., entirely to the first unit in a set, then entirely to the next
unit in the set, and so on, until a full allocation is made to the last unit in
the set) in the order of smallest amount remaining to achieve the applicable
Target Balance to the largest such amount.


(iii) After giving effect to the special allocations set forth above, if, due to
distributions with respect to Common Units in which the Series Z-1 Incentive
Units or LTIP Units do not participate, forfeitures or otherwise, the Economic
Capital Account Balance of any present or former holder of Series Z-1 Incentive
Units or LTIP Units attributable to such holder’s Series Z-1 Incentive Units or
LTIP Units, exceeds the aggregate Target Balance with respect to such Units,
then Net Property Losses shall be allocated to such holder, or Net Property
Gains shall be allocated to the other Partners, to reduce or eliminate the
disparity; provided, however, that if Net Property Losses or Net Property Gains
are insufficient to completely eliminate all such disparities, such losses or
gains shall be allocated among Partners in a manner reasonably determined by the
General Partner.


(iv) If Net Property Gain is insufficient to make the full allocation provided
in subsection 1(e)(i) to any holder of Series Z-1 Incentive Units, then, in lieu
of such special allocation of Net Property Gain provided thereunder, items of
gross capital gain shall be allocated to the holders of Series Z-1 Incentive
Units, and, if such gross items are insufficient to make the full required
allocation, items of gross capital loss shall be allocated pro rata with respect
to such Series Z-1 Incentive Units; provided, however, items of gross capital
gain or gross capital loss shall not be allocated pursuant to this subsection
1(e)(iv) to the extent such allocations would reduce the amount of Net Property
Gain otherwise allocable in respect of LTIP Units pursuant to subsection
1(e)(i).


(v) The parties agree that the intent of this subsection 1(e) is (i) to the
extent possible to make the Capital Account balance associated with each Series
Z-1 Incentive Unit and each LTIP Unit economically equivalent to the Capital
Account balance associated with a Common Unit and (ii) to allow conversion of a
Series Z-1 Incentive Unit or an LTIP Unit (assuming prior vesting) into a Common
Unit when sufficient Net Property Gains (or items thereof) have been allocated
to such Series Z-1 Incentive Unit or LTIP Unit pursuant to subsection 1(e)(i) so
that the parity described in the definition of Target Balance has been achieved.
The General Partner shall be permitted to interpret this subsection 1(e) or to
amend this Agreement to the extent necessary and consistent with this intention.


(vi) In the event that Net Property Gains or items thereof are allocated under
this subsection 1(e), Net Property Gain or Net Property Loss allocable under
subsections 1(c) or (1)(d) shall be recomputed without regard to the Net
Property Gains or items thereof so allocated under this subsection 1(e).


(f) LTIP Forfeitures. If a holder of LTIP Units forfeits any LTIP Units to which
Net Property Gain has previously been allocated under subsection 1(e), (i) the
portion of such holder’s Capital Account attributable to such Net Property Gain
allocated to such forfeited LTIP Units will be re-allocated to such holder’s
remaining LTIP Units that were outstanding on the date of the initial allocation
of such Net Property Gain, using a methodology similar to that described in
subsection 1(e)(ii) above as reasonably determined by the General Partner, to
the extent necessary to cause such holder’s Economic Capital Account Balance
attributable to each such LTIP Unit to equal the Economic Capital Account
Balance attributable to a Common Unit and (ii) such holder’s Capital Account
will be reduced by the amount of any such Net Property Gain not re-allocated
pursuant to clause (i) above.


E-3

--------------------------------------------------------------------------------

2. Regulatory Allocations, Capital Accounts and Related Provisions.


(a) Regulatory Allocations. Notwithstanding Section 1, the following special
allocations shall be made for each Fiscal Year in the following order of
priority:


(i) Minimum Gain Chargeback. In the event there is a net decrease in Partnership
Minimum Gain during any Fiscal Year, the “minimum gain chargeback” described in
Treasury Regulations Section 1.704-2(f) and Treasury Regulations Section
1.704-2(g) shall apply.


(ii) Partner Minimum Gain Chargeback. In the event there is a net decrease in
Partner Nonrecourse Debt Minimum Gain during any Fiscal Year, the “partner
minimum gain chargeback” described in Treasury Regulations Section 1.704-2(i)(4)
shall apply.


(iii) Qualified Income Offset. This Agreement incorporates the “qualified income
offset” set forth in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) as if
those provisions were fully set forth in this Agreement.


(iv) Nonrecourse Deductions. The Nonrecourse Deductions of the Partnership (as
determined under Treasury Regulation Section 1.704-2(c)) for any Fiscal Year or
other applicable period shall be allocated to the Partners in accordance with
their respective Percentage Interests.


(v) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year (or any other period in which it is necessary to make allocations
under this Exhibit E) shall be specially allocated to the Partner who bears the
economic risk of losses with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1).


(b) Code Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Sections 734(b) or 743(b) is
required pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution to a Partner in complete liquidation of
its interest in the Partnership, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or losses (if the adjustment decreases such basis) and such
gain or losses shall be specifically allocated to the Partners in accordance
with their interests in the Partnership (in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies) or to the Partners to whom such
distribution was made (in the event Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies).


(c) Capital Accounts. A separate capital account (each a “Capital Account”)
shall be maintained for each Partner in accordance with the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv), and this subsection 2(c) shall be
interpreted and applied in a manner consistent therewith. Whenever the
Partnership would be permitted to adjust the Capital Accounts of the Partners
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect
revaluations of Partnership property, the Partnership shall so adjust the
Capital Accounts of the Partners, unless the General Partner determines in its
discretion that such adjustment is not necessary or appropriate to reflect or
give effect to the intended relative economic interests of the Partners. In the
event that the Capital Accounts of the Partners are adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Partnership property, (i) the Capital Accounts of the Partners shall be adjusted
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property, (ii) the Partners’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the Gross Asset Value
of the Partnership property shall be treated as income, gain, deduction and/or
loss for purposes of applying the allocation provisions of this Exhibit E. In
the event that Code Section 704(c) applies to Partnership property, the Capital
Accounts of the Partners shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain and loss, as computed for book purposes, with
respect to such property.


(d) Certain Depreciation Adjustments. For any Fiscal Year in which book
depreciation exceeds tax depreciation with respect to any asset the holders of
the Preferred Units shall be allocated no book depreciation in excess of tax
depreciation allocated to them, and any book depreciation from such assets in
excess of tax depreciation from such asset shall be allocated to holders other
than the holders of Preferred Units.


E-4

--------------------------------------------------------------------------------

(e) Capital Accounts of Holders of Series Z-1 Incentive Units. The Partners
recognize that the Percentage Interests of the Series Z-1 Incentive Units are
likely to change from year to year as a result of the Series Z-1 Distribution
Ratchet Percentage applicable to the Series Z-1 Incentive Units (the “Ratchet
Changes”). If there are Ratchet Changes in any taxable year and, after all
allocations have been made under the other subsections of this Section 2 (other
than subsection (f) below) and under Section 1 of this Exhibit E, the Capital
Accounts relating to the Series Z-1 Incentive Units have not been changed to
reflect any changes in the Ratchet Percentages, then items of income, gain,
loss, or deduction shall be allocated to the holders of the Series Z-1 Incentive
Units so as to reflect the Ratchet Changes in the Capital Account relating to
the Series Z-1 Incentive Units.


(f) Profits Interests. The Series Z-1 Incentive Units and the LTIP Units are
intended to constitute “profits interests” within the meaning of Revenue
Procedure 93-27, 1993-2 C.B. 343, and Revenue Procedure 2001-43, 2001-2 C.B.
191. For any Fiscal Year in which distributions are actually made to holders of
the Series Z-1 Incentive Units, after all other allocations have been
tentatively made pursuant to this Exhibit E, if necessary to cause the Capital
Accounts relating to any Series Z-1 Incentive Units to be equal (immediately
before such distributions and so as to avoid negative Capital Accounts) to the
amounts distributed to the holders of the Series Z-1 Incentive Units, items of
gross income shall be allocated to the holders of the Series Z-1 Incentive
Units. If there are insufficient items of gross income to be allocated to the
holders of the Series Z-1 Incentive Units, then such distributions shall, to the
extent of such excess, be treated as “guaranteed payments” within the meaning of
Section 707(c) of the Code.


3. Other Allocation Rules.


(a) Net Operating Income, Net Operating Loss, Net Property Gain, Net Property
Loss and any other items of income, gain, losses or deduction shall be allocated
to the Partners pursuant to this Exhibit E as of the last day of each Fiscal
Year; provided that Net Property Gain, Net Property Loss and such other items
shall also be allocated at such times as Capital Accounts are adjusted pursuant
to subsection 2(c) of this Exhibit E.


(b) Each item of the Partnership’s income, gain, losses, deduction and credit as
determined for federal income tax purposes shall be allocated among the Partners
in the same manner as such items are allocated for book purposes in accordance
with the provisions of this Exhibit E.


(c) The Partners are aware of the federal income tax consequences of the
allocations made by this Exhibit E and hereby agree to be bound by the
provisions of this Exhibit E in reporting their shares of Partnership income and
losses for federal income tax purposes. Any elections or other decisions
relating to allocations shall be made by the General Partner in a manner that
reasonably reflects the purpose and intention of this Agreement.


(d) For purposes of determining Net Operating Income, Net Operating Loss, Net
Property Gain, Net Property Loss or any other items allocable to any period, the
Partnership shall use a daily, monthly, or other convention, as determined by
the General Partner using any permissible method under Code Section 706 and the
Treasury Regulations thereunder.


(e) The Partnership shall allocate all “excess nonrecourse liabilities” within
the meaning of Treasury Regulations Section 1.752-3(a)(3) to the Partners in
accordance with their respective Percentage Interests.


(f) To the extent permitted by Treasury Regulations Section 1.704-2(h)(3), the
Partners shall endeavor not to treat distributions of cash as having been made
from the proceeds of a Nonrecourse Liability or a Partner Nonrecourse Debt.


4. Code Section 704(c).


(a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, losses and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value using an allocation method pursuant
to the regulations under Code Section 704(c) as selected by the General Partner.
In the event the Gross Asset Value of any Partnership asset is adjusted pursuant
to the definition of Gross Asset Value, subsequent allocations of income, gain,
losses and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Treasury Regulations thereunder. Allocations made under Section
704(c) are solely for purposes of federal, state, and local income taxes and
shall not affect, or in any way be taken into account in computing, any
Partner’s Capital Account or share of Net Operating Income, Net Operating Loss,
Net Property Gain, Net Property Loss or other items, or distributions pursuant
to any provisions of this Agreement.


E-5

--------------------------------------------------------------------------------

EXHIBIT F


Intentionally Omitted


F-1

--------------------------------------------------------------------------------

EXHIBIT G


Intentionally Omitted


G-1

--------------------------------------------------------------------------------

EXHIBIT H


Intentionally Omitted


H-1

--------------------------------------------------------------------------------

EXHIBIT I
RIGHTS TERMS


The Rights granted by the General Partner to the Limited Partners pursuant to
Section 11.1 hereof shall be subject to the following terms and conditions:


1. Definitions. The following terms and phrases shall, for purposes of this
Exhibit I and the Agreement, have the meanings set forth below:


“Beneficially Own” shall mean the ownership of Common Stock by a Person who
would be treated as an owner of such Shares of Common Stock either directly or
constructively through the application of Section 544 of the Code, as modified
by Section 856(h)(1)(B) of the Code.


“Conversion Component Exercise Notice” shall have the meaning set forth in
Paragraph 2(a) hereof.


“Conversion Rights” shall have the meaning set forth in Paragraph 2(a) hereof.


“Election Notice” shall mean the written notice to be given by the General
Partner to the Exercising Partners in response to the receipt by the General
Partner of an Exercise Notice from such Exercising Partners, the form of which
Election Notice is attached hereto as Schedule 2.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute.


“Exercise Notice” shall mean and include a Conversion Component Exercise Notice
and/or a Sale Component Exercise Notice.


“Exercising Partners” shall have the meaning set forth in Paragraph 2 hereof.


“Offered Units” shall mean the Partnership Units of the Exercising Partners
identified in a Conversion Component Exercise Notice or a Sale Component
Exercise Notice which, pursuant to the exercise of Conversion Rights or Sale
Rights, can be acquired by the General Partner under the terms hereof.


“Sale Component Exercise Notice” shall have the meaning set forth in Paragraph
2(b) hereof.


“Sale Rights” shall have the meaning set forth in Paragraph 2(b) hereof.


2. Delivery of Exercise Notices. Any one or more Limited Partners (“Exercising
Partners”) may, subject to the limitations set forth herein:


(a) deliver to the General Partner written notice (the “Conversion Component
Exercise Notice”) pursuant to which such Exercising Partners elect to exercise
their Rights to convert (the “Conversion Rights”) all or any portion of their
Partnership Units into shares of Common Stock subject to the limitations
contained in Paragraph 4 below; and


(b) deliver to the General Partner written notice (the “Sale Component Exercise
Notice”) pursuant to which such Exercising Partners elect to exercise their
Rights to sell (the “Sale Rights”) all or any portion of their Partnership Units
to the General Partner (or the General Partner’s designee), subject to the
limitations contained in Paragraph 3 below.


3. Limitations on Delivery of Exercise Notices. The first Sale Component
Exercise Notice may not be exercised prior to the time that Conversion Rights
have been exercised to the fullest extent permissible under Paragraph 4 below.


4. Limitation on Exercise of Conversion Rights. Conversion Rights may be
exercised at any time and from time to time to the extent that, upon exercise of
the Conversion Rights, the exercising Limited Partner shall not Beneficially Own
shares of Common Stock including shares of Common Stock to be issued in
connection with the exercise of such Conversion Rights, in excess of the
applicable Ownership Limit or existing Holder Limit, as such terms are defined
in the Articles of Incorporation of the General Partner (the “Ownership Limit”).
For purposes of computing the Ownership Limit as of any date, the Limited
Partner shall be deemed to own all shares of Common Stock issuable to the
Limited Partner upon the exercise of stock options granted on or before such
date under the Stock Incentive Plan. If a Conversion Component Exercise Notice
is delivered to the General Partner but, as a result of the Ownership Limit or
as a result of restrictions contained in the Articles of Incorporation of the
General Partner, the Conversion Rights cannot be exercised in full, the
Conversion Component Exercise Notice shall be deemed to be modified such that
the Conversion Rights shall be exercised only to the extent permitted under the
Ownership Limit in accord with the Articles of Incorporation of the General
Partner; with the remainder of such Conversion Rights being deemed to be Sale
Rights with the corresponding portion of the Conversion Component Exercise
Notice being deemed to be a Sale Component Exercise Notice.


I-1

--------------------------------------------------------------------------------

5. Exercise of Sale Rights. Sale Rights may be exercised at any time and from
time to time, subject to the limitation contained in Paragraph 3 hereof.


6. Computation of Consideration/Form of Payment. With respect to the exercise of
Conversion Rights, the consideration payable for the Offered Unit shall be the
issuance by the General Partner of the Common Stock Amount. With respect to the
exercise of Sale Rights, the consideration shall, in the sole and absolute
discretion of the General Partner, be paid in the form of (a) cash, cashier’s or
certified check, or by wire transfer of immediately available funds to the
Exercising Partner’s designated account in the amount of the Cash Amount, or (b)
by the issuance by the General Partner of the Common Stock Amount, or (c) any
combination of cash and Common Stock equal to the Cash Amount.


7. Closing; Delivery of Election Notice.


(a) If the transfers effectuated pursuant to the exercise of Conversion Rights
or Sale Rights qualify under one of the Safe Harbors set forth in Treasury
Regulations Section 1.7704-1, other than the Safe Harbor described in Section
9.3(b)(iii), the closing of the acquisition of Offered Units shall, unless
otherwise mutually agreed, be held at the principal offices of the General
Partner, on the following date(s):


(i) With respect to the exercise of Conversion Rights, the closing shall occur
on the date agreed to by the General Partner and the Exercising Partners, which
date shall in no event be more than the later of (A) ten (10) days after the
date of the Conversion Component Exercise Notice and (B) the expiration or
termination of the waiting period applicable to each Exercising Partner, if any,
under the Hart-Scott Act; and


(ii) With respect to the exercise of Sale Rights, the General Partner shall,
within thirty (30) days after receipt by the General Partner of any Sale
Component Exercise Notice which Notice does not violate the provisions of
Paragraph 3 hereof, deliver to the Exercising Partners an Election Notice, which
Election Notice shall set forth the computation of the Cash Amount and shall
specify the form of the consideration (which shall be in accordance with
Paragraph 6 hereof) to be paid by the General Partner to such Exercising
Partners and the date, time and location for completion of the purchase and sale
of the Offered Units, which date shall, to the extent required, in no event be
more than (A) ten (10) days after delivery by the General Partner of the
Election Notice for Offered Units with respect to which the General Partner has
elected to pay the consideration by issuance of shares of its Common Stock or
(B) sixty (60) days after the initial date of receipt by the General Partner of
the Sale Component Rights Notice for Offered Units with respect to which the
General Partner has elected to pay the Cash Amount; provided, however, that such
sixty (60) day period may be extended for an additional period to the extent
required for the General Partner to cause additional shares of its Common Stock
to be issued to provide financing to be used to acquire the Offered Units.
Notwithstanding the foregoing, in the event the completion date is extended, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of Offered Units hereunder to occur as quickly as possible.


(b) If the transfers effectuated pursuant to the exercise of Conversion Rights
or Sale Rights only qualify under the Safe Harbor described in Section
9.3(b)(iii), which Section covers the Safe Harbor set forth in Treasury
Regulations Section 1.7704-1(f) or its successor provision, the closing of the
acquisition of Offered Units shall, unless otherwise mutually agreed, be held at
the principal offices of the General Partner, on the following date(s):


(i) With respect to the exercise of Conversion Rights, the closing shall occur
on the date agreed to by the General Partner and the Exercising Partners, which
date shall in no event be more than the ten (10) days after the later of (A)
sixty (60) days after the date of the Conversion Component Exercise Notice and
(B) the expiration or termination of the waiting period applicable to each
Exercising Partner, if any, under the Hart-Scott Act; and


(ii) With respect to the exercise of Sale Rights, the General Partner shall,
within thirty (30) days after receipt by the General Partner of any Sale
Component Exercise Notice which Notice does not violate the provisions of
Paragraph 3 hereof, deliver to the Exercising Partners an Election Notice, which
Election Notice shall set forth the computation of the Cash Amount and shall
specify the form of the consideration (which shall be in accordance with
Paragraph 6 hereof) to be paid by the General Partner to such Exercising
Partners and the date, time and location for completion of the purchase and sale
of the Offered Units, which completion date shall in no event be less than sixty
(60) days and no more than seventy (70) days after the initial receipt date by
the General Partner of the Sale Component Exercise Notice, provided, however,
that if the General Partner has elected to pay the Cash Amount for all or a
portion of the Offered Units, then such completion date may be extended to the
extent required for the General Partner to cause additional shares of its Common
Stock to be issued to provide financing to be used to acquire the Offered Units.
Notwithstanding the foregoing, in the event the completion date is extended, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of Offered Units hereunder to occur as quickly as possible.


I-2

--------------------------------------------------------------------------------

(c) To the extent that the acquisition of Offered Units pursuant to Section 7(b)
of Exhibit I involves a cash payment, then, notwithstanding any other provision
of the Partnership Agreement, such cash payment shall be based on either, in the
General Partner’s sole discretion, (A) calculating the Cash Amount by using the
Closing Price as of the closing of the acquisition of the Offered Units, or (B)
calculating the Cash Amount by using a redemption or repurchase price
established not more than four times during the Partnership’s taxable year.


8. Adjustment to Purchase Price. If, with respect to the exercise of Sale
Rights, the General Partner elects to pay all or any portion of the Purchase
Price in cash and if as a result thereof the General Partner elects to raise
such cash through a public offering of its securities, borrowings or otherwise,
the Cash Amount shall be reduced by an amount (“Transaction Expenses”) equal to
the expenses incurred by the General Partner in connection with such raising of
funds allocable to the amounts required to pay the Cash Amount hereunder;
provided, however, notwithstanding the foregoing, the Cash Amount shall not be
reduced hereunder by an amount exceeding 5% of the Cash Amount computed without
regard to the adjustment for Transaction Expenses.


9. Closing Deliveries. At the closing of the purchase and sale of Offered Units,
payment of the consideration shall be accompanied by proper instruments of
transfer and assignment and by the delivery of (i) representations and
warranties of (A) the Exercising Partner with respect to its due authority to
sell all of the right, title and interest in and to such Offered Units to the
General Partner and with respect to the status of the Partnership Units being
transferred, free and clear of all Liens, and (B) the General Partner with
respect to due authority for the purchase of such Offered Units, and (ii) to the
extent that any shares of Common Stock are issued in payment of the
consideration or any portion thereof, (A) an opinion of counsel for the General
Partner, reasonably satisfactory to the Exercising Partners, to the effect that
such shares of Common Stock have been duly authorized, are validly issued,
fully-paid and non-assessable, and (B) a stock certificate or certificates
evidencing the Common Stock to be issued and registered in the name of the
Exercising Partner or its designee.


10. [Intentionally Omitted]


11. Covenants of the General Partner. To facilitate the General Partner’s
ability to fully perform its obligations hereunder, the General Partner
covenants and agrees as follows:


(a) At all times during the pendency of the Rights, the General Partner shall
reserve for issuance such number of shares of Common Stock as may be necessary
to enable the General Partner to issue such shares in exchange for all of the
Partnership Units held by Limited Partners which are from time to time
outstanding.


(b) As long as the General Partner shall be obligated to file periodic reports
under the Exchange Act, the General Partner will timely file such reports in
such manner as shall enable any recipient of Common Stock issued to Limited
Partners hereunder in reliance upon an exemption from registration under the
Securities Act to continue to be eligible to utilize Rule 144 promulgated by the
SEC pursuant to the Securities Act, or any successor rule or regulation or
statute thereunder, for the resale thereof.


(c) During the pendency of the Rights, the Limited Partners shall receive in a
timely manner all reports filed by the General Partner with the SEC and all
other communications transmitted from time to time by the General Partner to its
stockholders generally.


(d) Under no circumstances shall the General Partner declare any stock dividend,
stock split, stock distribution or the like, unless fair and equitable
arrangements are provided, to the extent necessary, to fully adjust, and to
avoid any dilution in, the rights of Limited Partners under this Agreement.


(e) Notwithstanding the General Partner’s determination as to the form in which
the consideration for the Offered Units shall be payable, the General Partner
shall be required to pay such consideration by cashier’s check or wire transfer
of immediately available funds to the extent that payment by issuance of Common
Stock would disqualify the General Partner from being characterized as a REIT.


12. Limited Partner’s Covenant. Each Limited Partner covenants and agrees with
the General Partner that all Offered Units tendered to the General Partner in
accordance with the exercise of Rights herein provided shall be delivered to the
General Partner free and clear of all Liens, and should any Liens exist or arise
with respect to such Offered Units, the General Partner shall be under no
obligation to acquire the same unless, in connection with such acquisition, the
General Partner has elected to pay such portion of the consideration therefor in
the form of cash in circumstances where such cash will be sufficient to cause
such existing Lien to be discharged in full upon application of all or a part of
such consideration and the General Partner is expressly authorized to apply such
portion of the consideration as may be necessary to satisfy any indebtedness in
full and to discharge such Lien in full. Each Limited Partner further agrees
that, in the event any state or local property transfer tax is payable as a
result of the transfer of its Offered Units to the General Partner (or its
designee), such Limited Partner shall assume and pay such transfer tax.


I-3

--------------------------------------------------------------------------------

EXHIBIT J


Intentionally Omitted


J-1

--------------------------------------------------------------------------------

EXHIBIT K


Intentionally Omitted


K-1

--------------------------------------------------------------------------------

EXHIBIT L


Intentionally Omitted


L-1

--------------------------------------------------------------------------------

EXHIBIT M
ADDRESSES OF PARTNERS


* *  * * * *


M-1

--------------------------------------------------------------------------------

EXHIBIT N


Intentionally Omitted


N-1

--------------------------------------------------------------------------------

EXHIBIT O


Intentionally Omitted


O-1

--------------------------------------------------------------------------------

EXHIBIT P


Intentionally Omitted


P-1

--------------------------------------------------------------------------------

EXHIBIT Q


Intentionally Omitted


Q-1

--------------------------------------------------------------------------------

EXHIBIT R
LIST OF SERIES Z-1 UNITHOLDERS


* *  * * * *


R-1

--------------------------------------------------------------------------------

EXHIBIT S
SERIES Z-1 TARGET FFO AMOUNTS


* *  * * * *


S-1

--------------------------------------------------------------------------------

EXHIBIT T
DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES,
RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS
OF THE LTIP UNITS


The following are certain additional terms of the LTIP Units:


1.1 Designation. A class of Partnership Units in the Partnership designated as
the “LTIP Units” is hereby established. LTIP Units are intended to qualify as
“profits interests” in the Partnership. The number of LTIP Units that may be
issued shall not be limited.


1.2 Vesting. LTIP Units may, in the sole discretion of the General Partner, be
issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”). The terms of any Vesting Agreement may be modified from
time to time in accordance with its terms. LTIP Units that are not subject to
the terms of a Vesting Agreement or have vested and are no longer subject to
forfeiture under the terms of a Vesting Agreement are referred to as “Vested
LTIP Units”; all other LTIP Units are referred to as “Unvested LTIP Units.”
Subject to the terms of any Vesting Agreement, a holder of LTIP Units shall be
entitled to transfer his or her LTIP Units to the extent permitted under Article
IX of the Agreement.


1.3 Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise specified in
the relevant Vesting Agreement, upon the occurrence of any event specified in a
Vesting Agreement as resulting in either the forfeiture of any LTIP Units, or
the repurchase by the Partnership or the General Partner of LTIP Units at a
specified purchase price, then the relevant LTIP Units shall immediately, and
without any further action, be treated as cancelled and no longer outstanding
for any purpose, or as transferred to the Partnership or General Partner, as
applicable. Unless otherwise specified in the Vesting Agreement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with a record date
prior to the effective date of the forfeiture.


1.4 Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation, any Vesting Agreement, apply to the LTIP
Unit.


1.5 Distributions. The distributions to which holders of LTIP Units will be
entitled with respect to their LTIP Units will be determined in accordance with
the terms of the Agreement, including, without limitation, Article VI and
Article VIII thereof.


1.6 Allocations. The allocations to which holders of LTIP Units will be entitled
with respect to their LTIP Units will be determined in accordance with the terms
of the Agreement, including, without limitation, Exhibit E thereto.


1.7 Adjustments. If an LTIP Unit Adjustment Event (as defined below) occurs,
then the General Partner shall make a corresponding adjustment to the LTIP Units
to maintain the same correspondence between Common Units and LTIP Units as
existed prior to such LTIP Unit Adjustment Event. The following shall be “LTIP
Unit Adjustment Events”: (A) the Partnership makes a distribution of Partnership
Units on all outstanding Common Units, (B) the Partnership subdivides the
outstanding Common Units into a greater number of units or combines the
outstanding Common Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Common Units by way
of a reclassification or recapitalization of its Common Units. If more than one
LTIP Unit Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every LTIP
Unit Adjustment Event as if all LTIP Unit Adjustment Events occurred
simultaneously. If the Partnership takes an action affecting the Common Units
other than actions specifically described above as LTIP Unit Adjustment Events
and in the opinion of the General Partner such action would require an
adjustment to the LTIP Units to maintain the correspondence between Common Units
and LTIP Units as existed prior to such action, the General Partner shall make
such adjustment to the LTIP Units, to the extent permitted by law and by the
terms of any plan pursuant to which the LTIP Units have been issued, in such
manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances to maintain such
correspondence. If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error. Promptly
after filing of such certificate, the Partnership shall mail a notice to each
holder of LTIP Units setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment.


T-1

--------------------------------------------------------------------------------

1.8 Right to Convert LTIP Units into Common Units.


(a) Conversion Right. A holder of LTIP Units shall have the right (the “LTIP
Unit Conversion Right”), at his or her option, at any time to convert all or a
portion of such holder’s Vested LTIP Units the Book-Up Target of which is zero
into Common Units. Holders of LTIP Units shall not have the right to convert
Unvested LTIP Units into Common Units until they become Vested LTIP Units;
provided, however, that when a holder of LTIP Units is notified of the expected
occurrence of an event that will cause his or her Unvested LTIP Units to become
Vested LTIP Units, such Person may give the Partnership an LTIP Unit Conversion
Notice conditioned upon and effective as of the time of vesting, and such LTIP
Unit Conversion Notice, unless subsequently revoked by the holder of the LTIP
Units, shall be accepted by the Partnership subject to such condition. The
General Partner shall have the right at any time to cause a conversion of Vested
LTIP Units into Common Units provided that the Book-Up Target of each such LTIP
Unit is zero. In all cases, the conversion of any LTIP Units the Book-Up Target
of which is zero into Common Units shall be subject to the conditions and
procedures set forth in this Section 1.8.


(b) Number of Units Convertible. A holder of Vested LTIP Units may convert such
Vested LTIP Units the Book-Up Target of which is zero into an equal number of
fully paid and non-assessable Common Units, giving effect to all adjustments (if
any) made pursuant to Section 1.7.


(c) Notice. In order to exercise his or her Conversion Right, a holder of LTIP
Units shall deliver a notice (a “LTIP Unit Conversion Notice”) in the form
attached as Exhibit U to the Agreement not less than 10 nor more than 60 days,
or such shorter period as the General Partner shall agree in its sole and
absolute discretion, prior to a date (the “LTIP Unit Conversion Date”) specified
in such LTIP Unit Conversion Notice. Each holder of LTIP Units covenants and
agrees with the Partnership that all Vested LTIP Units to be converted pursuant
to this Section 1.8 shall be free and clear of all liens.


(d) Rights. Any Common Units received upon the conversion of LTIP Units may
thereafter be converted into Common Stock pursuant to Section 10.8 of the
Agreement and the holder of such Common Units shall have the Rights provided in
Article XI with respect to such Common Units; provided, however, that,
notwithstanding anything to the contrary contained in Section 10.8, Article XI
or Exhibit I, the General Partner may, in its sole discretion, choose to assign
its obligation pursuant to Section 10.8, Article XI or Exhibit I, as the case
may be, to the Partnership, in which case the Partnership will deliver shares of
Common Stock that it holds on such date in exchange for the Common Units to be
converted or redeemed, in lieu of the General Partner issuing new shares of
Common Stock to the holder of such Common Units.


1.9 Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units the Book-Up Target of
which is zero held by a holder of LTIP Units to be converted (a “LTIP Unit
Forced Conversion”) into an equal number of Common Units, giving effect to all
adjustments (if any) made pursuant to Section 1.7. In order to exercise its
right to cause an LTIP Unit Forced Conversion, the Partnership shall deliver a
notice (a “LTIP Unit Forced Conversion Notice”) in the form attached as Exhibit
V to this Agreement to the applicable holder not less than 10 nor more than 60
days prior to a date (the “LTIP Unit Forced Conversion Date”) specified in such
LTIP Unit Forced Conversion Notice. A Forced LTIP Unit Conversion Notice shall
be provided in the manner provided in Section 13.1 of this Agreement.


1.10 Conversion Procedures. Subject to any redemption of Common Units to be
received upon the conversion of Vested LTIP Units, a conversion of Vested LTIP
Units for which the holder thereof has given an LTIP Unit Conversion Notice or
the Partnership has given a Forced LTIP Unit Conversion Notice shall occur
automatically after the close of business on the applicable LTIP Unit Conversion
Date or LTIP Unit Forced Conversion Date without any action on the part of such
holder of LTIP Units, as of which time such holder of LTIP Units shall be
credited on the books and records of the Partnership with the issuance as of the
opening of business on the next day of the number of Common Units issuable upon
such conversion. After the conversion of LTIP Units as aforesaid, the
Partnership shall deliver to such holder of LTIP Units, upon his or her written
request, a certificate of the General Partner certifying the number of Common
Units and remaining LTIP Units, if any, held by such Person immediately after
such conversion.


1.11 Treatment of Capital Account. For purposes of making future allocations
pursuant to Exhibit E to this Agreement, upon the conversion of LTIP Units into
Common Units, the portion of the Economic Capital Account Balance of the
applicable holder of LTIP Units that is treated as attributable to his or her
LTIP Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted into Common Units and the Target Balance as of
such time, provided that for the avoidance of doubt, the amount of such
reduction shall instead be attributable to the Economic Capital Account Balance
that is attributable to the Common Units into which such LTIP Units were
converted.


T-2

--------------------------------------------------------------------------------

1.12 Mandatory Conversion in Connection with a Transaction.


(a) If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
LTIP Unit Adjustment Event), in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause an LTIP Unit Forced Conversion with
respect to the maximum number of LTIP Units then eligible for conversion, taking
into account any allocations that occur in connection with the Transaction or
that would occur in connection with the Transaction if the assets of the
Partnership were sold at the Transaction price or, if applicable, at a value
determined by the General Partner in good faith using the value attributed to
the Partnership Units in the context of the Transaction (in which case the LTIP
Unit Forced Conversion Date shall be the effective date of the Transaction and
the conversion shall occur immediately prior to the effectiveness of the
Transaction).


(b) In anticipation of such LTIP Unit Forced Conversion and the consummation of
the Transaction, the Partnership shall cause each holder of LTIP Units to be
afforded the right to receive in connection with such Transaction in
consideration for the Common Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Transaction by
a holder of the same number of Common Units, assuming such holder of Common
Units is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each holder of LTIP Units of such election,
and shall afford such holders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Common Units in connection
with such Transaction. If a holder of LTIP Units fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by him or her (or by any of his or her transferees) the same kind
and amount of consideration that a holder of a Common Unit would receive if such
holder of Common Units failed to make such an election.


(c) Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable efforts to cause the terms of
any Transaction to be consistent with the provisions of this Section 1.12 and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holders of LTIP Units whose LTIP Units will not be
converted into Common Units in connection with the Transaction that will (i)
contain provisions enabling the holders of LTIP Units that remain outstanding
after such Transaction to convert their LTIP Units into securities as comparable
as reasonably possible under the circumstances to the Common Units and (ii)
preserve as far as reasonably possible under the circumstances the distribution,
special allocation, conversion, and other rights set forth in the Agreement for
the benefit of the holders of LTIP Units.


1.13 Redemption at the Option of the Partnership. LTIP Units will not be
redeemable at the option of the Partnership; provided, however, that the
foregoing shall not prohibit the Partnership from (i) repurchasing LTIP Units
from the holder thereof if and to the extent such holder agrees to sell such
LTIP Units or (ii) from exercising its LTIP Unit Forced Conversion right.


1.14 Voting Rights. Holders of LTIP Units shall have the right to vote on all
matters submitted to a vote of the holders of Common Units; holders of LTIP
Units and Common Units shall vote together as a single class, together with any
other class or series of Partnership Units upon which like voting rights have
been conferred. In any matter in which the LTIP Units are entitled to vote,
including an action by written consent, each LTIP Unit shall be entitled to vote
a Percentage Interest equal on a per unit basis to the Percentage Interest
represented by each Common Unit.


T-3

--------------------------------------------------------------------------------

1.15 Special Approval Rights. Except as provided in Section 1.14 above, holders
of LTIP Units shall only (a) have those voting rights required from time to time
by non-waivable provisions of applicable law, if any, and (b) have the
additional voting rights that are expressly set forth in this Section 1.15. The
General Partner and/or the Partnership shall not, without the affirmative
consent of holders of more than 50% of the then outstanding LTIP Units affected
thereby, given in person or by proxy, either in writing or at a meeting (voting
separately as a class), take any action that would materially and adversely
alter, change, modify or amend, whether by merger, consolidation or otherwise,
the rights, powers or privileges of such LTIP Units, subject to the following
exceptions: (i) no separate consent of the holders of LTIP Units will be
required if and to the extent that any such alteration, change, modification or
amendment would equally, ratably and proportionately alter, change, modify or
amend the rights, powers or privileges of the Common Units (in which event the
holders of LTIP Units shall only have such voting rights, if any, as expressly
provided for in the Agreement, in accordance with Section 1.14 above); (ii) with
respect to any merger, consolidation or other business combination or
reorganization, so long as either (w) the LTIP Units are converted into Common
Units immediately prior to the effectiveness of the transaction, (x) the holders
of LTIP Units either will receive, or will have the right to elect to receive,
for each LTIP Unit an amount of cash, securities, or other property equal to the
greatest amount of cash, securities or other property paid to a holder of one
Common Unit in consideration of one Common Unit pursuant to the terms of such
transaction, (y) the LTIP Units remain outstanding with the terms thereof
materially unchanged, or (z) if the Partnership is not the surviving entity in
such transaction, the LTIP Units are exchanged for a security of the surviving
entity with terms that are materially the same with respect to rights to
allocations, distributions, redemption, conversion and voting as the LTIP Units
and without any income, gain or loss expected to be recognized by the holder
upon the exchange for U.S. federal income tax purposes (and with the terms of
the Common Units or such other securities into which the LTIP Units (or the
substitute security therefor) are convertible materially the same with respect
to rights to allocations, distributions, redemption, conversion and voting),
such merger, consolidation or other business combination or reorganization shall
not be deemed to materially and adversely alter, change, modify or amend the
rights, powers or privileges of the LTIP Units, provided further, that if some,
but not all, of the LTIP Units are converted into Common Units immediately prior
to the effectiveness of the transaction (and neither clause (y) or (z) above is
applicable), then the consent required pursuant to this Section will be the
consent of the holders of more than 50% of the LTIP Units to be outstanding
following such conversion; (iii) any creation or issuance of Partnership Units
(whether ranking junior to, on a parity with or senior to the LTIP Units in any
respect, which either (x) does not require the consent of the holders of Common
Units or (y) does require such consent and is authorized by a vote of the
holders of Common Units and LTIP Units voting together as a single class
pursuant to Section 1.14 above, together with any other class or series of units
of limited partnership interest in the Partnership upon which like voting rights
have been conferred, shall not be deemed to materially and adversely alter,
change, modify or amend the rights, powers or privileges of the LTIP Units; and
(iv) any waiver by the Partnership of restrictions or limitations applicable to
any outstanding LTIP Units with respect to any holder or holders thereof shall
not be deemed to materially and adversely alter, change, modify or amend the
rights, powers or privileges of the LTIP Units with respect to other holders.


1.16 The foregoing voting provisions will not apply if, as of or prior to the
time when the action with respect to which such vote would otherwise be required
to be taken or be effective, all outstanding LTIP Units shall have been
converted and/or redeemed, or provision is made for such redemption and/or
conversion to occur as of or prior to such time.


[End of text]


T-4

--------------------------------------------------------------------------------

EXHIBIT U
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO COMMON UNITS


The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in Essex Portfolio, L.P. (the “Partnership”) set
forth below into Common Units in accordance with the terms of the Fourth Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended.
The undersigned hereby represents, warrants, and certifies that the undersigned:
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other Person other than the Partnership; (b) has the full right, power, and
authority to cause the conversion of such LTIP Units as provided herein; and (c)
has obtained the consent or approval of all persons or entities, if any, having
the right to consent or approve such conversion.



 
Name of Holder:

     
(Please Print: Exact Name as Registered with Partnership)
 




 
Number of LTIP Units to be Converted:

 




 
Conversion Date:

 






 
(Signature of Holder: Sign Exact Name as Registered with Partnership)
 

 
(Street Address)
 




 
 
(City)
(State)
(Zip Code)
 


U-1

--------------------------------------------------------------------------------

EXHIBIT V
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON UNITS


Essex Portfolio, L.P. (the “Partnership”) hereby irrevocably elects to cause the
number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into Common Units in accordance with the terms of the Fourth Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended.





 
Name of Holder:
       
(Please Print: Exact Name as Registered with Partnership)
 




 
Number of LTIP Units to be Converted:
   




 
Conversion Date:
   



V-1

--------------------------------------------------------------------------------

SCHEDULE 1
EXERCISE NOTICE


To: Essex Property Trust, Inc.


Reference is made to that certain Fourth Amended and Restated Agreement of
Limited Partnership of Essex Portfolio, L.P., a California limited partnership
(the “Partnership”), dated as of _______________, 2018 (the “Partnership
Agreement”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Partnership Agreement. Pursuant to Article XI and
Paragraph 2 of Exhibit I to the Partnership Agreement, each of the undersigned,
being a limited partner of the Partnership (an “Exercising Partner”), hereby
elects to exercise its Conversion Rights and/or Sale Rights as to the number of
Partnership Units specified opposite its signature below:


Dated: __________________


Exercising Partner
 
Type of Rights
Being Exercised (Conversion
Rights or Sale Rights)
 
Number of
Partnership Units
         
Exercising Partners:
                           




--------------------------------------------------------------------------------

SCHEDULE 2
ELECTION NOTICE


To: All Exercising Partners


Reference is made to that certain Fourth Amended and Restated Agreement of
Limited Partnership of Essex Portfolio, L.P., a California limited partnership
(the “Partnership”), dated as of _______________, 2018 (the “Partnership
Agreement”). All capitalized terms used but not defined herein shall have the
meanings set forth in the Partnership Agreement. Pursuant to subsection (b) of
Paragraph 7 of Exhibit I to the Partnership Agreement, the undersigned, being
the general partner of the Partnership, hereby notifies the Exercising Partners
that (a) the consideration for the Partnership Units as to which the Sale Rights
are being or are deemed to be exercised is $_________, the computation of which
is set forth on an attachment hereto; (b) $_________ of the consideration is
payable in cash and the balance thereof is payable by issuance of ______ shares
of Common Stock; and (c) the closing of the purchase and sale of the Partnership
Units as to which the Sale Rights are being or are deemed to be exercised shall
take place at the offices of ______________ at ______ a.m., local time, on
______________________________________.


Dated: __________________



     
ESSEX PROPERTY TRUST, INC.,
             
a Maryland corporation
             
By:
                 
Its:
 






--------------------------------------------------------------------------------